EXECUTION VERSION

Exhibit 10.2

 

EQUITY PURCHASE AGREEMENT

BY AND AMONG

UNITED STATIONERS SUPPLY CO.

(“Buyer”)

THE SELLERS NAMED HEREIN

(“Sellers”)

CHANT TOBI

(“Chant”)

AND

DONALD R. BERNHARDT, AS SELLERS’ AGENT

(“Sellers’ Agent”)

FOR THE DIRECT OR INDIRECT PURCHASE OF

ALL OF THE EQUITY INTERESTS

OF

LIBERTY BELL EQUIPMENT CORPORATION (“Liberty Bell”)

G2S EQUIPEMENT DE FABRICATION ET D’ENTRETIEN ULC (“G2S”)

LABEL INDUSTRIES, INC. (“Label”)

TRANSSUPPLY GROUP, L.P. (“TransSupply”)

and

XL CHAMPION HOLDINGS, LLC (“XLC”)

(collectively, the “Acquired Companies”)

Dated as of September 10, 2014

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1 PURCHASE AND SALE OF INTERESTS

1

 

 

1.1.

  

 

Generally

1

 

1.2.

  

Buyer Acquisition Entities

1

 

1.3.

  

Partnership and LLC Matters

1

 

ARTICLE 2 PURCHASE PRICE AND ADJUSTMENT

2

 

 

2.1.

  

 

Purchase Price.

2

 

2.2.

  

Closing Certificate; Closing Payments.

2

 

2.3.

  

Purchase Price Adjustment.

4

 

2.4.

  

Holdbacks.

6

 

2.5.

  

Earn-Out

7

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS

9

 

 

3.1.

  

 

Authorization of Transactions

9

 

3.2.

  

No Notice or Approval

9

 

3.3.

  

Non-contravention

10

 

3.4.

  

Claims and Proceedings

10

 

3.5.

  

Brokers’ Fees

10

 

3.6.

  

Interests

10

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS AS TO THE ACQUIRED COMPANIES

10

 

 

4.1.

  

 

Organization, Qualification, and Corporate Power

10

 

4.2.

  

Capitalization.

10

 

4.3.

  

Subsidiaries

11

 

4.4.

  

Non-contravention; Notices and Consents

12

 

4.5.

  

Brokers’ Fees

12

 

4.6.

  

Certain Assets

12

 

4.7.

  

Inventory

12

 

4.8.

  

Financial Statements; Financial Records.

13

 

4.9.

  

Events Subsequent to Most Recent Fiscal Year End

14

 

4.10.

  

Undisclosed Liabilities

15

 

4.11.

  

Legal Compliance.

15

 

4.12.

  

Tax Matters

16

 

4.13.

  

Real Property.

18

 

4.14.

  

Intellectual Property and Computer Systems

20

 

4.15.

  

Contracts.

21

 

4.16.

  

Accounts Receivable

22

 

4.17.

  

Powers of Attorney

22

 

4.18.

  

Insurance

22

 

4.19.

  

Litigation

22

 

4.20.

  

Employees

23

 

4.21.

  

Employee Benefits

24

 

4.22.

  

Guaranties

25

 

4.23.

  

Environmental, Health and Safety Matters

25

 

4.24.

  

Related Party Transactions

26

 

4.25.

  

Customers and Suppliers

26

 

4.26.

  

Product Liability and Warranty Proceedings

27

 

4.27.

  

Anti-Corruption Laws

27

 

4.28.

  

Investment Company Act

27

 

4.29.

  

Collateral Matters

28

 

4.30.

  

Competition Act (Canada)

28

 

Equity Purchase Agreement

Page i

 

--------------------------------------------------------------------------------

 

 

4.31.

  

Operations of XLC

28

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER

28

 

 

5.1.

  

 

Organization of Buyer

28

 

5.2.

  

Authorization of Transactions

28

 

5.3.

  

Non-contravention

28

 

5.4.

  

Brokers’ Fees

28

 

5.5.

  

Litigation

29

 

5.6.

  

Financing

29

 

5.7.

  

Investigation; Reliance

29

 

5.8.

  

Investment Canada Act

29

 

5.9.

  

Private Issuer

29

 

ARTICLE 6 COVENANTS

29

 

 

6.1.

  

 

Certain Actions to Close Transactions

29

 

6.2.

  

Pre-Closing Conduct of Business

30

 

6.3.

  

Access to Information.

32

 

6.4.

  

Further Assurances

33

 

6.5.

  

Transition

33

 

6.6.

  

Confidentiality

33

 

6.7.

  

Covenant Not to Compete and Related Covenants

33

 

6.8.

  

Tax Matters

34

 

6.9.

  

Retention of Records

36

 

6.10.

  

Exclusivity

36

 

6.11.

  

Related Party Matters

36

 

6.12.

  

Employee Benefit Plan Matters

36

 

6.13.

  

Released Claims

37

 

6.14.

  

Payment of Employee Bonuses

37

 

6.15.

  

Nevadaco Consideration Amount

37

 

6.16.

  

Director and Officer Liability

37

 

6.17.

  

Real Estate Repairs

37

 

ARTICLE 7 CLOSING AND CLOSING DELIVERIES, CONDITIONS TO CLOSING AND TERMINATION

38

 

 

7.1.

  

 

Closing

38

 

7.2.

  

Conditions to Obligation of Buyer to Close

38

 

7.3.

  

Conditions to Obligation of Sellers to Close

39

 

7.4.

  

Closing Deliveries of Sellers

40

 

7.5.

  

Closing Deliveries of Buyer

40

 

7.6.

  

Termination of Agreement

41

 

ARTICLE 8 INDEMNIFICATION

41

 

 

8.1.

  

 

Indemnification by Sellers

41

 

8.2.

  

Indemnification by Buyer

42

 

8.3.

  

Certain Terms and Limitations

42

 

8.4.

  

Certain Survival Periods.

43

 

8.5.

  

Third-Party Claims

43

 

8.6.

  

Additional Notices

44

 

8.7.

  

Specific Performance

44

 

8.8.

  

Exclusive Remedy

45

 

ARTICLE 9 CERTAIN ADDITIONAL TERMS

45

 

 

9.1.

  

 

Interpretation; Construction

45

 

9.2.

  

Press Releases and Public Announcements

46

 

Equity Purchase Agreement

Page ii

 

--------------------------------------------------------------------------------

 

 

9.3.

  

No Third-Party Beneficiaries

46

 

9.4.

  

Entire Agreement

46

 

9.5.

  

Succession and Assignment

46

 

9.6.

  

Counterparts

46

 

9.7.

  

Notices

46

 

9.8.

  

Governing Law

47

 

9.9.

  

Jurisdiction, Venue and Waiver of Jury Trial

47

 

9.10.

  

Service of Process

47

 

9.11.

  

Amendments and Waivers

47

 

9.12.

  

Severability; Blue Pencil

47

 

9.13.

  

Expenses

47

 

9.14.

  

Incorporation of Exhibits, Disclosure Schedules and Schedules

47

 

9.15.

  

Nature of Disclosure Schedules; Disclosure Schedule Updates

47

 

9.16.

  

Chant Guaranty

48

 

9.17.

  

English Language

48

 

ARTICLE 10 SELLERS’ AGENT

48

 

 

10.1.

  

 

Appointment of Sellers’ Agent.

48

 

10.2.

  

Authority

49

 

10.3.

  

Limitation on Liability

49

 

10.4.

  

Role of Sellers’ Agent

49

 

10.5.

  

Administrative Expense Account.

49

 

ARTICLE 11 DEFINITIONS

50

 

 

 

 

Equity Purchase Agreement

Page iii

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

A

  

Sellers

B

  

Illustrative Statement

2.1(e)

  

Allocation of Purchase Price Among Sellers

2.5(a)

  

Earn-Out Performance Objectives

6.8(h)

  

Allocation of Purchase Price

6.12

  

Termination of Employee Benefit Plans

6.14

  

Payment of Employee Bonuses

7.2(e)

  

Required Consents

8.1(g)

  

Certain Indemnification Matters

EXHIBITS

 

A

  

Forms of Related Party Lease Amendments

DISCLOSURE SCHEDULES

 

 

 

 

Equity Purchase Agreement

Page v

 

--------------------------------------------------------------------------------

 

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is dated as of September 10,
2014 by and among (i) United Stationers Supply Co., an Illinois corporation
(“Buyer”), (ii) each Person listed on SCHEDULE A as a Seller (each a “Seller”
and collectively “Sellers”), (iii) Chant Tobi (“Chant”), solely for purposes of
SECTIONS 6.5, 6.6, 6.7, 6.10, 6.11 and 6.13 and ARTICLES 8, 9, 10 and 11, and
(iv) Donald R. Bernhardt in such Person’s capacity as Sellers’ Agent hereunder
(“Sellers’ Agent”). Buyer, each Seller, Chant and Sellers’ Agent are sometimes
also referred to herein as a “Party” and together as the “Parties.”

Recitals

A.    Sellers collectively own all of the outstanding equity interests (the
“U.S. Interests”) of Liberty Bell Equipment Corporation, a Pennsylvania
corporation (“Liberty Bell”), Label Industries, Inc., a Missouri corporation
(“Label”), TransSupply Group, L.P., a Delaware limited partnership
(“TransSupply”), and XL Champion Holdings, LLC, a Missouri limited liability
company (“XLC”). Sellers also indirectly own, among others, Medco Tool of
Nevada, Inc., a Nevada corporation (“Nevadaco”), a wholly owned subsidiary of
Liberty Bell.

B.    Nevadaco and Chantco (as hereinafter defined) own all of the equity
interests (together with the U.S. Interests, the “Interests”) of G2S Equipement
de Fabrication et D’Entretien ULC, an Alberta unlimited liability corporation
(“G2S” and together with Liberty Bell, TransSupply, Label and XLC, the “Acquired
Companies”). The Interests owned by Nevadaco as of the date hereof are herein
referred to as “Nevadaco Shares.”

C.    Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, directly and/or indirectly, all of the Interests, upon the terms and
subject to the conditions contained in this Agreement.

D.    Chant is the sole owner of 6772731 Canada Inc., a federal Canadian
corporation (“Chantco”), which holds G2S Shares and has interest in the
consideration to be paid to Chantco as a Seller. Chant is a Party to this
Agreement solely for purposes of confirming his obligations with respect to
Sections 6.5, 6.6, 6.7, 6.10, 6.11 and 6.13 and Articles 8, 9, 10 and 11.

E.    Certain capitalized terms used in this Agreement have the respective
meanings set forth in Article 11.

Agreement

In consideration of the premises and mutual covenants in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Party agrees as follows:

Article 1

PURCHASE AND SALE OF INTERESTS

1.1.    Generally.  On and subject to the terms and conditions of this
Agreement, at Closing, Buyer Acquisition Entities will purchase from Sellers,
and Sellers will sell to Buyer Acquisition Entities, all of the Interests. As of
Closing, the Interests purchased from Sellers will constitute all of the issued
and outstanding equity interests of each of the Acquired Companies.

1.2.    Buyer Acquisition Entities.  The Interests will be purchased as follows:

(a)    Buyer will cause a wholly owned subsidiary of Buyer (“Canadian Newco”),
to purchase from Chantco and Nevadaco, and Chantco and Nevadaco will (and
Sellers will cause Nevadaco to) sell to Canadian Newco, all of the G2S Shares;
and

(b)    Immediately thereafter, (i) Buyer will cause a wholly owned subsidiary of
Buyer (“GP Newco”), to purchase from Logistics Resources Group, LLC, and
Logistics Resources Group, LLC will sell to GP Newco, all of the TransSupply
Interests held by it (which constitute all of the general partnership interests
of TransSupply) and (ii) Buyer will purchase from the applicable Sellers, and
the applicable Sellers will sell to Buyer, the remainder of the U.S. Interests.

1.3.    Partnership and LLC Matters.  As of the Closing, by virtue of the
purchase and sale of the TransSupply Interests and without any further action,
each of the partners of TransSupply as of immediately prior to the Closing will
withdraw as partners of TransSupply and each of the Buyer Acquisition Entities
designated by Buyer to acquire the TransSupply Interests will be admitted as
general or limited partners (as designated by Buyer) of TransSupply. As of the
Closing, by virtue of the purchase and sale of the XLC Interests and without any
further action, each of the members of XLC as of immediately prior to the
Closing will withdraw as

 

Equity Purchase Agreement

Page 1

 

--------------------------------------------------------------------------------

 

members of XLC and the Buyer Acquisition Entity designated by Buyer to acquire
the XLC Interests will be admitted as sole member of XLC.

Article 2

PURCHASE PRICE AND ADJUSTMENT

2.1.    Purchase Price.

(a)     Aggregate Canadian Purchase Price.   The aggregate consideration (the
“Canadian Purchase Price”) payable by the Buyer Acquisition Entities for the G2S
Shares, subject to the adjustments as provided in this Agreement, shall be an
amount in cash equal to $35,412,000, plus (i) the Canadian Closing Cash, plus
(ii) the Canadian Working Capital Excess (if any), minus (iii) the Canadian
Working Capital Deficiency (if any), minus (iv) the aggregate amount of the
Canadian Closing Indebtedness, minus (v) the aggregate amount of the Canadian
Closing Date Transaction Expenses, minus (vi) the aggregate amount of the
Canadian Change in Control Payments, plus (vii) the aggregate amount of the
Canadian Earn-Out Payments, if any, without duplication of any item.

(b)    Aggregate U.S. Purchase Price.  The aggregate consideration (the “U.S.
Purchase Price”) payable by the Buyer Acquisition Entities for the U.S.
Interests, subject to the adjustments as provided in this Agreement, shall be an
amount in cash equal to $94,588,000, plus (i) the U.S. Closing Cash, plus
(ii) the U.S. Working Capital Excess (if any), minus (iii) the U.S. Working
Capital Deficiency (if any), minus (iv) the aggregate amount of the U.S. Closing
Indebtedness, minus (v) the aggregate amount of the U.S. Closing Date
Transaction Expenses, minus (vi) the aggregate amount of the U.S. Change in
Control Payments, plus (vii) the Nevadaco Consideration Amount, plus (viii) the
aggregate amount of the U.S. Earn-Out Payments, if any, without duplication of
any item.

(c)    Canadian Estimated Closing Purchase Price.  The portion of the Purchase
Price payable to the applicable Sellers in respect of the G2S Shares pursuant to
SECTION 2.2 (the “Canadian Estimated Closing Purchase Price”) is an amount in
cash equal to $35,412,000, plus (i) the Canadian Closing Cash Estimate, plus
(ii) the Canadian Working Capital Excess Estimate (if any), minus (iii) the
Canadian Working Capital Deficiency Estimate (if any), minus (iv) the Canadian
Closing Indebtedness Estimate, minus (v) the Canadian Closing Date Transaction
Expenses Estimate, minus (vi) the Canadian Change in Control Payments Estimate,
minus (vii) the Canadian Adjustment Holdback, minus (viii) 27.24% of the
Indemnification Holdback, minus (ix) 27.24% of the Administrative Expense
Amount, without duplication of any item.

(d)    U.S. Estimated Closing Purchase Price.  The portion of the Purchase Price
payable to the applicable Sellers for the U.S. Interests pursuant to SECTION 2.2
(the “U.S. Estimated Closing Purchase Price”) is an amount in cash equal to
$94,588,000, plus (i) the U.S. Closing Cash Estimate, plus (ii) the U.S. Working
Capital Excess Estimate (if any), minus (iii) the U.S. Working Capital
Deficiency Estimate (if any), minus (iv) the U.S. Closing Indebtedness Estimate,
minus (v) the U.S. Closing Date Transaction Expenses Estimate, minus (vi) the
U.S. Change in Control Payments Estimate, plus, (vii) Nevadaco Consideration
Amount, minus (viii) the U.S. Adjustment Holdback, minus (ix) 72.76% of the
Indemnification Holdback, minus (x) 72.76% of the Administrative Expense Amount,
without duplication of any item.

(e)    Allocation of Purchase Price Among Sellers.  Of the Canadian Estimated
Closing Purchase Price, Buyer shall pay or cause to be paid (on behalf of
Canadian Newco) (i) the Nevadaco Consideration Amount to Nevadaco (which amount
will be retained by it through the Closing) and (ii) the remaining 49% of the
Canadian Estimated Closing Purchase Price to Chantco. Buyer shall pay or cause
to be paid (on behalf of the applicable Buyer Acquisition Entities) the U.S.
Estimated Closing Purchase Price to the applicable Sellers in accordance with
the principles set forth on SCHEDULE 2.1(e). (i) All future payments of the U.S.
Purchase Price, including such payments pursuant to SECTIONS 2.3 and 2.4, if
any, shall be paid to the Sellers in accordance with their U.S. Pro Rata Shares,
and (ii) all future payments of the Canadian Purchase Price, including such
payments pursuant to SECTIONS 2.3 and 2.4, if any, shall be paid to the Sellers
in accordance with their Canadian Pro Rata Shares.

2.2.    Closing Certificate; Closing Payments.

(a)    Closing Certificate.  At least five Business Days prior to the Closing
Date, Sellers will deliver to Buyer a certificate, signed on behalf of each
Seller by Sellers’ Agent (the “Closing Certificate”), certifying as to the
accuracy and completeness of

(i)    a written statement (the “Estimated Closing Statement”), which Estimated
Closing Statement shall (i) in the case of Liberty Bell and its Subsidiaries and
G2S, be in the form of the illustrative statement included as SCHEDULE B (the
“Illustrative Statement”) and be prepared in accordance with Applicable GAAP
(except for the absence of footnotes) on a basis consistent with and utilizing
the same principles, practices, and policies as those used in preparing the Most
Recent Balance Sheets, (ii) in the case of Label and TransSupply, be in the form
of summary balance sheets showing Label’s and

 

Equity Purchase Agreement

Page 2

 

--------------------------------------------------------------------------------

 

TransSupply’s assets, liabilities and owners’ equity (as those terms are defined
under U.S. generally accepted accounting principles) and (iii) in each case, be
as of the Closing Date;

(ii)    with respect to:

(A)    the Acquired Companies other than G2S (the “U.S. Acquired Companies”),
the Closing Cash, as derived from the Estimated Closing Statement, relating to
the U.S. Acquired Companies (such amount, the “U.S. Closing Cash Estimate”);

(B)    G2S, the Closing Cash, as derived from the Estimated Closing Statement,
relating to G2S (such amount, with Canadian dollars converted to United States
Dollars at the Applicable Exchange Rate, the “Canadian Closing Cash Estimate”);

(iii)    with respect to:

(A)    the U.S. Acquired Companies, the U.S. Closing Working Capital and the
resulting U.S. Working Capital Excess or the U.S. Working Capital Deficiency, as
applicable, in each case as derived from the Estimated Closing Statement (as
applicable, the “U.S. Working Capital Excess Estimate” or “U.S. Working Capital
Deficiency Estimate”);

(B)    G2S, the Canadian Closing Working Capital and the resulting Canadian
Working Capital Excess or the Canadian Working Capital Deficiency, as
applicable, in each case as derived from the Estimated Closing Statement (as
applicable, and with Canadian dollars converted to United States Dollars at the
Applicable Exchange Rate, the “Canadian Working Capital Excess Estimate” or
“Canadian Working Capital Deficiency Estimate”);

(iv)     with respect to:

(A)    the U.S. Acquired Companies, the aggregate Closing Date Transaction
Expenses relating to the U.S. Acquired Companies (the “U.S. Closing Date
Transaction Expenses Estimate”), together with a description and the amount of
each element thereof, and, to the extent applicable, the wire instructions for
each Person to whom such U.S. Closing Date Transaction Expenses are due and
payable on or after the Closing Date;

(B)    G2S, the aggregate Closing Date Transaction Expenses relating to G2S
(such amount, with Canadian dollars converted to United States Dollars at the
Applicable Exchange Rate, the “Canadian Closing Date Transaction Expenses
Estimate” and together with the U.S. Closing Date Transaction Expenses Estimate,
the “Closing Date Transaction Expenses Estimate”), together with a description
and the amount of each element thereof, and, to the extent applicable, the wire
instructions for each Person to whom such Canadian Closing Date Transaction
Expenses are due and payable on or after the Closing Date;

(v)    with respect to:

(A)    the U.S. Acquired Companies, an itemized description and the amount of
each element of the Closing Indebtedness relating to the U.S. Acquired Companies
(the “U.S. Closing Indebtedness Estimate”), and, to the extent applicable, the
wire instructions for each Seller to whom Closing Indebtedness is due and
payable on or after the Closing Date;

(B)    G2S, an itemized description and the amount of each element of the
Closing Indebtedness relating to G2S (with Canadian dollars converted to United
States Dollars at the Applicable Exchange Rate, the “Canadian Closing
Indebtedness Estimate” and together with the U.S. Closing Indebtedness Estimate,
the “Closing Indebtedness Estimate”), and, to the extent applicable, the wire
instructions for each Seller to whom Closing Indebtedness is due and payable on
or after the Closing Date;

(vi)     with respect to:

(A)    the U.S. Acquired Companies, the aggregate Change in Control Payments
relating the U.S. Acquired Companies (the “U.S. Change in Control Payments
Estimate”), together with a description and amount of each element thereof, and,
to the extent applicable, wire instructions for each Person to whom a U.S.
Change in Control Payment is due and payable on or after the Closing Date;

(B)    G2S, the aggregate Change in Control Payments relating G2S (such amount,
with Canadian dollars converted to United States Dollars at the Applicable
Exchange Rate, the “Canadian Change in Control Payments Estimate” and together
with the U.S. Change in Control Payments Estimate, the “Change in Control
Payments Estimate”), together with a description and amount of each element
thereof, and, to the extent applicable, wire instructions for each Person to
whom a Canadian Change in Control Payment is due and payable on or after the
Closing Date;

 

Equity Purchase Agreement

Page 3

 

--------------------------------------------------------------------------------

 

(vii)    the Canadian dollar to U.S. dollar exchange rate used for the
calculations called for under this SECTION 2.2(a);

(viii)     the resulting calculation of:

(A)    the U.S. Estimated Closing Purchase Price;

(B)    the Canadian Estimated Closing Purchase Price; and

(ix)    the portion of:

(A)    the U.S. Estimated Closing Purchase Price payable to the applicable
Sellers, calculated in accordance with Section 2.1(e), and the wire instructions
for each Seller; and

(B)    the Canadian Estimated Closing Purchase Price payable to Nevadaco and
Chantco, calculated in accordance with Section 2.1(e), and the wire instructions
for Nevadaco and Chantco.

(b)    Review of Closing Certificate.  Prior to the Closing, Sellers will
provide Buyer access to all supporting workpapers used in the preparation of the
Closing Certificate upon Buyer’s request, and make any adjustments to the
Closing Certificate as Buyer reasonably requests. For the avoidance of doubt,
neither this SECTION 2.2(b) nor the exercise or failure to exercise any rights
hereunder shall be deemed to limit or constrain Buyer’s rights under SECTION
2.3.

(c)    Closing Payments.  Subject to the terms and conditions of this Agreement,
at Closing, Buyer (on behalf of the Buyer Acquisition Entities) will pay or
cause to be paid in cash, by wire transfer of immediately available funds, the
following amounts in accordance with the amounts and payment instructions set
forth on the Closing Certificate:

(i)    on behalf of the Acquired Companies and Sellers, all amounts due in
satisfaction of any Closing Date Transaction Expenses to the extent reflected in
the Closing Date Transaction Expenses Estimate to the Persons owed such amounts;

(ii)    on behalf of the Acquired Companies and Sellers, all amounts due in
satisfaction of the Closing Indebtedness to the extent reflected in the Closing
Indebtedness Estimate to the Persons owed such amounts; and

(iii)    on behalf of the Acquired Companies and Sellers, all amounts due in
satisfaction of the Change in Control Payments to the extent reflected in the
Change in Control Payments Estimate to the Persons owed such amounts.

(d)    Deferred Closing Payments.  Subject to the terms and conditions of this
Agreement, on the day following the Closing Date, Buyer (on behalf of the Buyer
Acquisition Entities) will pay or cause to be paid in cash, by wire transfer of
immediately available funds, the following amounts in accordance with the
amounts and payment instructions set forth on the Closing Certificate (the
“Deferred Payment”):

(i)    to Sellers’ Agent, the Adjustment Holdbacks, to be held and disbursed by
Sellers’ Agent in accordance with the terms of this Agreement;

(ii)    on behalf of Sellers, the Administrative Expense Amount to Sellers’
Agent for deposit into the Administrative Expense Account; and

(iii)    the Nevadaco Consideration Estimate, to Nevadaco;

(iv)    an aggregate amount equal to 49% of the Canadian Estimated Closing
Purchase Price to Chantco; and

(v)    an aggregate amount equal to the U.S. Estimated Closing Purchase Price to
the applicable Sellers in accordance with SECTION 2.1(e).

2.3.    Purchase Price Adjustment.

(a)   Within 60 days after the Closing Date, Buyer will deliver to Sellers’
Agent a written statement (“Closing Statement”) setting forth in detail its
determination (based upon balance sheets prepared in accordance with Applicable
GAAP (except for the absence of footnotes) on a basis consistent with and
utilizing the same principles, practices, and policies as those used in
preparing the Most Recent Balance Sheets) of:

(i)     with respect to the U.S. Acquired Companies:

(A)    the actual Closing Cash relating to the U.S. Acquired Companies (the
“U.S. Closing Cash”);

(B)    the U.S. Closing Working Capital and (b) U.S. Working Capital Excess (if
any) or U.S. Working Capital Deficiency (if any);

 

Equity Purchase Agreement

Page 4

 

--------------------------------------------------------------------------------

 

(C)    the actual Closing Indebtedness relating to the U.S. Acquired Companies
(the “U.S. Closing Indebtedness”);

(D)    the actual Closing Date Transaction Expenses relating to the U.S.
Acquired Companies (the “U.S. Closing Date Transaction Expenses”);

(E)    the actual Change in Control Payments relating to the U.S. Acquired
Companies (the “U.S. Change in Control Payments”); and

(F) the resulting calculation of the Purchase Price (excluding any Earn-Out
Payments) relating to the U.S. Acquired Companies (less the U.S. Adjustment
Holdback, 72.76% of the Indemnification Holdback, and 72.76% of the
Administrative Expense Amount, the “U.S. Final Closing Purchase Price”);

(ii)     with respect to G2S (with Canadian dollars converted to U.S. dollars at
the Applicable Exchange Rate):

(A)    the actual Closing Cash relating to G2S (the “Canadian Closing Cash”);

(B)    the Canadian Closing Working Capital and (b) Canadian Working Capital
Excess (if any) or Canadian Working Capital Deficiency (if any);

(C)    the actual Closing Indebtedness relating to G2S (the “Canadian Closing
Indebtedness”);

(D)    the actual Closing Date Transaction Expenses relating to G2S (the
“Canadian Closing Date Transaction Expenses”);

(E)    the actual Change in Control Payments relating to G2S (the “Canadian
Change in Control Payments”); and

(F)    the resulting calculation of the Purchase Price (excluding any Earn-Out
Payments) relating to G2S (less the Canadian Adjustment Holdback, 27.24% of the
Indemnification Holdback, and 27.24% of the Administrative Expense Amount, the
“Canadian Final Closing Purchase Price”); and

(iii)    the Canadian dollar to U.S. dollar exchange rate used for the
calculations called for under this SECTION 2.3(a),

During the 30 days after receipt of the Closing Statement by Sellers’ Agent, if
reasonably requested by Sellers’ Agent, Buyer shall make available to Sellers’
Agent copies of the relevant documentation used in its calculation of the U.S.
Final Closing Purchase Price and the Canadian Final Closing Purchase Price;
provided, however, that, in the event Buyer, the Buyer Acquisition Entities, or
the Acquired Companies (as the case may be) do not provide any such relevant
documentation relating to the calculations underlying the U.S. Final Closing
Purchase Price and the Canadian Final Closing Purchase Price that are reasonably
requested by Sellers’ Agent within five days of request therefor (or such
shorter period of time remaining in such 30-day period), such 30-day period
shall be extended by one day for each additional day required for Buyer, any
Buyer Acquisition Entity or the Acquired Companies to fully respond to such
request.

(b)    If Sellers’ Agent disagrees with the calculation of the U.S. Final
Closing Purchase Price and/or the Canadian Final Closing Purchase Price,
Sellers’ Agent shall, within 30 days after receipt of the Closing Statement,
deliver a notice (an “Objection Notice”) to Buyer setting forth Sellers’
objections in reasonable detail, indicating each disputed item or amount, the
basis for Sellers’ disagreement therewith and Sellers’ Agent’s resulting
calculation of the amount of the U.S. Final Closing Purchase Price and/or the
Canadian Final Closing Purchase Price, as applicable. If Sellers’ Agent does not
deliver the Objection Notice to Buyer within 30 days after receipt by Sellers’
Agent of the Closing Statement, the U.S. Final Closing Purchase Price and the
Canadian Final Closing Purchase Price as calculated by Buyer will be
conclusively presumed to be true and correct in all respects and will be final
and binding upon the Parties.

(c)    Sellers’ Agent and Buyer will use their respective Commercially
Reasonable Efforts to resolve any disagreements as to the computation of the
U.S. Final Closing Purchase Price and/or the Canadian Final Closing Purchase
Price, but if they do not obtain a final resolution within 60 days after Buyer’s
receipt of the Objection Notice, then all amounts remaining in dispute shall be
submitted to the Neutral Auditor; provided, however, to the extent agreed upon
by Sellers’ Agent and Buyer, the 60-day period set forth in the immediately
preceding sentence may be extended. Buyer and Sellers’ Agent will direct the
Neutral Auditor to render a determination within 45 days of its retention and
Buyer and Sellers’ Agent will cooperate with the Neutral Auditor during its
engagement. The Neutral Auditor will consider only those items and amounts set
forth in the Objection Notice which Buyer and Sellers’ Agent are unable to
resolve. Each of Buyer and Sellers’ Agent shall be entitled to make a
presentation to the Neutral Auditor regarding the items and amounts that they
are unable to resolve and neither Buyer nor Sellers’ Agent will meet separately
with the Neutral Auditor. In making its determination, the Neutral Auditor shall
(i) be bound by the terms and conditions of this Agreement, including the
definition of the U.S. Final Closing Purchase Price and/or the Canadian Final
Closing Purchase Price, as the case may be, and the components thereof, the
definition of Applicable GAAP, the Illustrative Statement, and the terms of this
SECTION 2.3, and

 

Equity Purchase Agreement

Page 5

 

--------------------------------------------------------------------------------

 

(ii) not assign any value with respect to a disputed amount that is greater than
the highest value for such amount claimed by either Sellers’ Agent or Buyer or
that is less than the lowest value for such amount claimed by either Sellers’
Agent or Buyer. The determination of the Neutral Auditor will be conclusive and
binding. The fees and expenses of the Neutral Auditor shall be paid by Sellers,
on the one hand, and by Buyer, on the other hand, based upon the percentage that
the amount actually contested but not awarded to Seller or Buyer, respectively,
bears to the aggregate amount actually contested by Seller and Buyer.

(d)    The “U.S. Final Adjustment Amount” shall be an amount equal to the U.S.
Estimated Closing Purchase Price less the finally determined U.S. Final Closing
Purchase Price. The “Canadian Final Adjustment Amount” shall be an amount equal
to the Canadian Estimated Closing Purchase Price less the finally determined
Canadian Final Closing Purchase Price. Within five Business Days following the
final determination of both the U.S. Final Closing Purchase Price and the
Canadian Final Closing Purchase Price:

(i)    if the U.S. Final Adjustment Amount is positive and less than or equal to
the U.S. Adjustment Holdback, (A) a portion of the U.S. Adjustment Holdback
equal to the U.S. Final Adjustment Amount shall be paid by the Sellers’ Agent
(or Sellers shall otherwise cause such amount to be paid) to Buyer (on behalf of
the Buyer Acquisition Entities) and (B) Sellers’ Agent shall pay to the
applicable Sellers, in accordance with their respective U.S. Pro Rata Shares,
the remainder, if any, of the U.S. Adjustment Holdback;

(ii)    if the Canadian Final Adjustment Amount is positive and less than or
equal to the Canadian Adjustment Holdback, (A) a portion of the Canadian
Adjustment Holdback equal to the Canadian Final Adjustment Amount shall be paid
by the Sellers’ Agent (or Sellers shall otherwise cause such amount to be paid)
to Buyer (on behalf of the Buyer Acquisition Entities) and (B) Sellers’ Agent
shall pay to the applicable Sellers, in accordance with their respective
Canadian Pro Rata Shares, the remainder, if any, of the Canadian Adjustment
Holdback;

(iii)    if the U.S. Final Adjustment Amount is positive and greater than the
U.S. Adjustment Holdback, (A) the entire U.S. Adjustment Holdback shall be paid
by the Sellers’ Agent (or Sellers shall otherwise cause such amount to be paid)
to Buyer (on behalf of the Buyer Acquisition Entities) and (B) the Sellers
(other than Chantco) shall pay Buyer (on behalf of the Buyer Acquisition
Entities) an amount equal to the excess of the U.S. Final Adjustment Amount over
the U.S. Adjustment Holdback;

(iv)    if the Canadian Final Adjustment Amount is positive and greater than the
Canadian Adjustment Holdback, (A) the entire Canadian Adjustment Holdback shall
be paid by Sellers’ Agent (or Sellers shall otherwise cause such amount to be
paid) to Buyer (on behalf of the Buyer Acquisition Entities) and (B) the Sellers
(other than Logistic Resources Group, LLC (“Logistic Resources”) shall pay Buyer
(on behalf of the Buyer Acquisition Entities) an amount equal to the excess of
the Canadian Final Adjustment Amount over the Canadian Adjustment Holdback;

(v)    if the U.S. Final Adjustment Amount is negative or zero, (A) the entire
U.S. Adjustment Holdback shall be paid by Sellers’ Agent to the applicable
Sellers, in accordance with their respective U.S. Pro Rata Shares, and (B) Buyer
(on behalf of the Buyer Acquisition Entities) shall pay or cause to be paid to
the applicable Sellers, in accordance with their respective U.S. Pro Rata
Shares, an amount equal to the absolute value of the U.S. Final Adjustment
Amount; or

(vi)    if the Canadian Final Adjustment Amount is negative or zero, (A) the
entire Canadian Adjustment Holdback shall be paid by Sellers’ Agent to the
applicable Sellers, in accordance with their respective Canadian Pro Rata
Shares, and (B) Buyer (on behalf of the Buyer Acquisition Entities) shall pay or
cause to be paid to the applicable Sellers, in accordance with their respective
Canadian Pro Rata Shares, an amount equal to the absolute value of the Canadian
Final Adjustment Amount.

For the avoidance of doubt, and notwithstanding the Adjustment Holdbacks (i) the
Sellers (other than Chantco) are jointly and severally responsible for the full
and prompt payment of any U.S. Final Adjustment Amount owed to Buyer, if any,
and (ii) the Sellers (other than Logistic Resources) and Chant are jointly and
severally responsible for the full and prompt payment of any Canadian Final
Adjustment Amount to Buyer. Without limiting the rights and obligations of the
Parties under this Agreement, no adjustment to the Purchase Price pursuant to
this SECTION 2.3 shall, in and of itself, be considered a breach of any
representation or warranty set forth in this Agreement or any certificate
delivered pursuant hereto.

2.4.    Holdbacks.

(a)    Holdback Amounts.  To secure the indemnification and other payment
obligations of Sellers under this Agreement, Buyer shall withhold from the
Purchase Price (i) an amount equal to $6.0 million (the “Indemnification
Holdback”), and (ii) an aggregate amount equal to the sum of (A) $500,000 (the
“U.S. Adjustment Holdback”) and (B) $150,000 (the “Canadian Adjustment
Holdback”, and together with the U.S. Adjustment Holdback, the “Adjustment
Holdbacks”). The Adjustment Holdbacks and the Indemnification Holdback are
collectively referred to herein as the “Holdback Amounts”. Subject to the
limitations set forth in this Agreement (including in ARTICLE 8), (i) the
appropriate Adjustment Holdbacks will be the first source of funds used to fund
the obligation, if any, of the Sellers to pay any U.S. Final Adjustment Amount
or Canadian Final Adjustment Amount to Buyer or

 

Equity Purchase Agreement

Page 6

 

--------------------------------------------------------------------------------

 

Canadian Newco, as the case may be, and (ii) the Indemnification Holdback will
be the first source of funds accessed by Buyer for the Sellers’ indemnification
and other payment obligations, if any, under this Agreement, but in each case
such Holdback Amounts will not be the sole source of funds for such obligations,
and Buyer will remain entitled to the full amounts owed to Buyer under this
Agreement (if any) should the Holdback Amounts be insufficient or unavailable to
cover any amount so owed.

(b)    Adjustment Holdback.  Sellers’ Agent shall hold the Adjustment Amounts
pending the final determination of the U.S. Final Adjustment Amount and the
Canadian Final Adjustment Amount, at which time the Adjustment Holdbacks shall
be paid by Sellers’ Agent to the Sellers or Buyer (on behalf of the Buyer
Acquisition Entities) only as expressly provided in SECTION 2.3(d). Prior to
such payment of the Adjustment Holdbacks, Sellers’ Agent shall hold the
Adjustment Holdbacks in a segregated account, free and clear of all
Encumbrances, and shall invest the Adjustment Holdback only in the following
permitted investments: (i) direct obligations of the United States of America or
obligations the principal of and the interest on which are unconditionally
guaranteed by the United States of America, (ii) U.S. dollar denominated money
market deposit accounts or certificates of deposit issued by any bank, bank and
trust company, or national banking association, which such deposits are either
(A) insured by the Federal Deposit Insurance Corporation or a similar
governmental agency, or (B) with domestic commercial banks which have a rating
on their short- term certificates of deposit on the date of purchase of “A-1” or
“A-l+” by S&P or “P-1” by Moody’s and maturing no more than 90 days after the
date of purchase (ratings on holding companies are not considered as the rating
of the bank); (iii) repurchase agreements having daily liquidity with any bank,
trust company, or national banking association, whose short-term debt ratings
are not less than A-1/P-1 and whose long-term debt ratings are not less than AA;
or (iv) money market funds rated AAA/Aaa that invest primarily in United States
Treasury instruments or instruments issued by agencies of the United States
government. Without limiting the provisions of SECTION 10.2, (i) all such
investments shall be at the risk of the Sellers and Chant, (ii) in no event
shall the Buyer or any Buyer Indemnitee be responsible for the handling of the
Adjustment Holdbacks by the Sellers’ Agent, and (iii) the Sellers and Chant
acknowledge they shall not be relieved of their responsibility to pay the full
amount of any amounts due to Buyer under SECTION 2.3 regardless of the
performance of Sellers’ Agent or the availability of the Adjustment Holdbacks.

(c)    Indemnification Holdback. On the Termination Date, Buyer shall distribute
to the Sellers, in accordance with their respective Pro Rata Shares, an amount
(if any) equal to the Indemnification Holdback, minus (i) the amount of all
indemnification and other payment claims for which Buyer was entitled to
indemnification or payment under this Agreement as of such date, minus (ii) any
Pending Claim Amounts that have not been resolved prior to such date, plus
(iii) Applicable Interest upon the portion of the Indemnification Holdback then
payable. Each Seller shall be paid his, her or its Pro Rata Share of any
remaining Indemnification Holdback by Buyer promptly, but in no event later than
ten Business Days following the Termination Date. Any portion of the
Indemnification Holdback retained by Buyer with respect to a Pending Claim
Amount (less any portion to which Buyer was entitled to indemnification or
payment under this Agreement), plus Applicable Interest thereon, shall be paid
to the Sellers in accordance with their respective Pro Rata Shares promptly, but
in no event later than ten Business Days following the final disposition of such
Pending Claim Amount. For the avoidance of doubt, Buyer is not required to
segregate any monies from its general funds, to create any trust or to make any
special deposits with respect to the Indemnification Holdback.

2.5.    Earn-Out.

(a)    Definitions.    For purposes of this Agreement, the following terms have
the meanings below:

(i)    “Achievement Percentage” means, for any Earn-Out Period, the quotient of
(A) Sales Revenue for such period divided by (B) the Performance Objective for
such period, stated as a percentage.

(ii) “Annual Earn-Out Base Amount” means, for any Annual Earn-Out Period, (A) if
the Achievement Percentage for such Earn-Out Period is equal to or greater than
90%, an amount equal to $1,666,666.66, (B) if the Achievement Percentage for
such Earn-Out Period exceeds 80% but is less than 90%, an amount equal to (1) a
fraction, the numerator of which is the amount by which Sales Revenue exceeded
80% of the Performance Objective for such Earn-Out Period and the denominator of
which is 10% of the applicable Performance Objective, multiplied by
(2) $1,666,666.66; or (C) if the Achievement Percentage for such Earn-Out Period
is less than or equal to 80%, zero (no Earn-Out Payment shall be made for such
Earn-Out Period).

(iii) “Annual Earn-Out Payment” means, (A) with respect to each of the first two
Annual Earn-Out Periods, the Annual Earn-Out Base Amount for such Annual
Earn-Out Period and (B) with respect to the third Annual Earn-Out Period, the
sum of the Annual Earn-Out Base Amount for such third Annual Earn-Out Period and
the Catch-Up Amount (if any).

(iv) “Annual Earn-Out Period” means each of the calendar years ending
December 31, 2015, 2016 and 2017.

(v) “Catch-Up Amount” means the amount, if any, by which the Cumulative
Calculation exceeds the sum of the three Annual Earn-Out Base Amounts.

 

Equity Purchase Agreement

Page 7

 

--------------------------------------------------------------------------------

 

(vi) “Cumulative Calculation” means (A) if the Achievement Percentage for the
Three-Year Earn-Out Period is equal to or greater than 90%, an amount equal to
$5,000,000, (B) if the Achievement Percentage for the Three-Year Earn-Out Period
exceeds 80% but is less than 90%, an amount equal to the product of $5,000,000
multiplied by a fraction, the numerator of which is the amount by which Sales
Revenue exceeded 80% of the Performance Objective for the Three-Year Earn-Out
Period and the denominator of which is 10% of the Performance Objective for the
Three-Year Earn-Out Period; and (C) if the Achievement Percentage for the
Three-Year Earn-Out Period is less than or equal to 80%, zero.

(vii) “Earn-Out Payments” means the Annual Earn-Out Payments and the Three-Year
Earn-Out Payment.

(viii) “Earn-Out Period” means each of (A) the Annual Earn-Out Periods and
(B) the Three Year Earn-Out Period.

(ix) “EBITDA Margin” means the percentage corresponding to a fraction, the
numerator of which is EBITDA dollars (with the EBIT portion of EBITDA calculated
consistently with the calculation of “EBIT” used for Buyer’s management
incentive plan as in effect from time to time) on the Sales Revenue for the
Three-Year Earn-Out Period and the denominator of which is the amount of Sales
Revenue for the Three-Year Earn-Out Period. For the avoidance of doubt, the
calculation of EBITDA Margin will include Integrated Revenue only if and to the
extent that (and only for so long as) such Integrated Revenue is included in the
Sales Revenue for the Three-Year Earn-Out Period.

(x)     “Performance Objective” means the Sales Revenue targets determined in
accordance with SCHEDULE 2.5(a).

(xi)    “Sales Revenue” means, with respect to any Earn-Out Period, the sales
revenue of Liberty Bell and G2S during such Earn-Out Period solely relating to
the Business, net of returns, in each case calculated in accordance with
Applicable GAAP and determined by Buyer on the basis of its audited financial
statements; provided, that, the foregoing calculation shall (A) include net
revenue of businesses or entities acquired by Liberty Bell or G2S after the
Closing Date (each an “Post-Closing Acquired Business”) only if and to the
extent that such net revenue is combined with the net revenue of Liberty Bell
and G2S on the relevant financial statements such that Buyer determines it is
not reasonably possible to segregate the revenue of Liberty Bell and G2S, on the
one hand, from the net revenue of such acquired businesses or entities
(“Integrated Revenue”), (B) exclude net revenue attributable to other businesses
of Buyer and its Subsidiaries or any other Person, including other acquired
businesses or entities and (C) exclude intercompany revenue (except that sales
by Liberty Bell and G2S to Label and TransSupply, net of returns, will be
included in the calculation of Sales Revenue). Sales Revenue shall be stated in
U.S. dollars using the Applicable Exchange Rate for the relevant Earn-Out
Period.

(xii)    “Three-Year Earn-Out Payment” means, for the Three-Year Earn-Out
Period,

(A)    if the EBITDA Margin is equal to or greater than 6.25% and the
Achievement Percentage for the Three-Year Earn-Out Period is equal to or greater
than 120%, an amount equal to $5,000,000,

(B)    if the EBITDA Margin is equal to or greater than 6.25% and the
Achievement Percentage for the Three-Year Earn-Out Period exceeds 115% but is
less than 120%, an amount equal to $2,500,000 plus the product of $2,500,000
multiplied by a fraction, the numerator of which is the amount by which Sales
Revenue for the Three-Year Earn-Out Period exceeded 115% of the Performance
Objective for the Three-Year Earn-Out Period and the denominator of which is 5%
of the applicable Performance Objective;

(C)    if the EBITDA Margin is equal to or greater than 6.25% and the
Achievement Percentage for the Three-Year Earn-Out Period exceeds 110% but is
less than or equal to 115%, an amount equal to $1,000,000 plus the product of
$1,500,000 multiplied by a fraction, the numerator of which is the amount by
which Sales Revenue for the Three -Year Earn-Out Period exceeded 110% of the
Performance Objective for the Three-Year Earn-Out Period and the denominator of
which is 5% of the applicable Performance Objective;

(D)    if the EBITDA Margin is equal to or greater than 6.25% and the
Achievement Percentage for the Three-Year Earn-Out Period exceeds 105% but is
less than or equal to 110%, an amount equal to the product of $1,000,000
multiplied by a fraction, the numerator of which is the amount by which Sales
Revenue for the Three-Year Earn-Out Period exceeded 105% of the Performance
Objective for the Three-Year Earn-Out Period and the denominator of which is 5%
of the applicable Performance Objective; or

(E)    if the EBITDA Margin is less than 6.25%, or if the Achievement Percentage
for the Three-Year Earn-Out Period is less than or equal to 105%, zero (no
Earn-Out Payment shall be made for the Three-Year Earn-Out Period).

(xiii)    “Three-Year Earn-Out Period” means the three-year period ending
December 31, 2017.

(b)    Earn-Out Schedules. Within 60 days following the end of each Earn-Out
Period, Buyer shall prepare and deliver to Sellers’ Agent a schedule of the
Sales Revenue, Performance Objective, Achievement Percentage and, with respect
to the Three-Year

 

Equity Purchase Agreement

Page 8

 

--------------------------------------------------------------------------------

 

Earn-Out Period only, the EBITDA Margin, Cumulative Calculation and Catch-Up
Amount, for such Earn-Out Period (an “Earn-Out Schedule”), setting forth such
calculations in reasonable detail and the resulting Earn-Out Payments for such
Earn-Out Period. Within 30 days after delivery of an Earn-Out Schedule to
Sellers’ Agent (during which period Buyer shall provide reasonable access to
such working papers and information relating to the preparation of the Earn-Out
Schedule as may be reasonably requested by Sellers’ Agent), Sellers’ Agent may
dispute all or a portion of the Earn-Out Schedule by giving written notice (a
“Earn-Out Objection Notice”) to Buyer setting forth in reasonable detail the
basis for any such dispute; provided, however, with respect to the Three-Year
Earn-Out Period, Sellers’ Agent may not dispute any portion of the Earn-Out
Schedule relating to previously completed Earn-Out Periods which is consistent
with the Earn-Out Schedule which has become conclusive, final and binding for
such Earn-Out Period. Buyer and Sellers’ Agent shall promptly commence good
faith negotiations with a view to resolving all such disputes. If Sellers’ Agent
does not provide an Earn-Out Objection Notice to Buyer within such 30-day
period, the Earn-Out Schedule in the form delivered by Buyer will be conclusive,
final and binding. If Buyer and Sellers’ Agent do not resolve such dispute (as
evidenced by a written agreement between them, in which case the Earn-Out
Schedule as so agreed will be conclusive, final and binding) within 30 days
following delivery of the Earn-Out Objection Notice, the dispute may be resolved
in accordance with the provisions of SECTION 2.3(c), mutatis mutandis, and the
Earn-Out Schedule as so resolved will be conclusive, final and binding.

(c)    Payment. Subject to SECTION 8.9, within five Business Days following the
date the Earn-Out Schedule for an Earn-Out Period becomes conclusive, final and
binding, the Buyer (on behalf of the Buyer Acquisition Entities) shall pay or
cause to be paid the Earn-Out Payment, if any, for such Earn-Out Period to
Sellers in accordance with SECTION 2.1(e). Of each Earn-Out Payment, (i) 27.24%
shall be allocated to the Canadian Purchase Price (the “Canadian Earn-Out
Payments”) and (ii) 72.76% shall be allocated directly to the U.S. Purchase
Price (the “U.S. Earn-Out Payments”). For avoidance of doubt, the Earn-Out
Payments will not exceed $10 million in the aggregate.

(d)    Operation of Business.  Buyer shall not take any action the sole purpose
of which is to frustrate the ability of the Sellers to receive the Earn-Out
Payments as contemplated by this SECTION 2.5. Buyer will have the right to
operate the business of the Acquired Companies as it chooses, in its sole
discretion. Notwithstanding anything to the contrary herein, Buyer is not under
any obligation to provide any specific level of investment or financial
assistance to any Acquired Company or to undertake any specific actions (or to
refrain from taking any specific actions) with respect to the operation of any
Acquired Company and may acquire, create, own or operate other businesses
(including similar businesses) and none of such actions or inactions shall be
deemed to be taken for the purpose of frustrating the ability of Sellers to
receive the Earn-Out Payments. Buyer is not representing or warranting that any
specific level of Sales Revenue or EBITDA Margin will be achieved nor will
Sellers’ Agent, Sellers or any of their Affiliates have any claims against
Buyer, any Buyer Acquisition Entity, any Acquired Company or any of their
Affiliate arising from the failure to meet for any reason any specific level of
Sales Revenue or EBITDA Margin.

(e)    Nature of Earn-Out.  The right to receive any Earn-Out Payment is an
integral part of the U.S. Purchase Price and the Canadian Purchase Price. The
right to receive any Earn-Out Payment does not represent an equity or ownership
interest in Buyer or any Acquired Company, does not entitle the holder thereof
to any rights (including voting, dividend or other rights) other than the right
to receive any Earn-Out Payment as expressly set forth in this SECTION 2.5, and
is not a “security” within the meaning of the Securities Act or any other
securities laws. The right to receive any Earn-Out Payment will not be
represented by any form of certificate or instrument and is not assignable or
transferable, except by operation of law. For the avoidance of doubt, Buyer is
not required to segregate any monies from its general funds to create any trust
or to make any special deposits with respect to any Earn-Out Payment.

Article 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as set forth in the correspondingly numbered section of the disclosure
schedules attached hereto (the “Disclosure Schedules”), each of the Sellers
individually and not jointly represents and warrants to Buyer and the other
Buyer Acquisition Entities that:

3.1.    Authorization of Transactions.  Such Seller has the legal capacity (if a
natural person) or full power and authority, as applicable, to execute and
deliver this Agreement and any agreement contemplated hereunder (the “Ancillary
Agreements”) and to perform his, her or its obligations under this Agreement and
the Ancillary Agreements. This Agreement and the Ancillary Agreements constitute
the valid and legally binding obligation of such Seller, enforceable in
accordance with their respective terms and conditions, subject to the
Enforcement Limitations.

3.2.    No Notice or Approval.  Except as set forth on Disclosure Schedule 3.2,
neither such Seller nor any of its Affiliates needs to give any notice to, make
any filing with, or obtain any authorization, consent or approval of any
Governmental Authority in order to consummate the transactions contemplated by
this Agreement (the “Transactions”).

 

Equity Purchase Agreement

Page 9

 

--------------------------------------------------------------------------------

 

3.3.    Non-contravention.  Neither the execution and delivery of this
Agreement, nor the consummation of the Transactions, will (a) violate any
Applicable Law or Legal Restriction to which such Seller is subject,
(b) conflict with, result in a material breach of, constitute a material default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice or consent under
any material Contract to which such Seller is a party or by which such Seller is
bound or to which any of such Seller’s assets are subject or (c) result in the
imposition or creation of an Encumbrance upon or with respect to any of the
Interests.

3.4.    Claims and Proceedings.  There is no pending or, to the Knowledge of
such Seller, threatened Legal Action by or before any Governmental Authority
against or relating to such Seller or any of its Affiliates to restrain or
prevent the carrying out of the Transactions or that would prevent the purchase
and sale of the Interests or reasonably be expected to result in a Material
Adverse Effect.

3.5.    Brokers’ Fees.  Neither such Seller nor any of its Affiliates has any
Liability to pay any fees, expenses or commissions to any broker, finder or
agent with respect to the Transactions. None of the Acquired Companies, their
Subsidiaries and Affiliates or Buyer and its Affiliates have or will have any
such Liability based upon arrangements made by or on behalf of such Seller or
its Affiliates.

3.6.    Interests.  Except as set forth on Disclosure Schedule 3.6, such Seller
holds of record and owns beneficially such Seller’s Interests as listed on
Schedule A, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state or provincial securities laws),
Taxes, Encumbrances, options, warrants, purchase rights, Contracts, commitments,
equities, claims, and demands. Except as set forth on Disclosure Schedule 3.6,
neither such Seller nor any of its Affiliates is party to any option, warrant,
purchase right or other Contract or commitment (other than this Agreement) that
could require such Seller to sell, transfer or otherwise dispose of any equity
interest of the Acquired Companies. Except as set forth on Disclosure Schedule
3.6, such Seller is not party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any equity interest of the Acquired
Companies.

Article 4

REPRESENTATIONS AND WARRANTIES OF SELLERS AS TO THE ACQUIRED COMPANIES

Except as set forth in the correspondingly numbered section of the Disclosure
Schedules, and in the case of Chantco, only with respect to G2S and subject to
Section 8.3(d), Sellers represent and warrant to Buyer and the other Buyer
Acquisition Entities that:

4.1.    Organization, Qualification, and Corporate Power.

(a)    Liberty Bell is a corporation duly organized, validly existing and in
good standing under the Applicable Laws of the Commonwealth of Pennsylvania. G2S
is an unlimited liability corporation duly organized, validly existing and in
good standing under the Applicable Laws of the Province of Alberta. Label is a
corporation duly organized, validly existing and in good standing under the
Applicable Laws of the State of Missouri. TransSupply is a limited partnership
duly organized, validly existing and in good standing under the Applicable Laws
of the State of Delaware. XLC is a limited liability company duly organized,
validly existing and in good standing under the Applicable Laws of the State of
Missouri. Each of the Acquired Companies is duly authorized to conduct business
and is in good standing under the Applicable Laws in effect at the Closing, of
each jurisdiction where such qualification is required, and each such
jurisdiction is listed on Disclosure Schedule 4.1(a). Disclosure Schedule 4.1(a)
also sets forth each trade or fictitious name under which any Acquired Company
has done business since August 1, 2011 (and for each such trade or fictitious
name, whether or not it constitutes Registered IP). Each Acquired Company has
the corporate power and authority to carry on the businesses in which it is
engaged and in which it presently proposes to engage and to own and use the
properties owned and used by it. Sellers have delivered to Buyer correct and
complete copies of the Charter Documents (as amended to date), the minute books
(containing the records of meetings of the shareholders or partners, the board
of directors (or similar governing body) and any committees thereof), the stock
certificate books and the stock record books or partnership interest ledgers for
each Acquired Company. None of the Acquired Companies is in default under or in
violation of any provision of its Charter Documents.

(b)    Disclosure Schedule 4.1(b) is a correct and complete list of the
directors and officers of each Acquired Company.

4.2.    Capitalization.

(a)    The entire authorized capital stock of Liberty Bell consists of 5,000
Liberty Bell Shares, consisting of up to 250 Liberty Bell Voting Shares and up
to 4,750 Liberty Bell Non-Voting Shares, of which 3,125 Liberty Bell Shares are
currently issued and outstanding, consisting of 111 Liberty Bell Voting Shares
and 3,014 Liberty Bell Non-Voting Shares and shares of common stock.

 

Equity Purchase Agreement

Page 10

 

--------------------------------------------------------------------------------

 

(b)    The entire authorized capital stock of G2S consists of an unlimited
number of G2S Class A Shares and an unlimited number of G2S Class B Shares, of
which 100 G2S Class A Shares and no G2S Class B Shares are currently issued and
outstanding.

(c)    The entire authorized capital stock of Label consists of 10,000 Label
Shares, 2,000 Label Shares are currently issued and outstanding.

(d)    The entire capitalization of TransSupply consists of the undifferentiated
TransSupply Interests held by Sellers (as general partner or limited partner) as
indicated on Schedule A.

(e)    The entire capitalization of XLC consists of the undifferentiated XLC
Interests held by Sellers as indicated on Schedule A.

(f)    All of the issued and outstanding Interests have been duly authorized,
are validly issued, fully paid, and non-assessable. No equity interest in any
Acquired Company was issued in violation of its Charter Documents or any
pre-emptive (or other similar right) of any Person. There are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights or other Contracts or commitments that could require any
Acquired Company to issue, sell or otherwise cause to become outstanding any of
its equity interests. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation or similar rights with respect to any
Acquired Company. Except as set forth on Disclosure Schedule 4.2(e), there are
no voting trusts, proxies or other agreements or understandings with respect to
the voting of the equity interests of any Acquired Company. None of the
Interests are held in treasury of the applicable Acquired Company.

(g)    No Person, other than Sellers (and, solely with respect to the Nevadaco
Shares as of the date hereof but not as of the Closing, Nevadaco), owns any
equity interest of any Acquired Company. At the Closing, the Buyer Acquisition
Entities will acquire all of the Interests, representing the entire equity
ownership of the Acquired Companies, free and clear of any restrictions on
transfer (other than any restrictions under the Securities Act and state or
provincial securities laws), Taxes, Encumbrances, options, warrants, purchase
rights, Contracts, commitments, equities, claims, and demands.

4.3.    Subsidiaries.

(a)    Disclosure Schedule 4.3(a) sets forth the names and jurisdictions of
incorporation of each Subsidiary of any Acquired Company and each other Person
in which any of the Acquired Companies or their Subsidiaries directly or
indirectly owns any equity interest, any trade or fictitious names under which
each Subsidiary has done business since August 1, 2011 (and for each such trade
or fictitious name, whether or not it constitutes Registered IP), and the
jurisdictions in which each Subsidiary is qualified to do business. Except as
set forth on Disclosure Schedule 4.3(a), each such Subsidiary is a corporation
duly organized, validly existing, and in good standing under the Applicable Laws
of its jurisdiction of incorporation, has the corporate powers to own its
properties and to carry on its business as now owned and operated by it, and is
duly qualified to do business in all jurisdictions where such qualification is
required. Without limiting the foregoing, Liberty Bell does not (i) own or lease
real property, employ any Persons or otherwise carry on its business in any of
the States of Ohio or Maryland (ii) employ any Persons in Missouri. Other than
such Subsidiaries and other Persons listed on Disclosure Schedule 4.3(a), none
of the Acquired Companies or their Subsidiaries, directly or indirectly, own any
stock or other equity interest in, have any agreement to purchase any stock or
other equity interest in, or control any entity.

(b)    Disclosure Schedule 4.3(b) lists the authorized and outstanding equity
interests for each of the Acquired Companies’ Subsidiaries, and the number of
shares of each authorized class of capital stock (or the amount of other equity
interests) of each Subsidiary that are owned by the Acquired Companies or their
Subsidiaries. All of the issued and outstanding equity interests of each such
Subsidiary have been duly authorized, and are validly issued, fully paid, and
non-assessable, and no equity interest in any such Subsidiary was issued in
violation of the Charter Documents of such Subsidiary or any pre-emptive (or
other similar right) of any Person, and except for the G2S Shares owned by
Chantco (which will be acquired by the applicable Buyer Acquisition Entity
pursuant to this Agreement), are held of record and owned beneficially by the
applicable Acquired Company or Subsidiary listed on Disclosure Schedule 4.3(b),
free and clear of any restrictions on transfer (other than any restrictions
under the Securities Act and state or provincial securities laws), Taxes,
Encumbrances, options, warrants, purchase rights, Contracts, commitments,
equities, claims, and demands. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other Contracts or commitments that could require such Subsidiary to
issue, sell or otherwise cause to become outstanding any of its equity
interests. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights with respect to such Subsidiary.

(c)    Disclosure Schedule 4.3(c) is a correct and complete list of the
directors and officers of each Subsidiary of the Acquired Companies.

 

Equity Purchase Agreement

Page 11

 

--------------------------------------------------------------------------------

 

(d)    To the extent applicable, and except to the extent provided to the
contrary in this Article 4 or in the Disclosure Schedules hereto, each of the
representations and warranties in this Article 4 is true and correct with
respect to of the Acquired Companies’ Subsidiaries as if such Subsidiary were
substituted for the Acquired Companies in each such instance.

4.4.    Non-contravention; Notices and Consents.  Except as set forth on
Disclosure Schedule 4.4, neither the execution and the delivery of this
Agreement, nor the consummation of the Transactions, will (a) violate any
Applicable Law or Legal Restriction to which any Acquired Company is subject,
(b) violate any provision of the Charter Documents of any Acquired Company, or
(c) conflict with, result in a material breach of, constitute a material default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, cancel or assess any penalty or charge any
additional fees under, or require any notice or consent under, any Contract to
which any Acquired Company is a party or by which it is bound or to which any of
its assets is subject (or result in the imposition of any Encumbrance upon any
of its assets). Except for the approvals required under the HSR Act and any
Non-US Competition Law, no Acquired Company needs to give any notice to, make
any filing with, or obtain any authorization, consent or approval of, any
Governmental Authority in order for the Parties to consummate the Transactions.

4.5.    Brokers’ Fees.  The Acquired Companies have no Liability to pay any fees
or commissions to any broker, finder or agent with respect to the Transactions.
None of the Acquired Companies, their Subsidiaries or Affiliates or Buyer or its
Affiliates has or will have any such Liability based upon arrangements made by
or on behalf of any of the Acquired Companies or their Affiliates.

4.6.    Certain Assets.  Each Acquired Company has good and marketable title to,
or (if such leasehold interest is disclosed in DISCLOSURE SCHEDULE 4.13(b)) a
valid leasehold interest in, the properties and assets used by it, located on
its premises or shown on its Most Recent Balance Sheet or acquired after the
date thereof, free and clear of all Encumbrances, other than Permitted
Encumbrances, except for properties and assets disposed of in the Ordinary
Course of Business since the date of the Most Recent Financial Statements, for
cash distributed since the date of the Most Recent Financial Statements or as
set forth on DISCLOSURE SCHEDULE 4.6(a). All of the tangible assets necessary
for the conduct of the Business have been maintained in accordance with normal
applicable industry practice, are in good operating condition and repair (except
normal wear and tear) and are suitable and sufficient for the purposes for which
they are presently used. The applicable Acquired Company has exclusive
possession and control of each such asset. DISCLOSURE SCHEDULE 4.6(b) sets forth
a complete and accurate list and a brief description of all personal property
owned or leased by any Acquired Company, other than Inventory, with an
individual value of $50,000 or greater.

4.7.    Inventory.

(a)    Sellers have delivered to Buyer true, correct and complete lists of all
inventories of each Acquired Company as of its Most Recent Fiscal Month End (the
“Inventory”), except that such list of Inventories does not include packaging or
marketing materials. Disclosure Schedule 4.7(a) sets forth true, correct and
complete lists of all inventories of each Acquired Company as of its Most Recent
Fiscal Month End (the “Inventory”), except that such list of Inventories does
not include packaging or marketing materials, including for each stock keeping
unit included on such schedule, (i) the total quantity of such stock keeping
unit in the Inventory as of such date, (ii) the extended cost (quantity
multiplied by average cost) of such stock keeping unit, and (iii) the last sale
date of each stock keeping unit.

(b)    Except as set forth on Disclosure Schedule 4.7(b), with respect to the
Inventory, (i) all of such Inventory is merchantable and fit for the purpose for
which it was procured or produced, (ii) all of such Inventory is fairly
reflected in all material respects in the inventory accounts on the balance
sheet included in the Most Recent Financial Statements, in accordance with
Applicable GAAP and including all appropriate reserves, (iii) all of such
Inventory (other than written-off inventory, except to the extent of reserves
for inventory shown on the face of the Most Recent Financial Statements, rather
than any notes thereto), consists of a quality and quantity usable and salable
in its Ordinary Course of Business and was acquired by the applicable Acquired
Company in the Ordinary Course of Business, (iv) none of such Inventory is
(A) non-sellable in the Ordinary Course of Business or non-returnable to the
applicable suppliers or vendors for credit, (B) obsolete or (C) materially
damaged or defective, (v) all of such Inventory not written off has been priced
at its average cost by warehouse, except in each case subject to the reserve for
inventory write-down shown on the face of the Most Recent Financial Statements
(rather than in any notes thereto), (vi) none of such Inventory is on assignment
or consignment, (vii) all Inventories are located at one of the Acquired
Companies’ warehouse facilities, (viii) the reserves for Inventory reflected on
each balance sheet included in the Financial Statements are adequate and
(ix) actual write-offs of Inventory have not exceeded the amount of the
Inventory reserve at any time during the last three years.

 

Equity Purchase Agreement

Page 12

 

--------------------------------------------------------------------------------

 

4.8.    Financial Statements; Financial Records.

(a)    Attached hereto as Disclosure Schedule 4.8 are the following financial
statements:

(i)    with respect to Liberty Bell and its Subsidiaries: (A) consolidated
audited balance sheets, statements of operations, statements of changes in
stockholders’ equity and statements of cash flows, and the notes, schedules and
supplementary information thereto, as of and for the fiscal years ended
October 25, 2013 (the “Liberty Bell Most Recent Fiscal Year End”) and
October 25, 2012 (the “Liberty Bell Audited Financial Statements”); and (B) a
consolidated, management prepared, unaudited balance sheet and statement of
operations, as of and for the nine months ended July 25, 2014 (the “Liberty Bell
Most Recent Fiscal Month End”) (the “Liberty Bell Most Recent Financial
Statements” and together with the Liberty Bell Audited Financial Statements, the
“Liberty Bell Financial Statements”);

(ii)    with respect to G2S: (A) an audited balance sheet, statement of income
and retained earnings and statement of cash flows, and the notes, schedules and
supplementary information thereto, as of and for the fiscal year ended
October 31, 2013, stated in both U.S. dollars and Canadian dollars (the “G2S
Most Recent Fiscal Year End”) and October 31, 2012 (the “G2S Audited Financial
Statements”); and (B) a management prepared, unaudited balance sheet and
statement of operations as of and for the nine months ended July 27, 2014 (the
“G2S Most Recent Fiscal Month End”) (the “G2S Most Recent Financial Statements”
and together with the G2S Audited Financial Statements, the “G2S Financial
Statements”); and

(iii)    with respect to Label: (A) a management prepared, unaudited balance
sheet, statement of operations, statement of changes in stockholders’ equity and
statement of cash flows as of and for the twelve months ended December 31, 2013
(the “Label Most Recent Fiscal Year End”) (the “Label Annual Financial
Statements”); and (B) a management prepared, unaudited balance sheet and
statement of operations as of and for the seven months ended July 31, 2014 (the
“Label Most Recent Fiscal Month End”) (the “Label Most Recent Financial
Statements” and together with the Label Annual Financial Statements, the “Label
Financial Statements”).

(iv)    with respect to TransSupply: (A) a management prepared, unaudited
balance sheet, statement of operations, statement of changes in stockholders’
equity and statement of cash flows as of and for the twelve months ended
December 31, 2013 (the “TransSupply Most Recent Fiscal Year End”) (the
“TransSupply Annual Financial Statements”); and (B) a management prepared,
unaudited balance sheet and statement of operations as of and for the seven
months ended July 31, 2014 (the “TransSupply Most Recent Fiscal Month End”) (the
“TransSupply Most Recent Financial Statements” and together with the TransSupply
Annual Financial Statements, the “TransSupply Financial Statements”).

The Liberty Bell Financial Statements, the G2S Financial Statements, the Label
Financial Statements and the TransSupply Financial Statements are collectively
referred to as the “Financial Statements.” The Liberty Bell Most Recent
Financial Statements, the G2S Most Recent Financial Statements, the Label
Financial Statements and the TransSupply Most Recent Financial Statements are
collectively referred to as the “Most Recent Financial Statements.” The Liberty
Bell Most Recent Fiscal Year End, the G2S Most Recent Fiscal Year End, the Label
Most Recent Fiscal Year End and the TransSupply Most Recent Fiscal Year End are
collectively referred to as the “Most Recent Fiscal Year Ends.” The Liberty Bell
Most Recent Fiscal Month End, the G2S Most Recent Fiscal Month End, the Label
Most Recent Fiscal Year Month and the TransSupply Most Recent Fiscal Month End
are collectively referred to as the “Most Recent Fiscal Month Ends.”

(b)    The Financial Statements (i) except for the Label Financial Statements
and the TransSupply Financial Statements, have been prepared in accordance with
Applicable GAAP throughout the periods covered thereby, and (ii) present fairly,
in all material respects, the financial condition of the applicable Acquired
Company as of such dates and the results of operations of the applicable
Acquired Company for such periods; provided, however, that the Most Recent
Financial Statements lack the footnotes and other presentation items required to
comply with Applicable GAAP and in each case are subject to normal year-end
adjustments (which will not be material individually or in the aggregate). The
Label Financial Statements and the TransSupply Financial Statements accurately
report revenue, expenses, income, net income, assets, liabilities and owners’
equity (as those terms are defined under U.S. generally accepted accounting
principles) in all material respects.

(c)    Each Acquired Company has established and maintains, adheres to and
enforces a system of internal accounting controls sufficient to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements in accordance with Applicable GAAP. Neither
the Acquired Companies (including any employee of the Acquired Companies) nor
any Acquired Company’s independent accountants has identified or been made aware
of (i) any significant deficiency or material weakness in the system of internal
accounting controls utilized by any Acquired Company, (ii) any fraud, whether or
not material, that involves any Acquired Company’s management or other employees
of the any Acquired Company who have a role in the preparation of financial
statements or the internal accounting controls utilized by any Acquired Company
or (iii) any claim or allegation regarding any of the foregoing. The financial
records of each Acquired Company, all of which Sellers have made available

 

Equity Purchase Agreement

Page 13

 

--------------------------------------------------------------------------------

 

to Buyer, are true, correct and complete in all material respects and represent
actual, bona fide transactions and have been maintained in accordance with sound
business practices, including the maintenance of an adequate system of internal
controls.

4.9.    Events Subsequent to Most Recent Fiscal Year End.  Since the earliest
Most Recent Fiscal Year End, there has not been any Material Adverse Effect.
Without limiting the generality of the foregoing (and except as disclosed in the
corresponding subsection of Disclosure Schedule 4.9), since the Most Recent
Fiscal Year End of each Acquired Company:

(a)    such Acquired Company has not sold, leased, transferred or assigned any
of its assets, tangible or intangible, other than for Fair Consideration in the
Ordinary Course of Business;

(b)    such Acquired Company has not entered into any Contract (or series of
related Contracts) other than for Fair Consideration in the Ordinary Course of
Business;

(c)    no party (including such Acquired Company) has accelerated, terminated,
modified or cancelled any Contract (or series of related Contracts) involving
more than $50,000 to which such Acquired Company is a party or by which it is
bound, other than in connection with the completion or expiration of any such
Contract in the Ordinary Course of Business;

(d)    such Acquired Company has not imposed, permitted or granted any
Encumbrances upon any of its assets, tangible or intangible, other than
Permitted Encumbrances;

(e)    such Acquired Company has not made any capital expenditure (or series of
related capital expenditures) other than for Fair Consideration in the Ordinary
Course of Business;

(f)    such Acquired Company has not made any capital investment in, any loan to
or any acquisition of the securities of, any other Person (or series of related
capital investments, loans, and acquisitions), nor has such Acquired Company
made any acquisition (or series of related acquisitions) of the assets of any
other Person, other than the purchase of assets for Fair Consideration in the
Ordinary Course of Business;

(g)    such Acquired Company has not issued any note, bond or other debt
security or entered into, created, incurred, assumed or guaranteed any
indebtedness for borrowed money or capitalized lease obligation;

(h)    such Acquired Company has not delayed or postponed the payment of
accounts payable and other Liabilities owed by such Acquired Company outside the
Ordinary Course of Business;

(i)     such Acquired Company has not delayed or postponed the payment of any
accounts and notes receivable or other Liabilities payable to such Acquired
Company outside the Ordinary Course of Business;

(j)    such Acquired Company has not cancelled, compromised, waived or released
any right or claim (or series of related rights and claims) either involving
more than $50,000 or outside the Ordinary Course of Business;

(k)    such Acquired Company has not transferred, assigned or granted any
license or sublicense of any rights under or with respect to any Intellectual
Property, except pursuant to any Material Contract;

(l)    there has been no change made or authorized in the Charter Documents of
such Acquired Company;

(m)    such Acquired Company has not issued, sold or otherwise disposed of any
of its equity interests or granted any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of its
equity interests;

(n)    such Acquired Company has not declared, set aside or paid any dividend or
made any distribution with respect to its equity interests (whether in cash or
in kind), except for Tax Distributions, or redeemed, purchased or otherwise
acquired any of its equity interests;

(o)    such Acquired Company has not experienced any material damage,
destruction or loss (whether or not covered by insurance) to its property;

(p)    such Acquired Company has not made any loan to, or entered into any other
transaction with, any of its directors, officers, and employees;

 

Equity Purchase Agreement

Page 14

 

--------------------------------------------------------------------------------

 

(q)    such Acquired Company has not entered into any employment Contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such Contract or agreement;

(r)    such Acquired Company has not granted any increase in the base
compensation of any of its directors, officers or employees outside the Ordinary
Course of Business;

(s)    except as required by Section 6.12, such Acquired Company has not
adopted, amended, modified (except for amendments or modifications made in the
Ordinary Course of Business in connection with annual renewals of Employee
Benefit Plans, as applicable), or terminated any bonus, profit sharing,
incentive, severance or other plan, Contract or commitment for the benefit of
any of its directors, officers or employees (or taken any such action with
respect to any other Employee Benefit Plan);

(t)    such Acquired Company has not made any other change in employment terms
for any of its directors, officers, or employees outside the Ordinary Course of
Business;

(u)    such Acquired Company has not made or pledged to make any charitable or
other capital contribution outside the Ordinary Course of Business;

(v)    such Acquired Company has not discharged a material Liability or
Encumbrance outside the Ordinary Course of Business;

(w)    such Acquired Company has not made any loans or advances of money, other
than in the Ordinary Course of Business;

(x)    such Acquired Company has not disclosed any material Confidential
Information, except pursuant to non-disclosure agreements or in the Ordinary
Course of Business;

(y)    there has not been any other material occurrence, event, incident,
action, failure to act or transaction outside the Ordinary Course of Business
involving such Acquired Company; and

(z)    such Acquired Company has not committed to any of the foregoing.

4.10.    Undisclosed Liabilities.  The Acquired Companies have no Liability,
except for Liabilities fully reflected in the applicable Most Recent Financial
Statements or arising in the Ordinary Course of Business since the date of the
applicable Most Recent Financial Statements.

4.11.    Legal Compliance.

(a)    The Acquired Companies have been for the past five years, and are
currently, operated in compliance in all material respects with all Applicable
Laws. No written notice or written inquiry has been received by Sellers or the
Acquired Companies from any Governmental Authority alleging that, or indicating
that an investigation has commenced regarding whether, any Acquired Company is
not, or was not, in compliance with any Applicable Law, the reason for which has
not been fully resolved without any Liability. Except as set forth on Disclosure
Schedule 4.11(a), the Acquired Companies possess, and are in compliance in all
material respects with, each material permit, license, franchise, or other
authorization or approval of a Governmental Authority necessary for the Acquired
Companies to own, operate and use their respective assets and conduct the
Business (the “Permits”). The Acquired Companies have delivered to Buyer a true,
correct and complete copies of the Permits, and the Permits are listed in
Disclosure Schedule 4.11(a).

 

Equity Purchase Agreement

Page 15

 

--------------------------------------------------------------------------------

 

(b)     Each Acquired Company, and each officer, director, employee, agent or
other Person acting on behalf of each Acquired Company, has at all times acted
in a manner such that each Acquired Company (i) is not party to any agreement
requiring it to participate in, or cooperate with, the Arab League boycott of
Israel, including any agreement to provide boycott-related information, or to
refuse to do any business with any Person for boycott-related reasons; (ii) has
not been a party to any agreements or engaged in any transactions involving
parties, destinations, or activities that were subject to sanctions, embargoes,
or other statutory or regulatory prohibitions under Applicable Laws; and
(iii) has (1) obtained, and properly followed the provisions of, all required
export-related (including but not limited to export, re-export, and transfer)
licenses (which licenses are set forth on Disclosure Schedule 4.11(b)), and
(2) properly used and documented any applicable license exceptions required by
Applicable Law. Further, and without limiting the generality of the foregoing:

(i)    No Acquired Company has directly or indirectly sold or solicited any
products to any entity or enterprise located in those countries that are
identified in Part 746 (Embargoes and Other Special Controls) of the U.S. Export
Administration Regulations, in the Sanctions Program of the U.S. Department of
Commerce, by the U.S. Foreign Assets Control Regulations, or on the U.S.
Department of State Defense Trade Controls Embargo Reference Chart;

(ii)    None of the products manufactured, designed or sold by the Acquired
Companies are (A) controlled under or subject to the International Traffic in
Arms Regulations or (B) on the Commerce Control List maintained by the U.S.
Department of Commerce pursuant to the Export Administration Regulations; and

(iii)    Each Acquired Company has been, for the past five years, and is
currently, in compliance with all U.S. and foreign customs and import laws and
regulations, and has paid all fees, duties, levies and other amounts required to
be paid pursuant thereto.

(c)    To the Knowledge of the Sellers, none of the products manufactured,
designed or sold by the Acquired Companies contain “conflict minerals” as that
term is defined in Section 1502 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Section 13(p) of the Securities and Exchange Act of
1934, as amended, and Form SD.

4.12.    Tax Matters.

(a)    Each Acquired Company has filed timely all Tax Returns required to be
filed under Applicable Laws in effect at or prior to the Closing. All such Tax
Returns were correct and complete in all material respects. All Taxes due and
owing by any Acquired Company (whether or not shown on any Tax Return) have been
paid. Except as set forth on Disclosure Schedule 4.12(a), no Acquired Company is
currently the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made in writing by an authority in a jurisdiction
where an Acquired Company does not file Tax Returns that such Acquired Company
is or may be subject to taxation by that jurisdiction. There are no Encumbrances
for Taxes (other than statutory liens for current Taxes not yet due and payable)
upon any of the assets of any Acquired Company.

(b)    Each Acquired Company has withheld and paid all Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party.

(c)    Except as set forth on Disclosure Schedule 4.12(c), no foreign, federal,
state, provincial, municipal or local tax audits or administrative or judicial
Tax proceedings or transfer pricing adjustments or inquiries are being conducted
with respect to any Acquired Company. No Acquired Company has received from any
foreign, federal, state, provincial, municipal or local taxing authority
(including jurisdictions where an Acquired Company has not filed Tax Returns)
any (i) notice indicating an intent to open an audit or other review or a
transfer pricing inquiry or proceeding, (ii) request for information related to
Tax matters or (iii) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted or assessed by any taxing authority against any
Acquired Company. Disclosure Schedule 4.12(c) lists all federal, state,
provincial, municipal, local, and foreign income Tax Returns filed with respect
to each Acquired Company for taxable periods ended on or after December 31,
2010, indicates those Tax Returns that have been assessed, reassessed or
audited, and indicates those Tax Returns that currently are the subject of
audit. Sellers have delivered or made available to Buyer correct and complete
copies of all federal, state, provincial, municipal, local and foreign income
Tax Returns, assessments, reassessments, examination or audit reports, and
statements of deficiencies assessed against or agreed to by any Acquired Company
filed or received since December 31, 2010, or for any year in which the statute
of limitations remains open, whether by waiver, agreement or otherwise.

(d)    No Acquired Company has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency. No Acquired Company has issued any power of attorney (or any such
equivalent) with respect to Taxes.

 

Equity Purchase Agreement

Page 16

 

--------------------------------------------------------------------------------

 

(e)    No Acquired Company is a party to any Contract or plan that has resulted
or could result, separately or in the aggregate, in the payment of any “excess
parachute payment” within the meaning of Tax Code Section 280G (or any
corresponding provision of state, provincial, municipal, local or foreign Tax
law) as a result of the consummation of the Transactions. No Acquired Company
has been a United States real property holding corporation within the meaning of
Tax Code Section 897(c)(2) during the applicable period specified in Tax
Code Section 897(c)(1)(A)(ii). Each Acquired Company has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Tax
Code Section 6662. No Acquired Company is a party to or bound by any Tax
allocation or sharing agreement. No Acquired Company (A) has been a member of an
Affiliated Group filing a consolidated federal income Tax Return other than the
group composed of the Acquired Companies and their Subsidiaries or (B) has
Liability for the Taxes of any Person (other than its Subsidiaries) under
Treasury Regulation Section 1.1502-6 (or any similar provision of state,
provincial, municipal, local or foreign law), as a transferee or successor, by
Contract or otherwise.

(f)     The unpaid Taxes of each Acquired Company did not, as of the Most Recent
Fiscal Month End of such Acquired Company, exceed the reserve for Tax Liability
(other than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of such Acquired
Company’s Most Recent Balance Sheet (rather than in any notes thereto). Since
the date of the applicable Most Recent Balance Sheet, no Acquired Company has
incurred any Liability for Taxes arising from extraordinary gains or losses, as
that term is used in Applicable GAAP, outside the Ordinary Course of Business
consistent with past custom and practice.

(g)     No Acquired Company will be required to include any item of income in or
exclude any item of deduction from taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

(i)     change in method of accounting for a taxable period ending on or prior
to the Closing Date;

(ii)     “closing agreement” as described in Tax Code Section 7121 (or any
corresponding or similar provision of state, provincial, municipal, local or
foreign income Tax law) executed on or prior to the Closing Date;

(iii)     intercompany transaction or excess loss account described in Treasury
Regulations under Tax Code Section 1502 (or any corresponding or similar
provision of state, provincial, municipal, local, or non-U.S. income Tax law);

(iv)     installment sale or open transaction disposition made on or prior to
the Closing Date;

(v)     prepaid amount received on or prior to the Closing Date; or

(vi)     election pursuant to Tax Code Section 108(i).

(h)     No Acquired Company has distributed stock of another Person, or had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Tax Code Section 355 or Tax
Code Section 361.

(i)     Since the date of the applicable Most Recent Financial Statements, no
Acquired Company has made or changed any election, changed an annual accounting
period, adopted or changed any accounting method, filed any amended Tax Return,
entered into any closing agreement, settled any Tax claim or assessment,
surrendered any right to claim a refund of Taxes, consented to any extension or
waiver of the limitation period applicable to any Tax claim or assessment, or
taken any other similar action relating to the filing of any Tax Return or the
payment of any Tax.

(j)     No Acquired Company is currently, or has previously been, a party to any
‘‘reportable transaction,’’ as defined in Tax Code Section 6707A(c)(1) and
Treasury Regulation Section 1.6011-4(b).

(k)      Each Acquired Company is duly and properly registered in each country
or territory where required for value added tax, goods and services taxes,
Quebec sales tax and any other equivalent local or regional Taxes for which
registration is required, and each Acquired Company has timely and accurately
complied at all times with the Applicable Laws governing such registrations. The
books and records of each applicable Acquired Company fairly and correctly set
out and disclose, in all material respects, all liabilities and unclaimed input
Tax credits under the ETA for purposes of the goods and services or harmonized
sales tax and any unclaimed credits or refunds under An Act respecting the
Québec sales tax.

(l)     No Acquired Company is or has been treated as resident in or having
permanent establishment (including by or through employees, independent
contractors or other service or representative relationship or by or through any
facilities or places of business available to any Acquired Company or any of its
employees or contractors) in any jurisdiction other than the United States (in
the case of each Acquired Company other than G2S) or the Canadian provinces of
Quebec, Ontario and Alberta (in the case of G2S).

 

Equity Purchase Agreement

Page 17

 

--------------------------------------------------------------------------------

 

(m)     No Acquired Company is a “controlled foreign corporation” as defined in
Tax Code Section 957 or a “passive foreign investment company” as defined in Tax
Code Section 1297.

(n)     Each Acquired Company has filed all required Forms TD F 90-22.1 and
FinCEN 114.

(o)      Each of Liberty Bell, Label and XLC has been a validly electing S
corporation within the meaning of Tax Code Sections 1361 and 1362 at all times
during its existence. Each of Liberty Bell, Label and XLC has made valid
elections to be Taxed in a comparable fashion under comparable state,
provincial, municipal, local or foreign Tax law, for the Taxable periods and in
the Taxing jurisdictions listed in Disclosure Schedule 4.12(o). Disclosure
Schedule 4.12(o) also lists any Subsidiary of Liberty Bell, Label or XLC that is
a “qualified subchapter S subsidiary” within the meaning of Tax Code
Section 1361(b)(3)(B), and each Subsidiary so listed has been such a qualified
subchapter S subsidiary at all times since the corresponding date listed in
Disclosure Schedule 4.12(o).

(p)     Neither Liberty Bell, Label nor XLC has incurred or become liable for
the payment of any Tax under Tax Code Section 1374 (including relating to
“built-in gain”) and neither Liberty Bell, Label nor XLC will incur or become
liable for such Tax by reason of any Transaction. None of Liberty Bell, Label,
XLC or their qualified subchapter S subsidiaries has (1) acquired assets from
any other corporation in a transaction in which the Tax basis for the acquired
assets was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) of the transferor or (2) acquired the
stock of any corporation that is a qualified subchapter S subsidiary.

(q)     No material amount of assets or properties of any Acquired Company is
escheatable to any Governmental Authority under any Applicable Law, including
uncashed checks to vendors, customers, or employees, non-refunded over payments,
credits, unused gift certificates or unused prepaid accounts.

(r)     The G2S Shares are not “Taxable Canadian Property” for the purposes of
the ITA or “Quebec Taxable Property” for the purposes of the QTA.

(s)     There are no circumstances existing which could result in the
application of either sections 78 to 80.04 of the ITA or equivalent provisions
of the ITA.

(t)     For all transactions between G2S and any non-resident person with whom
it was not dealing at Arm’s Length, G2S has made or obtained records or
documents that meet the transfer pricing requirements of paragraphs 247(4) of
the ITA or equivalent provisions of the ITA.

(u)     Except as disclosed in DISCLOSURE SCHEDULE 4.6(b) and to the Knowledge
of the Sellers, G2S has not acquired property or services from or disposed of
property or provided services to, a person with whom it does not deal at Arm’s
Length for an amount that is other than the fair market value of such property
or services and has not been deemed to have done so under the ITA.

4.13.    Real Property.

(a)     No Acquired Company owns any real property or any interest in any real
property.

(b)      DISCLOSURE SCHEDULE 4.13(b) sets forth a complete list of all real
property and interests in real property leased or occupied by the Acquired
Companies, or which any Acquired Company has the right to occupy, now or in the
future (each such lease or agreement to occupy real property being hereinafter
referred to as a “Lease,” and the real properties specified in such Leases being
referred to hereinafter as the “Leased Real Property”). The Acquired Companies
have delivered to Buyer a true and complete copy of each Lease, and in the case
of any oral Lease, a written summary of the material terms of such Lease. Except
as disclosed in DISCLOSURE SCHEDULE 4.13(b) or expressly on the face of the
Leases provided to Buyer, with respect to each Lease:

(i)     such Lease is legal, valid, binding, enforceable and in full force and
effect, subject to the Enforcement Limitations;

(ii)     the Transactions do not require the consent of any other party to such
Lease, will not result in a breach of or default under such Lease, and will not
otherwise cause such Lease to cease to be legal, valid, binding, enforceable and
in full force and effect on identical terms following the Closing;

(iii)     the possession and quiet enjoyment by the applicable Acquired Company
of the Leased Real Property under such Lease has not been disturbed, and there
are no outstanding material disputes with respect to such Lease;

 

Equity Purchase Agreement

Page 18

 

--------------------------------------------------------------------------------

 

(iv)     None of the Acquired Companies is in breach of or default under such
Lease, nor to the Knowledge of Sellers is any other party to the Lease in breach
of or default under such Lease. To Sellers’ Knowledge no event has occurred or
circumstance exists that, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease;

(v)     no security deposit or portion thereof deposited with respect to such
Lease has been applied in respect of a breach of or default under such Lease
that has not been redeposited in full;

(vi)     the Acquired Companies do not owe any brokerage commissions or finder’s
fees with respect to such Lease;

(vii)     the Acquired Companies have not subleased, licensed or otherwise
granted any Person the right to use or occupy the Leased Real Property or any
portion thereof;

(viii)     the Acquired Companies have not collaterally assigned or granted any
other Encumbrance, other than a Permitted Encumbrance, in such Lease or any
interest therein;

(ix)    (A) except as set forth on Disclosure Schedule 4.13(b)(ix), no Acquired
Company has ever given any mortgagee or other Person any estoppel certificate or
similar instrument that would preclude assertion of any claim under any Lease,
affect any right or obligation under any Lease or otherwise be binding upon any
Acquired Company’s position under any Real Property Lease; (B) no Acquired
Company has contested since January 1, 2011, and no Acquired Company is
currently contesting, any operating cost, real estate Tax or assessment or other
charge payable by the tenant under any Lease; (C) there is no purchase option,
right of first refusal, first option or other right held by any Acquired Company
with respect to, or any real estate or building affected by, any Lease that is
not contained within such Lease; and (D) no Acquired Company has exercised any
option or right to terminate, renew or extend or otherwise affect any right or
obligation of the tenant under any Lease or to purchase the real property
subject to any Lease; and

(x)     there are no Encumbrances on the estate or interest created by such
Lease, other than Permitted Encumbrances.

(c)     The Leased Real Property constitutes all of the real property used by
the Acquired Companies in connection with or otherwise necessary for the
Acquired Companies’ operation of the Business; and no Acquired Company is a
party to any agreement or option to purchase any real property or interest
therein other than as may be set forth in the Leases. Except as set forth in
Disclosure Schedule 4.13(c), and except for the Leased Real Property, no
Acquired Company currently owns, leases or occupies any other real property or
improvements or has ever owned any other real property or improvements.

(d)     All buildings, structures, fixtures, building systems and equipment, and
all components thereof, including the roof, foundation, load-bearing walls and
other structural elements thereof, heating, ventilation, air conditioning,
mechanical, electrical, plumbing and other building systems, environmental
control, remediation and abatement systems, sewer, storm and waste water
systems, irrigation and other water distribution systems, parking facilities,
fire protection, security and surveillance systems, and telecommunications,
computer, wiring and cable installations, included in the Leased Real Property
(the “Improvements”) are in good condition and repair (except for ordinary wear
and tear and routine maintenance, repairs and replacements) and sufficient for
the operation of the Business as currently conducted. To the Knowledge of
Sellers, there are no structural deficiencies or latent defects affecting any of
the Improvements and there are no facts or conditions affecting any of the
Improvements that in either case materially interfere with respect to the use or
occupancy of the applicable Improvements or any portion thereof in the operation
of the Business as currently conducted thereon.

(e)     The Leased Real Property has been maintained in accordance with the
terms and conditions of each applicable Lease. Except in each case for the
removal of warehouse shelving and sprinkler systems and for the Punchlist Items,
no improvements or alternations have been made to the Leased Real Property that
will be required to be removed or otherwise remedied at the end of the term of
the applicable Lease, and, based on the current condition of the Leased Real
Property, the Acquired Companies will not be required under any Lease to perform
any improvement, restoration, repair or replacement at any Leased Real Property
at the end of the term of the applicable Lease.

(f)     There is no condemnation, expropriation or other proceeding in eminent
domain pending or, to the Knowledge of Sellers, threatened, affecting any parcel
of Leased Real Property or any portion thereof or interest therein. There is no
injunction, decree, order, writ or judgment outstanding, or any claim,
litigation, administrative action or similar proceeding, pending or, to the
Knowledge of Sellers, threatened, relating to the Acquired Companies’ ownership,
lease, use or occupancy of the Leased Real Property or any portion thereof, or
the operation of the Business as currently conducted thereon. No Acquired
Company is a party to any development or other Contract that limits the ability
to protest any real property Tax, fix any minimum real estate Tax or require any
continued business operation with respect to any Leased Real Property.

 

Equity Purchase Agreement

Page 19

 

--------------------------------------------------------------------------------

 

(g)     To the Knowledge of the Sellers, the Leased Real Property, and the
current use and occupancy thereof by the Acquired Companies, is in compliance
with all Real Property Laws, without reliance on any “permitted non-conforming
use” or other similar variance, exemption or approval from any Governmental
Authority. No Acquired Company has received any written notice of violation of
any Real Property Law.

(h)     Except as set forth on Disclosure Schedule 4.13(h), the Acquired
Companies have not received written or, to the Knowledge of Sellers, oral notice
from any insurer that such insurer will require any alteration to any Leased
Real Property for continuance of a policy insuring any Leased Real Property or
for the maintenance of any rate with respect thereto (other than any notice of
alteration that has been completed).

(i)     With respect to Leased Real Property owned by Sellers or their
Affiliates, and, to the Knowledge of Sellers, with respect to Leased Real
Property not owned by Sellers or their Affiliates, none of the Improvements
encroach on any land that is not included in such Leased Real Property or on any
easement affecting such Leased Real Property, or violates any building lines or
set back lines, and there are no encroachments onto such Leased Real Property,
or any portion thereof, that would interfere with the use or occupancy of such
Leased Real Property or the continued operation of the Business as currently
conducted thereon.

4.14.     Intellectual Property and Computer Systems.

(a)     Disclosure Schedule 4.14(a) lists all Registered IP owned by the
Acquired Companies, including the legal entity owning such Intellectual
Property, and all applications for any such registration. All such Registered IP
is (i) in compliance with all Applicable Laws; and (ii) valid and enforceable.
All filing, examination, maintenance and renewal fees, proofs of working or use,
post-registration filing of affidavits of use, and incontestability and renewal
applications necessary to preserve the Acquired Companies’ rights in the
Registered IP have been made, and no such fees, proofs, filings or applications
are or will be due within 90 days after the Closing Date. To Sellers’ Knowledge,
there are no pending or threatened actions by third parties challenging the
validity or enforceability of, or contesting any Acquired Company’s rights with
respect to any such Registered IP. During the last three (3) years, no Acquired
Company has received any written notice or claim challenging the validity or
enforceability of any such Registered IP.

(b)     Each Acquired Company owns (free and clear of all Encumbrances, other
than any Permitted Encumbrances), or has the right to use without payment of any
royalty, license fee or similar fee (other than in the Ordinary Course of
Business pursuant to a Contract listed in Disclosure Schedule 4.15(a)), the
Intellectual Property used by it in the operation of the Business.

(c)     No Acquired Company has received any written or oral charge, complaint,
claim, demand or notice since January 1, 2007, alleging that any use, sale or
offer to sell any good or service of any Acquired Company interferes with,
infringes upon, misappropriates or violates any Intellectual Property right of
any other Person, including any claim that any Acquired Company must license or
refrain from using any Intellectual Property right of any other Person or any
offer by any other Person to license any Intellectual Property right of any
other Person; and

(d)     No Acquired Company is interfering with, infringing upon,
misappropriating or violating the Intellectual Property of any other Person,
and, to Sellers’ Knowledge, no other Person is interfering with, infringing
upon, misappropriating or violating the Intellectual Property of the Acquired
Companies.

(e)     Disclosure Schedule 4.14(e) sets forth all material Computer Systems
used by the Acquired Companies and identifies the owner or licensor of each
material Computer System and the applicable Contract. Each Acquired Company has
taken all actions which a reasonably prudent person in the business of the
Acquired Companies would take to protect the security and data integrity of its
and its customers’ data. Except as set forth on Disclosure Schedule 4.14(e), no
Acquired Company has experienced any interruptions, errors, data losses, data
integrity problems, hacking attempts, security breaches or other problems
related to any Computer System used in the Business which has had or may
reasonably be expected to have an adverse effect on any Acquired Company in any
material respect.

(f)     Each Acquired Company and the operation of the Business have complied
and currently comply with (i) any privacy statement of the such Acquired Company
applicable to any given set of personally identifiable information collected by
the Acquired Companies and (ii) with all Applicable Laws regarding the
collection, retention, use and disclosure of personally identifiable
information. Each Acquired Company has taken measures to protect and maintain
the confidential nature of the personally identifiable information provided to
any Acquired Company by individuals and to personal information collected from
individuals against loss, theft and unauthorized access or disclosure, which
measures are, as a whole, not less protective and comprehensive than those that
would be taken by reasonably prudent business persons operating in its industry.
No Acquired Company has received any claims,

 

Equity Purchase Agreement

Page 20

 

--------------------------------------------------------------------------------

 

notices or complaints regarding its information practices or the disclosure,
retention, or misuse of any personally identifiable information by the Federal
Trade Commission, any similar foreign bodies, or any other Governmental
Authority.

4.15.     Contracts.

(a)     Disclosure Schedule 4.15(a) lists the following Contracts to which any
Acquired Company is a party (collectively, the “Material Contracts” (which term,
for the avoidance of doubt, includes all of the following Contracts whether or
not listed on Disclosure Schedule 4.15(a))):

(i)     any Contract (or group of related Contracts) for the lease of personal
property to or from any Person providing for lease payments in excess of $50,000
per annum;

(ii)     any Contract (or group of related Contracts) for the purchase or sale
of personal property (other than sales of Inventory to customers in the Ordinary
Course of Business), or the furnishing or receipt of services, the performance
of which will extend over a period of more than three months or involve
consideration in excess of $50,000;

(iii)     any executory Contract with a customer listed on Disclosure Schedule
4.25(a) or a supplier listed on Disclosure Schedule 4.25(b);

(iv)     any Contract concerning a partnership or joint venture;

(v)     any Contract (or group of related Contracts) under which any Acquired
Company has created, incurred, assumed, or guaranteed any indebtedness for
borrowed money, or any capitalized lease obligation, or under which it has
otherwise imposed an Encumbrance, other than a Permitted Encumbrance, on any of
its assets, tangible or intangible;

(vi)     any Contract concerning confidentiality or non-competition, other than
non-disclosure agreements entered into in the Ordinary Course of Business;

(vii)     any Contract under which any Acquired Company is currently or
potentially obligated to share revenues or income with any other Person
(including Sellers or any of their Affiliates);

(viii)     any Contract with Sellers or any of their Affiliates;

(ix)     any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or Contract for the benefit of
its current or former directors, officers, or employees;

(x)     any collective bargaining Contract;

(xi)    any Contract for the employment of any individual on a full-time,
part-time, or other basis;

(xii)     any Contract under which any Acquired Company has advanced or loaned
any amount to any of its directors, officers, or employees;

(xiii)     any Contract under which the consequences of a default or termination
would have a Material Adverse Effect;

(xiv)     any Contract under which any Acquired Company has granted any Person
any registration rights (including demand and piggyback registration rights);

(xv)     any Contract (other than Contracts with customers in the Ordinary
Course of Business) under which any Acquired Company has agreed to indemnify any
other Person for any Liability;

(xvi)     any Contract relating to Intellectual Property (other than
commercially available off-the-shelf software purchased or licensed by an
Acquired Company for less than $15,000 per item and non-negotiated licenses to
Intellectual Property embedded in equipment or fixtures);

(xvii)     any Contract under which the Acquired Companies have advanced or
loaned any other Person amounts in the aggregate exceeding $25,000;

(xviii)     any Contract under which the Acquired Companies have received any
Tax credit, incentive, abatement, grant or similar benefit from a Governmental
Authority that includes a “clawback” or recapture provision, or any other
Contract under which any Acquired Company may be required to repay a benefit
received from a Governmental Authority;

(xix)     any Contract that grants any exclusive marketing, distribution,
Intellectual Property, or other similar rights to any Person or otherwise
purports to prohibit or limit the right of Acquired Company to make, sell,
market, advertise or distribute any products or services or use, transfer,
license, distribute or enforce any Intellectual Property;

 

Equity Purchase Agreement

Page 21

 

--------------------------------------------------------------------------------

 

(xx)     any Contract that purports to limit either the type of business any
Acquired Company may engage in or the geographic area in which any Acquired
Company may engage in business;

(xxi)     any Contract that grants a third party “most favored nation” status or
purports to require any Acquired Company to offer a third party the same or
better price for a product or service if the Acquired Company offers a lower
price for the same product or service to another third party;

(xxii)     any Contract the terms of which would or would purport to bind or
apply to Buyer or its Affiliates (other than the applicable Acquired Company
party thereto) as a result of the Transactions;

(xxiii)     any Contract not entered into in the Ordinary Course of Business;

(xxiv)     any Contract that prohibits, restricts or imposes any conditions or
restrictions on the right of any Acquired Company or any of its Subsidiaries to
grant security interests in any Collateral of the Acquired Companies or their
Subsidiaries; and

(xxv)     any Contract that is material to the Business and is not otherwise
disclosed pursuant to this SECTION 4.15(a).

(b) Sellers have delivered to Buyer a correct and complete copy of each written
Material Contract (as amended to date) and a written summary setting forth the
terms and conditions of each oral Material Contract. With respect to each
Material Contract: (i) the Material Contract is legal, valid, binding,
enforceable (except that the enforcement thereof may be limited by the
Enforcement Limitations) and in full force and effect; (ii) the Material
Contract will continue to be legal, valid, binding, enforceable (except that the
enforcement thereof may be limited by the Enforcement Limitations) and in full
force and effect on identical terms following the consummation of the
Transactions; (iii) neither the Acquired Companies nor, to Sellers’ Knowledge,
any other party is in material breach or default, and no event has occurred that
with notice or lapse of time would constitute a breach or default, or permit
termination, modification, or acceleration, under the Material Contract; and
(iv) neither the Acquired Companies, nor to Sellers’ Knowledge, any other party
has repudiated any provision of the Material Contract.

4.16.     Accounts Receivable.  The accounts receivable of the Acquired
Companies have been generated in the Ordinary Course of Business, reflect valid
obligations due to the Acquired Companies for the payment of goods or services
provided by the Acquired Companies and, subject to allowances for doubtful
accounts as reflected on the Most Recent Financial Statements, are collectible
in the Ordinary Course of Business. No counterclaims, offsetting claims, or
defenses to collection of such receivables are pending or, to the Knowledge of
Sellers, threatened, and all asserted counterclaims or offsetting claims or
defenses with respect to accounts receivable have been deducted or reserved
against.

4.17.     Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of any Acquired Company.

4.18.    Insurance.   Disclosure Schedule 4.18 lists each insurance policy
(including all-risk property, business interruption, cargo, commercial general
liability, completed operations/product liability, workers’
compensation/employer’s liability, automobile, umbrella/excess, environmental,
D&O, fiduciary, fidelity/crime and employment practices, including any surety
bond arrangements, associated claim handling programs or brokerage agreements)
maintained by or on behalf of the Acquired Companies, all of which are in full
force and effect. Such insurance policies include all coverage required by
Applicable Laws or any Contract to which any Acquired Company is party. With
respect to each such insurance policy currently in full force and all prior-year
policies with open claims, the Acquired Companies has made available to Buyer a
true, correct and complete copy of such insurance policy and any related
endorsements, amendments or notices. There is no claim pending under any of such
policies or bonds as to which coverage has been questioned, denied or disputed
in writing by the underwriters of such policies or bonds. No Acquired Company is
in default with respect to its obligations under any such insurance policy, and
no Acquired Company been denied insurance coverage except to the extent that
specific insurers declined to provide quotes when coverage was marketed at
renewal. All premiums due and payable under all such policies and bonds have
been paid (it being understood that installment payments not yet due and payable
will be paid prior to the Closing in the Ordinary Course of Business when and to
the extent due and payable). No insurance carrier has threatened in writing
termination of, or premium increase outside the Ordinary Course of Business with
respect to, any such policies. Except as set forth on Disclosure Schedule 4.18,
no Acquired Company has any self-insurance or co-insurance programs.

4.19.    Litigation.   None of the Acquired Companies, their owned properties or
their officers, directors or employees in their capacities as such (a) is
subject to any outstanding Legal Restriction or (b) is a party to, or, to
Sellers’ Knowledge, is threatened to be made a party to, any Legal Action by or
before any Governmental Authority. Sellers have no Knowledge that any such Legal
Action may be brought or threatened against any Acquired Company. Disclosure
Schedule 4.19 lists each such Legal Action that was pending at any time since
January 1, 2011 and for each such Legal Action the status thereof (including
whether it has been fully and finally resolved with prejudice).

 

Equity Purchase Agreement

Page 22

 

--------------------------------------------------------------------------------

 

4.20.     Employees.

(a)     Disclosure Schedule 4.20(a) lists all employees of the Acquired
Companies as of the date hereof and for each such employee sets forth the
(i) name, (ii) applicable employer, (iii) position, (iv) classification as
exempt or non-exempt under the Fair Labor Standards Act or similar Applicable
Law, (v) status as full-time, part-time or temporary, (vi) current compensation
paid or payable (including annual or hourly rate of pay and bonus opportunity),
(vii) total compensation paid in the prior calendar year, (viii) any change in
compensation since January 1, 2014, (ix) earned and accrued but unused paid time
off as of the date hereof, (x) a description of any other accrued and unpaid
compensation, (xi) date of employment, and (xii) years of employment recognized
for determining eligibility for participation in, and vesting and credited
service, under any Employee Benefit Plan, as the case may be.

(b)      With respect to the Acquired Companies:

(i)     there is no collective bargaining Contract or other labor or similar
agreement or understanding with any labor organization or employee group;

(ii)     no labor organization or group of employees has filed any
representation petition or made any written or oral demand for recognition;

(iii)     no union organizing or decertification efforts are underway or, to the
Knowledge of Sellers, is threatened, and no other question concerning
representation exists;

(iv)     no labor strike, work stoppage, slowdown, or other material labor
dispute has occurred, and none is underway or, to the Knowledge of Sellers,
threatened;

(v)     to the Knowledge of Sellers, no employee of any Acquired Company (A) has
any present intention to terminate his or her employment or (B) is a party to
any confidentiality, non-competition, proprietary rights or other such Contract
or similar obligations with or in favor of any Person besides the Acquired
Companies;

(vi)     except as set forth on Disclosure Schedule 4.20(b), to the Knowledge of
Sellers, there is no pending or threatened worker’s compensation claim or
Liability;

(vii)     except as set forth on Disclosure Schedule 4.20(b), there is no
employment-related Legal Action pending or, to the Knowledge of Sellers,
threatened in any forum, relating to an alleged violation or breach by the
Acquired Companies (or their officers, directors or employees) of any
Applicable Law or Contract; and

(viii)     to the Knowledge of Sellers, no employee or agent of any Acquired
Company has committed any act or omission giving rise to Liability for any
violation or breach identified in clause (vii) above.

(c)     Except as disclosed in DISCLOSURE SCHEDULE 4.15(a), (i) there are no
employment or severance Contracts with any current or former employees of the
Acquired Companies and (ii) there are no written personnel policies, rules or
procedures applicable to employees of the Acquired Companies. The employment
relationship between each Acquired Company and each current employee is
“employment at will.” For the avoidance of doubt, while the Acquired Companies
have from time to time provided discretionary severance to certain of their
employees, none of the Acquired Companies has any Liability for severance
obligations whether pursuant to any Contract or written or oral severance policy
or otherwise, except as provided in the Contracts listed in DISCLOSURE SCHEDULE
4.15(a)(ix).

(d)     The Acquired Companies have in their respective files properly completed
copies of Form I-9 for all employees of the Acquired Companies with respect to
whom that form is required under Applicable Law. None of the Acquired Companies
has received notice or other communication from any Governmental Authority since
January 1, 2007 regarding any violation or alleged violation of any Applicable
Law relating to hiring, recruiting, or employing of (or continuing to employ)
anyone who is not legally authorized to work in the country in which such
employee works.

(e)     Any Person performing services for any Acquired Company who has been
classified as an independent contractor, as an employee of some other entity
whose services are leased to an Acquired Company, or as any other non-employee
category, has been correctly so classified in good faith and is not a common law
or statutory employee.

(f)     With respect to the Transactions, any notice required under any
Applicable Law, employment-related Contract or collective bargaining agreement
has been given, and all bargaining obligations with any employee representative
have been satisfied. None of the Acquired Companies has implemented any plant
closing or layoff of employees prior to Closing that triggered (or will trigger
on or before the Closing) obligations under the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar Applicable Law in effect.
Disclosure Schedule 4.20(f) sets forth any plant closings and layoffs of
employees since June 1, 2014.

 

Equity Purchase Agreement

Page 23

 

--------------------------------------------------------------------------------

 

(g)     Each Acquired Company has paid in full all amounts owed as of the
Closing Date to current and former employees for wages, salaries, bonuses,
vacation, other paid time off, and commissions due and payable, and each
Acquired Company has fully reserved in its books of account all amounts, if any,
for wages, salaries, vacation, other paid time off, bonuses, and commissions due
or promised but not yet payable to its employees.

(h)     Except as set forth on Disclosure Schedule 4.20(h), no current employee
is receiving short or long-term disability benefits or is on a leave of absence.

(i)     No Acquired Company is a government contractor or subcontractor with any
affirmative action obligations under Applicable Laws.

4.21.     Employee Benefits.

(a)     Disclosure Schedule 4.21(a) lists each Employee Benefit Plan. With
respect to each such Employee Benefit Plan, to the extent applicable, Sellers
have made available to Buyer true and complete copies of (1) all plan documents,
including amendments thereto, (2) the most recent determination letter, advisory
letter or opinion letter, as applicable, received from the Internal Revenue
Service (“IRS”) with respect to any plan that is intended to be qualified under
Tax Code Section 401(a) or similar confirmation of tax-favored status from a
Governmental Authority, (3) the Form 5500 Annual Report filed for each of the
most recent three plan years of each plan for which such filing is required
under ERISA or the Tax Code (including all attachments thereto), (4) all related
trust agreements, insurance contracts or other funding arrangements which
implement any of such Employee Benefit Plans, (5) all summary plan descriptions
and summaries of material modifications thereto or other summaries communicated
to employees, and (6) all other documentation reasonably requested by Buyer.

(i)     Each Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Tax Code, and
other Applicable Laws.

(ii)     All required reports, descriptions and notices (including Form 5500
annual reports, summary annual reports, and summary plan descriptions) with
respect to each Employee Benefit Plan have been timely filed and/or distributed
in accordance with the applicable requirements of ERISA, the Tax Code and
Applicable Law. The requirements of COBRA have been met with respect to each
Employee Benefit Plan of the Acquired Companies and their ERISA Affiliates that
is an Employee Benefit Plan subject to COBRA. Except as set forth on Disclosure
Schedule 4.21(a), no individual is currently (A) on COBRA, or (B) within his or
her COBRA election period.

(iii)     All contributions (including all employer contributions and employee
salary reduction contributions) that are due have been made within the time
periods prescribed by ERISA, the Tax Code or other Applicable Laws to each
Employee Benefit Plan and all contributions for any period ending on or before
the Closing Date that are not yet due have been made to each Employee Benefit
Plan or accrued in accordance with the past custom and practice of the Acquired
Companies. All premiums or other payments for all periods ending on or before
the Closing Date have been paid with respect to each Employee Benefit Plan.

(iv)     Each Employee Benefit Plan that is intended to meet the requirements of
Applicable Laws regarding qualification or registration for tax-favored status,
such as a “qualified plan” under Tax Code Section 401(a), either (A) is the
subject of a current and unrevoked favorable determination letter from the IRS
with respect to such plan’s qualified status under the Tax Code, (B) is a
prototype or volume submitter plan entitled, under applicable IRS guidance, to
rely on the favorable opinion or advisory letter issued by the IRS to the
sponsor of such prototype or volume submitter plan or (C) is qualified or
registered under Applicable Law, and nothing has occurred since the date of such
determination that could adversely affect the qualified or registered status of
any Employee Benefit Plan. The trusts related to such Employee Benefit Plans are
exempt from federal Income Taxes under Applicable Law, such as Sections 401(a)
and 501(a), respectively, of the Tax Code.

(v)     There have been no transactions with respect to any Employee Benefit
Plan that are prohibited by Applicable Law. No fiduciary, including within the
meaning of Section 3(21) of ERISA, has any Liability for breach of fiduciary
duty or any other failure to act or comply in connection with the administration
or investment of the assets of any Employee Benefit Plan. No action, suit,
proceeding, hearing, or investigation with respect to the administration or the
investment of the assets of any Employee Benefit Plan (other than routine claims
for benefits) is pending or, to the Knowledge of Sellers, threatened. No filings
have been made or are currently pending with respect to any Employee Benefit
Plan under any voluntary compliance program of the IRS, United States Department
of Labor or applicable program with a Governmental Authority.

 

Equity Purchase Agreement

Page 24

 

--------------------------------------------------------------------------------

 

(b)     None of the Acquired Companies and their ERISA Affiliates maintains,
contributes to, has any obligation to contribute to, or has any Liability under
or with respect to any Employee Benefit Plan that is a “defined benefit plan”
(as defined in ERISA Section 3(35), any “registered pension plan” (as defined in
subsection 248(1) of the ITA or the equivalent under the QTA. No asset of any
Acquired Company is subject to any Encumbrance under ERISA or the Tax Code.

(c)     None of the Acquired Companies and their ERISA Affiliates contributes
to, has any obligation to contribute to, or has any Liability (including
withdrawal liability as defined in ERISA Section 4201) under or with respect to
any “multiemployer plan” (as defined in ERISA Section 3(37)).

(d)     None of the Acquired Companies and their ERISA Affiliates maintains,
contributes to, has any obligation to contribute to, or has any Liability under
or with respect to any Employee Benefit Plan that is a “multiple employer
welfare arrangement (as defined in ERISA Section 3(40)) or a “multiple employer
plan” (subject to ERISA Section 4063 or Tax Code Section 413(c)).

(e)     None of the Acquired Companies and their ERISA Affiliates maintains,
contributes to or has an obligation to contribute to, or has any Liability with
respect to, any Employee Benefit Plan providing health or life insurance or
other welfare-type benefits for current or future retired or terminated
directors, officers or employees (or any spouse or other dependent thereof) of
the Acquired Companies or of any other Person, except as required under COBRA.

(f)     Disclosure Schedule 4.21(f) sets forth each Employee Benefit Plan that
is a nonqualified deferred compensation plan subject to the requirements of Tax
Code Section 409A. Each Employee Benefit Plan set forth on Disclosure Schedule
4.21(f) has been operated in compliance since January 1, 2007 (or such later
date as the Employee Benefit Plan first became subject to Tax Code Section 409A)
with the requirements of Tax Code Section 409A, and the regulations and guidance
thereunder, and no amount under any such plan is or has been subject to interest
and additional Tax pursuant to Tax Code Section 409A(a)(1)(B). The Acquired
Companies do not have any Liability to reimburse or otherwise “gross-up” any
Person for interest or additional Tax under Tax Code Section 409A(a)(1)(B). No
event has occurred that would be treated by Tax Code Section 409A(b) as a
transfer of property for purposes of Tax Code Section 83. No Employee Benefit
Plan is subject to Tax Code Section 457A.

(g)     The consummation of the Transactions will not result in any new or
increased obligations to employees of the Acquired Companies, including
severance pay due to a change of control, increased vesting or benefit accruals,
or guarantees of employment or restrictions on changes in terms or conditions of
employment for any period following a change of control.

(h)     No amendments or improvements to any Employee Benefit Plan will be made
or promised by Sellers or the Acquired Companies prior to Closing.

(i)     Except as disclosed in Disclosure Schedule 4.21(i), none of the Employee
Benefit Plans provides post-retirement benefits to or in respect of the
employees or any former employees or to or in respect of the beneficiaries of
such employees and former employees.

(j)     There exists no Liability in connection with any former benefit plan
relating to the employees or former employees or their beneficiaries that has
terminated, and all procedures for termination of each such former benefit plan
have been properly followed in accordance with the terms of such former benefit
plans and Applicable Laws.

4.22.     Guaranties.   Except as set forth on Disclosure Schedule 4.22, no
Acquired Company is a guarantor or otherwise liable for any Liability (including
indebtedness) of any other Person, including any Liability of any of its
Subsidiaries or any other Acquired Company.

4.23.     Environmental, Health and Safety Matters.

(a)     Each Acquired Company has been, and is currently, in material compliance
with all applicable Environmental Laws. Each Acquired Company has obtained and
is in material compliance with all Permits required under applicable
Environmental Laws, and is not delinquent in the filing or renewal of any such
Permits. The Acquired Companies have not received any written communication,
whether from a Governmental Authority, citizen group, employee, or otherwise,
that alleges that any Acquired Company is not in full compliance with, or has
failed to perform any duty under, Environmental Laws, which noncompliance or
nonperformance has not been fully resolved.

 

Equity Purchase Agreement

Page 25

 

--------------------------------------------------------------------------------

 

(b)     There are no Environmental Claims pending or, to Sellers’ Knowledge,
threatened against the Acquired Companies or against any Person whose liability
for such Environmental Claims the Acquired Companies has retained or assumed
either contractually or by operation of law.

(c)     The Acquired Companies have not installed, used, generated, treated,
disposed of, or arranged for the disposal of any Hazardous Substances in any
manner or quantity so as to create any Liability under any Environmental Law or
any other Liability for any of the Acquired Companies, Buyer and their
Affiliates.

(d)     Without limiting the generality of the foregoing provisions of this
Section 4.23:

(i)     all on-site and off-site locations where any Acquired Company has at any
time stored, disposed, or arranged for the disposal of waste materials are
identified in Disclosure Schedule 4.23(d)(i);

(ii)     to the Knowledge of Sellers, there is no asbestos contained in or
forming part of any Improvements on any Leased Real Property; and

(iii)    no polychlorinated biphenyls (PCBs) are used or stored on any Leased
Real Property by the Acquired Companies or, to the Knowledge of the Sellers, any
other Person.

(e)    To the Knowledge of the Sellers, there are not present in, on, or under
any Leased Real Property any Hazardous Substances that were released or disposed
of in such form or quantities as to create any Liability under any Environmental
Law or any other Liability for any of the Acquired Companies, Buyer or their
respective Affiliates. To the Knowledge of Sellers, there are not present in,
on, or under any Leased Real Property any Hazardous Substances that were
released or disposed of by any other party in such form or quantities as to
create any Liability under any Environmental Law or any other Liability for any
of the Acquired Companies, Buyer or their respective Affiliates. None of the
Leased Real Property is being used, or has ever been used by the Acquired
Companies, in a manner that would require a permit under Section 3005 of the
Solid Waste Disposal Act, 42 U.S.C. § 6925 (or under any similar Applicable
Law), for the treatment, storage, or disposal of Hazardous Substances.

(f)    The Acquired Companies have in place all training, programs, and plans
required under Environmental Laws relating to occupational safety and health
necessary for the operation of the Business and are in compliance with such
requirements in all material respects.

(g)    Sellers have delivered to Buyer all reports, investigations and
authorizations in the Acquired Companies’ possession or, to the Knowledge of
Sellers, in existence, in each case relating in any way to the environmental
status of any of the Leased Real Property or otherwise relating to the Business
with respect to any Environmental Law.

4.24.    Related Party Transactions.   Except as disclosed in Disclosure
Schedule 4.24, none of Sellers, their respective Affiliates or the Acquired
Companies’ directors, officers and employees (a) has been directly or indirectly
involved in any Contract, relationship or business arrangement with any Acquired
Company since January 1, 2007, (b) owns, licenses, leases or has any other
interest in any asset, tangible or intangible, that is used in the Business or
(c) owns, directly or indirectly, any interest in any Person that competes with
Company.

4.25.    Customers and Suppliers.

(a)    Disclosure Schedule 4.25(a) lists the 20 customers that accounted for the
most sales by each Acquired Company for each of the two most recent calendar
years and for the current calendar year through June 30, 2014, and sets forth
opposite the name of each such customer the amount of net sales attributable to
such customer. To Sellers’ Knowledge, no customer listed on Disclosure Schedule
4.25(a) intends to stop, or decrease the rate of, buying materials, products or
services from the Acquired Companies, renegotiate the applicable price, quality
and delivery terms and conditions (excluding normal price fluctuations in the
Ordinary Course of Business), or otherwise materially limit or alter its
business relationship with the Acquired Companies.

(b)    Disclosure Schedule 4.25(b) lists the 20 merchandise suppliers from which
each of the Acquired Companies purchased the most goods in each of the two most
recent calendar years and in the current calendar year through June 30, 2014,
and sets forth opposite the name of each such supplier the amount of purchases
by each Acquired Company from such supplier. To Sellers’ Knowledge, no supplier
listed on Disclosure Schedule 4.25(b) intends to stop, or decrease the rate of,
selling goods to the Acquired Companies, renegotiate the applicable price,
quality and delivery terms and conditions (excluding normal price fluctuations
in the Ordinary Course of Business), or otherwise materially limit or alter its
business relationship with the Acquired Companies.

(c)    Disclosure Schedule 4.25(c) contains a complete and accurate list of the
names of each of the suppliers from which any Acquired Company obtained
co-operative advertising payments, volume rebates, or volume credits in either
of the two

 

Equity Purchase Agreement

Page 26

 

--------------------------------------------------------------------------------

 

most recent calendar years or expects to obtain such payments, rebates or
credits in the current calendar year, and sets forth opposite the name of each
such supplier the aggregate amount of such payments from such supplier in each
of the two most recent calendar years and in the current calendar year through
June 30, 2014. None of such suppliers has expressed any intention or indications
to Company that such supplier or vendor intends to modify, alter or limit such
payments, rebates or credits.

4.26.    Product Liability and Warranty Proceedings.

(a)     DISCLOSURE SCHEDULE 4.26(a) sets forth (i) a list of all forms of
warranties, guarantees and return policies of each Acquired Company in respect
of any of its products and services that are currently in effect or as to which
there are outstanding obligations (the “Warranty Obligations”), and (ii) the
experience of each Acquired Company since January 1, 2011 with respect to
warranties, guarantees and warranty or return policies of or relating to its
products and services. Company has made available to Buyer true and correct
copies of the Warranty Obligations.

(b)    There have not been any deviations from the Warranty Obligations, and
salespersons, employees and agents of the Acquired Company are not authorized to
undertake obligations to any customer or other Person in excess of such Warranty
Obligations. All products manufactured, designed or sold by any Acquired Company
(i) are and were free from defects and (ii) satisfy any and all written
specifications related thereto.

(c)    There is no Legal Action (i) pending or, to the Knowledge of Sellers,
threatened against any Acquired Company or (ii) to the Knowledge of Sellers,
pending or threatened against any of Company’s suppliers with respect to
products purchased by Acquired Company from such vendor, in each case arising
out of or related to a product liability claim or breach of warranty. No
Acquired Company has received notice as to any claim for personal injury or
death, any claim for property, economic, punitive or exemplary damages, any
claim for contribution or indemnification or any claim for injunctive relief, in
each case in connection with any product manufactured, sold, leased or
distributed by any Acquired Company. Since January 1, 2011, other than product
recalls initiated or requested by manufacturers of products sold or distributed
by any Acquired Company for which no Acquired Company has had or will have any
Liability, there has not been any product recall (voluntary, involuntary or
otherwise) by any Acquired Company with respect to any product manufactured,
sold, leased or distributed by it.

(d)    Each Acquired Company has obtained warranties, guaranties and return
policies from its vendors that, as a whole, are consistent with reasonable and
customary practices of prudent persons operating in the same or similar
industries.

(e)    Since January 1, 2011, none of the Acquired Companies’ merchandise
suppliers has denied any product liability, Intellectual Property infringement
or breach of warranty claim tendered to it by an Acquired Company in writing

(f)    Since January 1, 1980, none of the products sold, marketed, or
distributed by the Acquired Companies or any predecessor thereof, contained or
now contains any asbestos or asbestos-containing material. Since January 1,
2011, to the Knowledge of Sellers, none of the products sold, marketed, or
distributed by the Acquired Companies or any predecessor thereof, contained or
now contains any Hazardous Substance in a manner or quantity that would be
reasonably expected to result in any material Liability. No Acquired Company has
retained or assumed contractually or through operation of any Applicable Law any
Liability relating to the sale, marketing, or distribution of any products
containing Hazardous Substances or asbestos or asbestos-containing materials.

(g)    Except as set forth on Disclosure Schedule 4.26(g), the Business is
limited to “business to business” transactions and does not involve the sale of
products or goods to end consumers.

4.27.    Anti-Corruption Laws.  None of the Acquired Companies or any Person
acting (or, to the Knowledge of Sellers, purportedly acting) for the benefit of
any the Acquired Companies has agreed to give any payment, gift or other item of
value or similar benefit to any Person (including any Foreign Official, foreign
political party, foreign political party official or candidate for foreign
political office) who was, is or may be in a position to help or hinder the
Business that (a) reasonably could subject any Acquired Company or any other
Person to any Legal Action, (b) if not given in the past, would have adversely
affected an Acquired Company, (c) if not continued in the future, will or is
reasonably likely to adversely affect any Acquired Company or subject any
Acquired Company or any other Person to any Legal Action or (d) was for the
purpose of obtaining or retaining any business or any other business advantage.
No Acquired Company has established or maintained any fund that has not been
recorded in its books and records. None of the Acquired Companies and, to the
Knowledge of Sellers, any Persons acting on their behalf has been the subject of
any bribery, money-laundering, or other corruption-focused investigation by any
Governmental Authority.

4.28.    Investment Company Act.  No Acquired Company is an “investment
company,” nor a company “controlled” by or an “affiliated company” with respect
to an “investment company,” in each case within the meaning under the Investment
Company Act of 1940, as amended, or any similar Applicable Law.

 

Equity Purchase Agreement

Page 27

 

--------------------------------------------------------------------------------

 

4.29.    Collateral Matters.  The corresponding subsections of Disclosure
Schedule 4.29 contain a complete and accurate list of the following information
with respect to each of the Acquired Companies:

(a)    all legal names and fictitious names under which it has conducted
business since July 1, 2011;

(b)    the addresses of all Leased Real Property;

(c)    the addresses of all locations (other than Leased Real Property) where
any Inventory, fixtures or equipment owned or leased by it is located or has
been located in the last twelve months (including consigned inventory and
inventory held in a public warehouse);

(d)    all vehicles owned by it that are covered by a certificate of title,
including cars, trucks and trailers, and for each such vehicle, year, make and
model of the vehicle, the title number, and the state where the title was
issued;

(e)    all aircraft, railcars, ships and other property owned by any of it for
which security interests or liens may be perfected by filing under any federal
statute (other than patents, trademarks and copyrights), including a description
of such property and the title number.

(f)    all federally registered patent, trademarks, or copyrights owned by it,
including the registration number, and any pending federal patent, trademark and
copyright registrations; and

(g)    all stocks, bonds and other securities owned by it.

4.30.    Competition Act (Canada).  The Acquired Companies and their respective
Subsidiaries have assets in Canada with an aggregate value of less than
CAN$82,000,000 and the annual gross revenues from sales in or from Canada
generated from those assets is less than CAN$82,000,000, as determined in
accordance with the Competition Act.

4.31.    Operations of XLC.  Except for the ownership of the Mallon Warrant and
the enforcement of its rights thereunder, XLC has not engaged in any operations
or activities. XLC has no assets, other than the Mallon Warrant, and has no
Liabilities.

Article 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers as follows:

5.1.    Organization of Buyer.  Buyer is a corporation duly organized, validly
existing and in good standing under the Applicable Laws of Illinois. Each other
Buyer Acquisition Entity is duly organized, validly existing and in good
standing under the Applicable Laws of its jurisdiction of organization.

5.2.    Authorization of Transactions.  Buyer has the corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements and
to perform its obligations hereunder and to consummate the Transactions. This
Agreement and the Ancillary Agreements constitute the valid and legally binding
obligation of Buyer, enforceable (except that enforcement may be limited by the
Enforcement Limitations) in accordance with its terms and conditions. Except for
the approvals required under the HSR Act and the notification to be filed with
Industry Canada pursuant to Section 12 of the Investment Canada Act with respect
to the acquisition of G2S, Buyer need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
Governmental Authority or other third party in order to consummate the
Transactions. The execution, delivery, and performance of this Agreement and the
Ancillary Agreements have been duly authorized by Buyer, and no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement and
the Ancillary Agreements, and to perform its obligations hereunder, or to
consummate the Transactions.

5.3.     Non-contravention.  Neither the execution and delivery of this
Agreement, nor the consummation of the Transactions, will (a) violate any
Applicable Law or Legal Restriction to which Buyer is subject or any provision
of its Charter Documents or (b) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
Contract to which Buyer is a party or by which it is bound or to which any of
its assets are subject.

5.4.    Brokers’ Fees.  Neither Buyer nor any other Buyer Acquisition Entity has
any Liability to pay any fees or commissions to any broker, finder or agent with
respect to the Transactions for which Sellers could become liable or obligated.

 

Equity Purchase Agreement

Page 28

 

--------------------------------------------------------------------------------

 

5.5.    Litigation.  None of Buyer, the Buyer Acquisition Entities or their
officers, directors or employees in their capacities as such (a) is subject to
any outstanding Legal Restriction or (b) is a party to, or, to Buyer’s
knowledge, is threatened to be made a party to, any Legal Action by or before
any Governmental Authority in each case which would reasonably be expected to
have a material adverse effect on the ability of Buyer to consummate the
Transactions on a timely basis and perform its obligations under this Agreement.
Buyer has no Knowledge that any such Legal Action may be brought or threatened
against Buyer or the Buyer Acquisition Entities.

5.6.    Financing.  At the time the payments contemplated by ARTICLE 2 are
required to be made, Buyer will have sufficient available funds to make such
payments and consummate the Transactions.

5.7.    Investigation; Reliance.  Each of Buyer and any Buyer Acquisition Entity
has conducted its own independent investigation and analysis of the Acquired
Companies and their Subsidiaries and their respective business, assets,
properties and operations and acknowledges that each of Buyer and each other
Buyer Acquisition Entity and their respective directors, officers, managers,
partners, employees, counsel, financial advisors and other representatives and
agents (collectively, the “Buyer Representatives”) has, to Buyer’s knowledge,
been provided access to the assets, properties, books, Material Contracts,
commitments, records (including Tax Returns and records, but excluding any
personnel information or other information protected by Applicable Laws) and
personnel of the Acquired Companies or their Subsidiaries for this purpose to
the extent Buyer and other Buyer Acquisition Entity have deemed necessary or
appropriate. In entering into this Agreement and in making its determination to
proceed with the Transactions, each of Buyer and any Buyer Acquisition Entity
has relied solely upon its own investigation and analysis and the
representations and warranties expressly set forth in this Agreement and in any
certificate delivered pursuant to this Agreement, and Buyer and any Buyer
Acquisition Entity are not relying and have not relied on any other
representations and warranties, express or implied. Without limiting the
generality of the foregoing, each of Buyer and any Buyer Acquisition Entity
acknowledges and agrees that, except for the representations and warranties
expressly set forth in this Agreement and in any certificate delivered pursuant
to this Agreement, none of the Acquired Companies or their Subsidiaries, or
their respective directors, officers, managers, employees, counsel, financial
advisors and other representatives or agents makes or has made any
representation or warranty, either express or implied, as to the accuracy or
completeness of any of the books, Contracts, commitments, records, materials or
information provided or made available to Buyer, each other Buyer Acquisition
Entity or the Buyer Representatives, including with respect to any projections,
estimates or budgets concerning any future revenues, future results of
operations (or any component thereof), future cash flows or future financial
condition (or any component thereof) of the Acquired Companies or their
Subsidiaries. Buyer and each Buyer Acquisition Entity acknowledge and agree that
no Person has been authorized by the Acquired Companies or their Subsidiaries to
make any representation or warranty regarding or relating to the Acquired
Companies or their Subsidiaries or otherwise in connection with the Transactions
and, if made, any such representation or warranty may not be relied upon as
having been authorized by Sellers, the Acquired Companies or their Subsidiaries,
except for the representations and warranties set forth in this Agreement and in
any certificate delivered pursuant to this Agreement.

5.8.    Investment Canada Act.  Buyer is a non-Canadian within the meaning of
the Investment Canada Act.

5.9.    Private Issuer.  The Buyer Acquisition Entity that purchases the 100 G2S
Class A Shares is making such purchase as principal, and falls within the
category of buyer set out at section 2.4(2) of National Instrument 45-106 of the
Canadian Securities Administrators.

Article 6

COVENANTS

6.1.     Certain Actions to Close Transactions.

(a) Generally. Subject to the terms of this Agreement, each Party will use its
Commercially Reasonable Efforts to fulfill, and to cause to be satisfied, the
conditions in Article 7 (but with no obligation to waive any such condition) and
to consummate and effect the Transactions, including cooperating with and
assisting each other in all reasonable respects in connection with the
foregoing. Without limiting the generality of the foregoing, Sellers will use
Commercially Reasonable Efforts to give any required notices to, and make any
required filings with, other Persons and to obtain before Closing each Required
Consent, each consent listed or required to be listed on Disclosure Schedules
3.2, 3.3, or 4.4 and any other consents that Buyer may reasonably believe
necessary for the post-Closing operation of the Business, and Buyer will
cooperate with Sellers in all reasonable respects in connection therewith;
provided, however, that no Party is required to make any payment to any other
Person regarding any such consent.

(b)    HSR Act and Non-US Competition Law.  The Parties will, within five
Business Days after the date hereof (or sooner, to the extent required by
Applicable Laws), and only if required, (1) file with the United States Federal
Trade Commission (the “FTC”) and the United States Department of Justice (the
“DOJ”) a notification and report form pursuant to the HSR Act and related
regulations (including a request for early termination of the applicable waiting
period under the HSR Act) and (2) file each, if

 

Equity Purchase Agreement

Page 29

 

--------------------------------------------------------------------------------

 

any, pre-acquisition notification or report form or make any required filings or
requests for approval pursuant to each applicable Non-US Competition Law. Buyer
will pay the filing and submission fees under the HSR Act. Thereafter, each
Party will submit and otherwise provide any supplemental information requested
in connection therewith pursuant to and in compliance with such Applicable Laws.
Each Party will furnish, or cause to be furnished, to the other any necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission necessary under such Applicable
Laws. Each Party will keep the other Parties reasonably informed, to the extent
permitted by Applicable Laws, of the status of any communications with, and
inquiries or requests for additional information from, the FTC, DOJ or any other
Governmental Authority, and will use its Commercially Reasonable Efforts to
promptly comply with any such inquiry or request.

(c)    Without limiting the generality of the provisions of Section 6.1(b), to
the extent permissible under applicable Legal Requirements, each Party shall, in
connection with the efforts referenced in Section 6.1(b) to obtain all requisite
Governmental Approvals, terminations of waiting periods for the transactions
contemplated by this Agreement under the HSR Act or any other Applicable Laws
relating to antitrust and competition matters, use its Commercially Reasonable
Efforts to (i) cooperate in all respects with each other in connection with any
filing or submission and in connection with any investigation or other inquiry,
(ii) promptly inform the other party of any communication received by such Party
from, or given by such Party to, the FTC, DOJ or any other Governmental
Authority regarding any of the transactions contemplated hereby, (iii) consult
with each other in advance of any meeting or conference with, the FTC, DOJ or
any such other Governmental Authority, (iv) give the other Party the opportunity
to attend and participate in such meetings and conferences, (v) in the event one
Party is prohibited by Applicable Laws or by the applicable Governmental
Authority from participating in or attending any meetings or conferences, keep
the other promptly and reasonably apprised with respect thereto and
(vi) cooperate in the submission of any memoranda, white papers, filings,
presentations, correspondence, or other written communications explaining or
defending the transactions contemplated hereby, articulating any regulatory or
competitive argument, and/or responding to requests or objections made by any
Governmental Authority, in each case using Commercially Reasonable Efforts to
the extent permitted by Applicable Law.

(d)    If any Legal Action is instituted (or threatened to be instituted)
challenging any Transaction under the HSR Act, Non-US Competition Law or similar
Applicable Law, each of the Parties shall use Commercially Reasonable Efforts to
contest and resist any such Legal Action and to have vacated, lifted, reversed
or overturned any related Legal Restriction, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the Transaction, with the Parties each bearing their own costs;
provided, however, the Sellers, on the one hand, and the Buyer on the other
hand, shall each bear one-half of the costs of any expert that Buyer and
Sellers’ Agent mutually agree to hire. Notwithstanding the foregoing, nothing in
this SECTION 6.1(d) or otherwise shall require Buyer or its Affiliates to
propose, negotiate, effect or agree to (i) sell, hold, divest, discontinue,
license, dispose or limit, before or after the Closing Date, any assets,
businesses or interests of Buyer, the Acquired Companies or any of their
respective Affiliates; (ii) otherwise take any action that limits the freedom of
action with respect to, or its ability to retain any of the businesses
(including the Business), product lines or assets of Buyer or any of its
Affiliates (including the Acquired Companies), or (iii) any material
modification or waiver of the terms and conditions of this Agreement.

6.2.     Pre-Closing Conduct of Business.  Except as expressly contemplated
herein or as otherwise consented to in writing by Buyer (such consent not to be
unreasonably delayed, withheld, or conditioned), from the date hereof through
Closing, Sellers (1) will cause the Acquired Companies and their Subsidiaries to
(x) conduct their Business in the Ordinary Course of Business and (y) use
Commercially Reasonable Efforts to maintain and preserve intact the Business,
rights, relationships and goodwill of the Acquired Companies and their
Subsidiaries, and (2) will cause each of the Acquired Companies and their
Subsidiaries not to do any of the following:

(a)    (1) issue, sell, dispose or otherwise allow to become outstanding or
acquired or pledged or otherwise subject to an Encumbrance any equity interests
or other security of the Acquired Companies or any their Subsidiaries or right
(including any option, warrant, put or call) to any such equity or limited
liability company interest or other security; (2) split, combine or reclassify
any of its stock or other equity interests or issue or authorize the issuance of
any other security in respect of, in lieu of or in substitution for any of its
stock or other securities or make any other change to its capital structure;
(3) purchase, redeem or otherwise acquire any stock or other equity interest of
any Acquired Companies or any Subsidiary or right, warrant or option to acquire
any such stock or other equity interest or other security; or (4) except Tax
Distributions and as expressly set forth herein, make any distribution to any
Seller;

(b)     (1) except in its Ordinary Course of Business, make any sale, lease,
license or disposition of any material asset to any Person (including by merging
or consolidating with, or by selling assets to, any Person); (2) erect any
material new improvement on any of the Leased Real Property, (3) make any
capital expenditure or purchase or otherwise acquire (including by merging or
consolidating with, or by purchasing assets of, any Person, other than budgeted
capital expenditures, (4) license any intangible asset from any Person, except
non-exclusive licenses in its Ordinary Course of Business, (5) except in the
Ordinary Course of Business with respect to the Leased Real Property under the
existing Leases, lease any real property from any Person, (6) lease any tangible
personal property from any Person, except leases of tangible personal property
in the Ordinary Course of Business, (7) acquire by merging with, or by
purchasing a substantial portion of the stock or assets of, or by any other
manner, any business or any Person or division

 

Equity Purchase Agreement

Page 30

 

--------------------------------------------------------------------------------

 

thereof, (8) disclose any confidential, proprietary or non-public information,
except as reasonably protected under a customary non-disclosure Contract, or
(9) adopt a plan of liquidation, dissolution, merger, consolidation, statutory
share exchange, restructuring, recapitalization or reorganization;

(c)    grant or permit to come into existence any Encumbrance on any asset,
other than any Permitted Encumbrance;

(d)    (1) become a guarantor with respect to any obligation of any other
Person, (2) assume or otherwise become obligated for any obligation of any such
Person for borrowed money, or (3) agree to maintain the financial condition of
any other Person;

(e)    except in its Ordinary Course of Business, (1) incur any indebtedness for
borrowed money that cannot be prepaid at any time without penalty, (2) make any
loan, advance or capital contribution to, or investment in, any other Person,
other than the Acquired Companies or any of their Subsidiaries, or (3) make or
pledge to make any charitable or other capital contribution;

(f)    (1) except in the Ordinary Course of Business, enter into any Contract
(including any Contract for the forward purchase of U.S. dollars to settle G2S’s
obligations to United States suppliers), or (2) amend, modify, waive any right,
cancel or terminate in any respect that is material and adverse to the Acquired
Companies or its Subsidiaries, any Contract;

(g)    (1) fail to prepare and timely file all Tax Returns with respect to the
Acquired Companies and their Subsidiaries required to be filed before Closing or
timely withhold and remit any employment Taxes applicable to the Acquired
Companies and their Subsidiaries, (2) make or change any material election with
respect to Taxes (including an election to change the Tax characterization of
the Acquired Companies or their Subsidiaries) or (3) settle or compromise any
Tax Liability, enter into any Tax closing agreement, surrender any right to
claim a refund of Taxes, waive any statute of limitations regarding any Tax,
agree to any extension of time regarding the assessment of any Tax deficiency or
take any other similar action relating to any Tax if any of the foregoing would
reasonably be expected to have the effect of increasing the Tax Liability of the
Acquired Companies or their Subsidiaries after the Closing Date or decreasing
any Tax attribute of the Acquired Companies or their Subsidiaries existing on
the Closing Date;

(h)    (1) adopt or change any accounting method or principle used by the
Acquired Companies or their Subsidiaries, except as required by changes in the
Tax Code or by Applicable GAAP, (2) change any annual accounting period, or
(3) materially change the cash management practices and policies, practices and
procedures with respect to collection of accounts receivable, establishment of
reserves for uncollectible accounts, accrual of accounts receivable, prepayment
of expenses, payment of trade accounts payable, accrual of expenses or deferral
of revenue;

(i)    fail to use Commercially Reasonable Efforts to preserve the relationships
of each of the Acquired Companies and their Subsidiaries with their suppliers,
customers and others having business relations with such entity;

(j)    except in the Ordinary Course of Business or as may be required under any
existing Contract disclosed in Disclosure Schedule 4.15(a) or as otherwise
expressly permitted or required by this Agreement, (1) enter into any employment
agreement or grant any bonus or otherwise increase the compensation payable to
or to become payable to, or benefits of, any director, officer or
management-level employee of any of the Acquired Companies and their
Subsidiaries or (2) amend or terminate any Employee Benefit Plan or enter into
any new arrangements that would, if existing on the date hereof, constitute an
Employee Benefit Plan;

(k)    except in the Ordinary Course of Business, grant any bonuses, wage or
salary increases to employees, other than as provided for in any written
agreements or Employee Benefit Plan;

(l)    amend or change, or authorize any amendment or change to, any Charter
Documents of the Acquired Companies and their Subsidiaries;

(m)    (1) pay, discharge, settle or satisfy any claim, obligation or other
Liability in excess of $50,000, except (A) in its Ordinary Course of Business or
(B) the payment, discharge, settlement or satisfaction of any claim, obligation
or other Liability reflected or reserved for on the Most Recent Balance Sheets
and in this instance only to the extent so reflected or reserved, or
(2) otherwise waive, release, grant, assign, license, permit to lapse or
transfer any right of material value;

(n)    transfer, assign, or fail to protect or maintain in the Ordinary Course
of Business, any rights under or with respect to any Intellectual Property;

 

Equity Purchase Agreement

Page 31

 

--------------------------------------------------------------------------------

 

(o)    except in the Ordinary Course of Business, allow any Permit to be
cancelled, modified or terminated or to seek any new, or variance to an
existing, Permit;

(p)    enter into, amend, modify or terminate any Contract, relationship or
arrangement of the type described in Section 4.24;

(q)    any action or failure to act that would have required disclosure pursuant
to Section 4.9; or

(r)    enter into any Contract, agree or commit (binding or otherwise), to do
any of the foregoing, or fail to take any action that would result in any of the
foregoing.

6.3.    Access to Information.

(a)     Pre-Closing Access for Buyer.  From the date hereof through Closing,
subject to the Confidentiality Agreement, Sellers will (i) furnish (or cause to
be furnished) to Buyer and Buyer’s representatives (including its legal counsel
and accountants) books and records, additional financial and operating data and
other information relating to the Business as Buyer reasonably requests, and
(ii) permit (or cause the Acquired Companies and their Subsidiaries to permit)
Buyer and Buyer’s representatives (including its legal counsel and accountants)
to have reasonable access to all premises, properties, personnel, books and
records, properties, contracts and other documents relating to the Acquired
Companies and their Subsidiaries, subject to any requirements of Applicable Laws
regarding privacy. No investigation pursuant to this Section 6.3(a) shall
affect, add to or subtract from any warranties of the Parties or the conditions
to the obligations of the Parties to effect the Transactions. Buyer and Buyer’s
representatives will conduct such investigation and be granted such access after
reasonable notice in a manner that does not unreasonably interfere with the
operations of the Acquired Companies and their Subsidiaries.

(b)    Pre-Closing Real Property Access for Buyer.  Notwithstanding the
foregoing Section 6.3(a), the Parties acknowledge and agree that the Buyer does
not currently intend to conduct environmental testing or any invasive or
intrusive testing (i.e., activities requiring excavations, borings, drilling,
removal or demolition of any portion of the Leased Real Property or
Improvements) (collectively, “Invasive Testing”). In the event Buyer desires to
conduct any Invasive Testing prior to the Closing, the Parties shall use
Commercially Reasonable Efforts to reach mutual agreement regarding the
conditions for such Invasive Testing (including the provision of indemnification
and/or insurance to adequately protect the Acquired Companies and reasonable
limitations on the conduct of such Invasive Testing).

(c)    Notification of Certain Matters.  Sellers shall give prompt notice to
Buyer of (i) the occurrence, or failure to occur, of any event, which occurrence
or failure to occur is reasonably likely to cause any representation or warranty
of Sellers contained in this Agreement to be untrue or inaccurate in any
material respect, in each case at any time from and after the date of this
Agreement until the Closing, or (ii) any material failure of Sellers to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by them under this Agreement. Notwithstanding the foregoing, the
delivery of any notice pursuant to this Section 6.3(c) will not limit or
otherwise affect the remedies available to Buyer or its Affiliates or the
conditions to Buyer’s obligation to consummate the Closing.

(d)    Post-Closing Access for Sellers.

(i)    Until the later of (i) the extinguishment of the statute of limitations
for assessment of Taxes related to a Pre-Closing Tax Period, or (ii) the
completion of any Tax audits or Tax contests involving a Pre-Closing Tax Period,
subject to Buyer’s reasonable confidentiality precautions, Buyer will, during
normal business hours and upon reasonable notice from Sellers: (1) cause
Sellers’ Agent and his representatives to have reasonable access to the
pre-Closing books and records (including financial and Tax records, Tax Returns,
files, papers and related items) of the Acquired Companies and their
Subsidiaries, and to the appropriate personnel responsible for preparing and
maintaining such books and records, in each case to the extent (and only to the
extent) reasonably necessary to (A) defend or pursue any third party Legal
Action, (B) defend Third-Party Claim indemnification matters hereunder,
(C) prepare or audit financial statements, (D) prepare or file Tax Returns,
(E) respond to any investigation or other inquiry by or under the control of any
Governmental Authority, or (F) address other pre-Closing Tax, accounting,
financial or legal matters; and (2) permit Sellers’ Agent and his
representatives to make copies of such books and records for the foregoing
purposes.

(ii)    Any exercise by Sellers’ Agent and his representatives of the rights set
forth in this Section 6.3(d) shall be at Sellers’ sole cost and expense and at
Sellers’ sole risk. Notwithstanding anything herein to the contrary, none of
Buyer, the Acquired Companies, and their respective Subsidiaries and Affiliates
shall be required to provide any access, assistance or cooperation to the extent
providing such access, assistance or cooperation would unduly interfere with the
business or operations of any of Buyer, the Acquired Companies and their
respective Subsidiaries and Affiliates, or

 

Equity Purchase Agreement

Page 32

 

--------------------------------------------------------------------------------

 

would, in the reasonable judgment of Buyer or its Affiliates, violate or
jeopardize any applicable attorney-client or other privilege or any applicable
contractual confidentiality obligation.

6.4.    Further Assurances.  In case at any time after the Closing any further
actions are necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further actions (including the execution and
delivery of such further instruments and documents) as the other Party may
reasonably request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under
Article 8). Sellers acknowledge and agree that from and after the Closing, Buyer
will be entitled to possession of all documents, books, records (including Tax
records), agreements and financial data of any sort relating to the Acquired
Companies and their Subsidiaries.

6.5.    Transition.  Covenant Sellers will use Commercially Reasonable Efforts
to refer all customer inquiries relating to the Business to Acquired Companies
from and after the Closing through the Termination Date.

6.6.    Confidentiality.  Covenant Sellers will treat and hold as such all of
the Confidential Information, refrain from using any of the Confidential
Information except in connection with this Agreement, and deliver promptly to
Buyer or destroy, at the option of Covenant Sellers, all tangible embodiments
(and all copies) of the Confidential Information that are in their possession,
except for a securely maintained electronically archived copy the return or
destruction of which is not practicable. In the event that Covenant Sellers are
requested or required pursuant to written or oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process to disclose any Confidential
Information, Covenant Sellers will (to the extent not prohibited by law) notify
Buyer reasonably promptly of the request or requirement so that Buyer may seek
(at Buyer’s sole cost and expense) an appropriate protective order or waive
compliance with the provisions of this Section 6.5. If, in the absence of a
protective order or the receipt of a waiver hereunder, Covenant Sellers are, on
the advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, Covenant Sellers may disclose only
such Confidential Information to the tribunal; provided, however, that Covenant
Sellers will use their Commercially Reasonable Efforts to obtain, at the request
of Buyer (at Buyer’s sole cost and expense), an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Buyer will designate. Notwithstanding
the foregoing, Covenant Sellers shall be permitted to make disclosures
concerning the Confidential Information (x) to the extent reasonably required in
connection with any Tax Return filed by Covenant Sellers of Affiliates of such
Covenant Sellers, (y) to the extent such information was or becomes available to
such Covenant Seller from a third party who is not known to such Covenant Seller
to be bound by an obligation of confidentiality with respect thereto, and (z) to
the extent reasonably required during the course of pursuing or defending in
good faith indemnification claims (or the matters underlying such
indemnification claims) or in connection with any dispute between Buyer, on the
one hand, and Covenant Sellers or Sellers’ Agent, on the other. The foregoing
provisions will not apply to any Confidential Information that is generally
available to the public immediately prior to the time of disclosure unless such
Confidential Information is so available due to the wrongful actions of Covenant
Sellers. Covenant Sellers shall cause Liberty Bell to terminate the
Confidentiality Agreement as of the Closing.

6.7.     Covenant Not to Compete and Related Covenants.  To further ensure that
Buyer and any other Buyer Acquisition Entities receive the expected benefits of
acquiring the Interests, each of the Covenant Sellers hereby agree as follows:

(a)     During the Non-Compete Period, the Covenant Sellers will not, whether on
their own behalf or on behalf of or in conjunction with any Person, directly or
indirectly solicit or assist in soliciting, in competition with the Business
within the geographic regions in which any of the Acquired Companies or their
Subsidiaries then engage in such Business (the “Restricted Area”), any Person:

(i)    with whom the applicable Covenant Seller had personal contact or dealings
on behalf of any of the Acquired Companies and their Subsidiaries during the
two-year period immediately preceding the Closing Date;

(ii)    with whom employees directly reporting to the applicable Covenant Seller
have had personal contact or dealings with on behalf of any of the Acquired
Companies or their Subsidiaries during the two-year period immediately preceding
the Closing Date; or

(iii)    for whom the applicable Covenant Seller had direct or indirect
supervisory responsibility during the two-year period immediately preceding the
Closing Date.

(b)    During the Non-Compete Period (and, except with respect to the business
of the Acquired Companies, during the period between the date hereof and the
Closing), the Covenant Sellers will not, directly or indirectly:

(i)    Engage in the business of merchandising, marketing, warehousing, selling
or distributing PBE or tools and equipment to the automotive aftermarket in the
United States or Canada or any other business that is competitive to the
Business (each, a “Competitive Business”);

 

Equity Purchase Agreement

Page 33

 

--------------------------------------------------------------------------------

 

(ii)    enter the employ of, or render any services to, any Competitive
Business;

(iii)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee, or
consultant; or

(iv)    interfere with, or attempt to interfere with, business relationships
between any of the Acquired Companies or their Affiliates or Subsidiaries and
their customers, suppliers, manufacturers, licensors, vendors, lessors or
investors.

(c)    Notwithstanding anything to the contrary in this Agreement, the Covenant
Sellers may, directly or indirectly, own, solely as a passive investment,
securities of any Person engaged in the Business that are listed on a national
securities exchange or publicly traded on the over-the-counter market if such
Covenant Seller (i) is not an Affiliate of or a member of a group which controls
such Person; and (ii) does not, directly or indirectly, own five percent or more
of any class of securities of such Person.

(d)    During the Non-Compete Period, the Covenant Sellers will not, whether on
their own behalf or on behalf of any Person, directly or indirectly, solicit or
encourage any employee of any of the Acquired Companies or their Subsidiaries or
Affiliates or their respective successors or assigns to leave such employment;
provided, however, that this restriction shall not be prohibitive of any general
solicitation that is not specifically targeted at such persons.

(e)    During the Non-Compete Period, the Covenant Sellers will not, whether on
their own behalf or on behalf of or in conjunction with any Person, directly or
indirectly, hire any employee who was employed by any of the Acquired Companies
or their Subsidiaries or Affiliates as of the Closing Date or who left the
employment of any of the Acquired Companies or their Subsidiaries or Affiliates
within six months prior to the Closing Date, unless an Acquired Company has
terminated the employment of such Person subsequent to the Closing Date.

(f)    During the Non-Compete Period, the Covenant Sellers will not, directly or
indirectly, request or encourage any consultant then under contract with any of
the Acquired Companies or their Subsidiaries or Affiliates to cease to work with
any of the Acquired Companies or their Subsidiaries or Affiliates;.

(g)    In the event a Covenant Seller violates any of the provisions contained
in this Section 6.7, the Covenant Sellers understand and agree that the
breaching Covenant Seller will be liable to Buyer, the Acquired Companies or
their Affiliates for any damage caused by such Covenant Seller’s violation,
including attorney fees and expenses. In addition to any other relief available
to the Acquired Companies in event of a breach, the Acquired Companies may
obtain equitable relief in the form of temporary and permanent injunction and,
where applicable, damages at law. Such damages may be set-off against amounts
otherwise due to such Covenant Seller from any of Buyer, the Acquired Companies
or their Subsidiaries or Affiliates or their respective successor and assigns.

(h)    It is expressly understood and agreed that although the Covenant Sellers
consider the restrictions contained in this Section 6.7 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory of any restriction or provision contained in this
Section 6.7 or elsewhere in this Agreement is unenforceable against any Covenant
Seller, such provisions of this Agreement will not be rendered void but will be
deemed amended to apply as to such maximum time and territory and/or such
maximum extent as such court may determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding will not affect the
enforceability of any of the other restrictions contained herein.

6.8.    Tax Matters.  The following provisions will govern certain Tax matters
as between Buyer and Sellers:

(a)    Filing Responsibility.  Sellers will, through representatives of their
choosing and at their sole expense, cause the Acquired Companies to timely
prepare all income Tax Returns of the Acquired Companies and their Subsidiaries
for Tax Periods that begin before Closing and end on or before the Closing Date,
and any income Tax Return for a Straddle Period, and Buyer will cause the
Acquired Companies to file such Tax Returns as prepared unless Buyer reasonably
objects to a position taken on such Tax Return. If Buyer and Sellers’ Agent
cannot agree on the resolution of such objection, either party may submit such
dispute to the Neutral Auditor, who shall resolve such dispute in accordance
with the applicable provisions of Section 2.3(c) (mutatis mutandis), and Buyer
shall file the Tax Return as amended to reflect the Neutral Auditor’s decision
on the disputed items. Such Tax Returns will be prepared in a manner consistent
with prior income Tax Returns, except that the income Tax Returns for the period
that ends on the Closing Date will reflect 338(h)(10) Elections and deductible
expenses attributable to the sale of Liberty Bell, Label and XLC, as applicable.
For the avoidance of doubt, the Buyer may not object to the allocation of
Purchase Price as provided in Section 6.8(h). Subject to Section 6.8(c), Buyer
will prepare and timely file (or cause to be prepared and timely filed) all
other Tax Returns of the Acquired Companies and their Subsidiaries required to
be filed after the Closing Date (after taking into account extensions therefor).
Buyer shall not, and shall not permit or cause an Acquired Company to file an
amended Tax Return, or file a Tax Return in a

 

Equity Purchase Agreement

Page 34

 

--------------------------------------------------------------------------------

 

jurisdiction in which the applicable Acquired Company has not filed a Tax
Return, both with respect to a Pre-Closing Tax Period, unless required by
Applicable Law, without the prior written consent of the Seller’s Agent, which
shall not be unreasonably withheld, conditioned or delayed.

(b)     Cooperation.  Buyer and Sellers will, and each Party will cause its
applicable Affiliates to, cooperate in all reasonable respects with respect to
Tax matters and provide one another with such information as is reasonably
requested by the other Party to respond to Tax audits, inquiries or other Tax
proceedings and to otherwise satisfy Tax requirements. Such cooperation also
will include promptly forwarding copies (to the extent related thereto) of
(1) relevant Tax notices, forms, filings, schedules, reports or other
communications received from or sent to any Governmental Authority (whether or
not requested), and (2) reasonably requested copies of all relevant Tax Returns
together with accompanying schedules and related workpapers, documents relating
to rulings, audits or other Tax determinations by any Governmental Authority and
records concerning the ownership and Tax basis of property. Buyer and Sellers
further agree, upon request, to provide the other Party with all information
that the requesting Party may be required to report under Tax Code Sections 6043
or 6043A or the regulations promulgated thereunder.

(c)     Payment of Taxes and Refunds.  Buyer will satisfy (or cause to be
satisfied) in full when due all Taxes of the Acquired Companies and their
Subsidiaries with respect to any period that is not a Pre-Closing Tax Period. If
Buyer is required under Section 6.8(a) to file a Tax Return that involves
Pre-Closing Taxes, then no later than 10 Business Days before the filing of any
such Tax Return, Sellers will pay to Buyer an amount equal to the amount of
Taxes shown due on such Tax Return for which Seller is obligated with respect to
such Tax Return. Notwithstanding the foregoing, Sellers will only be liable for
any such Taxes described in this Section 6.8(c) to the extent that such Taxes
exceed the sum of (A) the amount, if any, of estimated Taxes paid for such Taxes
on or before the Closing Date plus (B) the amount, if any, accrued for such
Taxes reflected in the Closing Statement. Any refund of Taxes (including
deposits made with the IRS for the use of a non-calendar Tax year) received with
respect to a Pre-Closing Tax Period and not reflected in the calculation of
Working Capital shall be for the benefit of Sellers and shall be promptly
delivered to Sellers upon receipt.

(d)    Straddle Periods.  In the case of any Straddle Period: (i) any real,
personal and intangible property Taxes attributable to the Pre-Closing Tax
Period of the Straddle Period shall be equal to the amount of such property
taxes for such entire Straddle Period multiplied by a fraction, the numerator of
which is the number of days during the Straddle Period that are in the period
prior to Closing and the denominator of which is the number of days in the
Straddle Period; and (ii) all other Taxes attributable to the Pre-Closing Tax
Period of the Straddle Period shall be determined based on an actual closing of
the books used to calculate such Taxes as if such tax period ended as of the
close of business on the Closing Date.

(e)     Transfer Taxes.  Sellers and Buyer will bear all Transfer Taxes on a
50-50 basis, and Seller and Buyer will cooperate in timely making all filings,
returns, reports and forms as may be required to comply with the provisions of
Applicable Law relating thereto.

(f)     Tax-Sharing Agreements.  Sellers will terminate all Tax-sharing
agreements and similar arrangements with respect to any Acquired Company or any
of their Subsidiaries before or as of the Closing Date to the extent required to
cause no Acquired Company or any of their Subsidiaries to be bound therefor or
have any Liability thereunder after the Closing Date.

(g)    338(h)(10) Elections.  Sellers and Buyer will make the election pursuant
to Section 338(h)(10) of the Code with respect to the acquisition of Liberty
Bell, Label and XLC, and, if permissible, similar elections under any applicable
state, municipal, local or Income Tax laws, as Buyer may reasonably specify
(collectively, the “338(h)(10) Elections”). Sellers will not, and Sellers will
cause each of Liberty Bell, Label and XLC not to, before Closing, (1) revoke
Liberty Bell’s, Label’s or XLC’s election to be taxed as an S corporation within
the meaning of Tax Code Sections 1361 and 1362 or (2) take any action that would
result in the termination of Liberty Bell’s, Label’s or XLC’s status as a
validly existing S corporation within the meaning of Tax Code Sections 1361 and
1362. Buyer and all Sellers who own equity interests of Liberty Bell, Label or
XLC each will deliver to the other Party at Closing duly executed IRS Forms 8023
that reflect the 338(h)(10) Elections and will file such forms in accordance
with applicable rules and Law. Sellers will not, and will cause G2S not to,
before Closing, make an election to be treated as other than a partnership for
US tax purposes.

(h)     Allocation of Purchase Price.  The Purchase Price, as allocated to each
Acquired Company pursuant to Section 2.1(d) above, will be allocated among the
assets of each such Acquired Company in accordance with the principles set forth
on Schedule 6.8(h). The Parties will, and will cause their respective Affiliates
to, make consistent use of such allocation for all Tax purposes. With respect to
such allocation, as so adjusted, each Party will (1) be bound by such
allocation, (2) act in accordance with such allocation in the preparation of all
financial statements and the filing of all Tax Returns and in the course of any
Tax audit, Tax review or other Tax Legal Action relating thereto, (3) take no
position and cause its Affiliates to take no position inconsistent with such
allocation for Tax purposes (including in connection with any Proceeding),
unless in each case otherwise required pursuant to a

 

Equity Purchase Agreement

Page 35

 

--------------------------------------------------------------------------------

 

“determination” within the meaning of Code Section 1313(a), and (4) not later
than 30 days before the filing of its IRS Forms 8023 and 8883 (whether initial
or supplemental) relating to the Transactions, deliver to the other Party a
true, correct and complete copy of such IRS Forms.

6.9.    Retention of Records.  Buyer will cause the Acquired Companies and their
Subsidiaries to retain, until all applicable Tax statutes of limitations
(including periods of waiver) have expired, all books, records and other
documents pertaining to the Acquired Companies and their Subsidiaries in
existence on the Closing Date that are required to be retained under current
retention policies and to make the same available after the Closing Date subject
to the terms and conditions of Section 6.3(d). Sellers agree that such records
will be kept strictly confidential and used only for tax purposes.

6.10.    Exclusivity.  From the date hereof until the earlier of the Closing and
such time as this Agreement is terminated in accordance with Section 7.6,
Covenant Sellers will not, and will cause each of the Acquired Companies, their
Subsidiaries and their respective Affiliates not to, directly or indirectly,
through any representative or otherwise (a) solicit, or entertain offers from,
negotiate with or in any manner initiate, encourage the submission of, discuss,
accept or consider any inquiry, contact, proposal or offer from any Person
relating to the acquisition of any equity interests or other securities, or any
substantial portion of the assets or business, of any of the Acquired Companies
and their Subsidiaries (including any acquisition structured as a merger,
consolidation, share exchange, or otherwise) (a “Takeover Proposal”) or
(b) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing. Company will notify Buyer of any such inquiry, contact, proposal, or
offer as soon as possible (but in any event within 24 hours of receipt or
awareness thereof). At the request of Buyer, Sellers shall, and shall cause the
Acquired Companies and their Subsidiaries to, require any Person who has
previously received Confidential Information from any Acquired Company or its
Subsidiaries in connection with any of the foregoing to return or destroy such
information.

6.11.    Related Party Matters.

(a)     Shareholder Agreements.  Each Covenant Seller, on its own behalf and on
behalf of its Affiliates, as applicable, hereby waives all rights arising under
each of the Shareholder Agreements in connection with the entry by some or all
Covenant Sellers into this Agreement and the Ancillary Agreements and
consummation of the Transactions, including all come-along and tag-along rights,
all rights of co-sale and redemption, all rights of first refusal, purchase
rights and options to purchase and all consent and notice rights. Further,
Covenant Sellers shall cause each of the contracts with respect to any Capital
Stock of any Acquired Company or any of their Subsidiaries (including any
shareholder agreements, purchase agreements, voting trusts, proxies or other
agreements or understandings with respect to any such Capital Stock, which, for
the avoidance of doubt, shall include each of the Shareholder Agreements) to be
terminated prior to the Closing without any consideration payable by, or further
liability or obligation of or to, Buyer, the Acquired Companies or any of their
respective Subsidiaries and Affiliates, and the form and substance of each
agreement or instrument pursuant to which such termination is affected shall be
in form and substance reasonably satisfactory to Buyer.

(b)    Related Party Leases.  Sellers will cause the amendments to the Related
Party Leases attached as Exhibit A (the “Lease Amendments”) to be duly
authorized, executed and delivered by each party thereto prior to the Closing,
and will deliver true and correct copies to Buyer.

6.12.    Employee Benefit Plan Matters.  Prior to Closing, Sellers will, and
will cause the Acquired Companies to, terminate all Employee Benefit Plans
listed on Schedule 6.12 as of no later than immediately prior to the Closing
including adopting the relevant resolutions and necessary amendments to Employee
Benefit Plans (including 100% vesting of any Employee Benefit Plan intended to
be qualified under the Tax Code Section 401(a)), making contributions to
Employee Benefit Plans for all payroll periods ending prior to Closing to the
extent such contributions are due, fully accruing for all other contribution
obligations as current liabilities, and making all benefit payments in
accordance with, and by the time required under, the terms of the Employee
Benefit Plans and any other contractual obligations of the Acquired Companies
and Applicable Law.

 

Equity Purchase Agreement

Page 36

 

--------------------------------------------------------------------------------

 

6.13.    Released Claims.

(a)     In furtherance of Section 8.8, Buyer, the Buyer Acquisition Entities,
the Acquired Companies, and each of their respective Subsidiaries shall refrain
from directly or indirectly asserting or commencing (or causing to be commenced)
any action of any kind before any Governmental Authority seeking recovery from
any Covenant Seller on behalf of or in the name of any of the Acquired Companies
or their Subsidiaries based upon a claim of a breach of fiduciary duty or
corporate waste that has arisen or arises out of or relates to an action or
event occurring or existing prior to the Closing (collectively, the “Released
Claims”). Effective as of the Closing, each of the Acquired Companies and their
Subsidiaries hereby fully and irrevocably waives, releases and discharges
forever each Covenant Seller from any Released Claims, and each of the Seller
Indemnitors hereby fully and irrevocably waive, release and discharge forever
each other and each of the Acquired Companies and their Subsidiaries and any
other Buyer Indemnitees from any Released Claims (or derivative claims related
thereto). The Seller Indemnitors hereby represent, warrant and covenant that, to
the Knowledge of Sellers, no such Released Claims exist as of the date of this
Agreement or as of the Closing. Notwithstanding anything to the contrary, this
Section 6.13 shall not apply to, and the Released Claims shall not include,
(x) any claims, rights or other actions arising out of this Agreement, the
Ancillary Agreements or any other Contract or (y) any right or claims that may
arise as a result of an action or event occurring after the Closing.

(b)    The Seller Indemnitees shall not be entitled to, and shall not seek to,
recover from any Buyer Indemnitee (including Nevadaco) pursuant to claims
afforded to such Seller Indemnitee pursuant to the bylaws or other governing or
constituting documents of the Acquired Companies or their Subsidiaries or any
similar indemnification or contribution right with respect to any amounts paid
by any Seller Indemnitee pursuant to Section 2.3 or ARTICLE 8.

6.14.    Payment of Employee Bonuses. Buyer shall cause Liberty Bell to pay all
employee bonuses as described on DISCLOSURE SCHEDULE 6.14 in the Ordinary Course
of Business; provided, that, the Acquired Companies shall fully accrue for the
pro rata portion (based on the portion of the applicable bonus period elapsed
through the Closing Date) of such employee bonuses as current liabilities on the
Closing Date Balance Sheet.

6.15.    Nevadaco Consideration Amount.   The Sellers shall cause the Nevadaco
Consideration Amount to be retained by Nevadaco in cash, free and clear of
Encumbrances, through the Closing.

6.16.    Director and Officer Liability.  After the Closing and until 180 days
after the expiration of the longest applicable statute of limitations (i) Buyer
shall (and shall cause the Acquired Companies and their Subsidiaries to) cause
the Charter Documents of the Acquired Companies and their Subsidiaries to
contain the provisions with respect to indemnification and exculpation set forth
in the Charter Documents of the Acquired Companies and their Subsidiaries on the
date of this Agreement, and (ii) Buyer shall not, and shall not permit the
Acquired Companies to amend, repeal or modify any provision in the Charter
Documents of the Company or their Subsidiaries relating to the exculpation or
indemnification of any present or former manager, director and officer (and
similar functionary) of the Acquired Companies (each a “Covered Person”) or
their Subsidiaries in each case with respect to claims arising out of or
relating to events which occurred before the Closing (unless required by
Applicable Laws), it being the intent of the parties that the Covered Persons
shall continue to be entitled to such exculpation and indemnification in
accordance with their terms to the full extent of all Applicable Laws. The
provisions of this SECTION 6.16 are intended to be for the benefit of, and shall
be enforceable by, each Covered Person.

6.17.     Real Estate Repairs.

(a)     Promptly following the date of this Agreement, the Sellers, on the one
hand, and Buyer, on the other hand, will conduct a joint inspection of each of
the Leased Real Properties (other than the Leased Real Properties subject to the
Related Party Leases) to identify all improvement, restoration, repair or
replacement obligations that, based on the current condition of such Leased Real
Properties, will be required to be performed at or by the end of the term of the
applicable Lease (collectively, the “Punchlist Items”); provided, that, the
Punchlist Items shall not include the removal of warehouse shelving or sprinkler
systems. The Sellers, on the one hand, and Buyer, on the other hand, will use
Commercially Reasonable Efforts to cause the applicable landlord for each Leased
Real Property to participate in such joint inspection and to agree to be bound
by the determination of the Punchlist Items.

(b)    Sellers shall promptly obtain written quotes for the completion of the
Punchlist Items from qualified third party contractors that are reasonably
acceptable to Buyer and, based upon such written quotes (or, if Sellers have
been unable to obtain such quotes, based on such Parties’ reasonable estimate of
the costs of such Punchlist Items), the Sellers’ Agent and the Buyer shall
reasonably agree on an estimated cost for each of the Punchlist Items to be
completed. Sellers may cause the Acquired Companies to complete any or all of
the Punchlist Items prior to Closing.

 

Equity Purchase Agreement

Page 37

 

--------------------------------------------------------------------------------

 

(c)    Sellers may cause the Punchlist Items to be completed prior to the
Closing by qualified third party contractors that are reasonably acceptable to
Buyer, provided the full cost of such work is paid in full prior to Closing. The
estimated cost, as determined pursuant to Section 6.17(b), of all Punchlist
Items that have not been completed to Buyer’s reasonable satisfaction as of the
Closing shall be deducted from the Purchase Price as Closing Date Transaction
Expenses and retained by the Buyer Acquisition Entities, and, notwithstanding
any other provisions in this Agreement or elsewhere to the contrary, Sellers
shall have no further liability with respect thereto.

ARTICLE 7

CLOSING AND CLOSING DELIVERIES, CONDITIONS TO CLOSING AND TERMINATION

7.1.    Closing.  Subject to any earlier termination hereof, the closing of the
Transactions (the “Closing”) will take place at the offices of Faegre Baker
Daniels LLP in Minneapolis, Minnesota, commencing at 9:00 a.m. local time on
(a) October 31, 2014, if the all conditions to the obligations of the Parties to
consummate the Transactions have been satisfied or waived prior to such date
(other than conditions that by their nature are to be satisfied at Closing, but
subject to the satisfaction or waiver of such conditions at Closing) by such
Date, (b) if such conditions are not satisfied or waived by such Date, then
either (i) on the last Business Day of the calendar month in which such
conditions are satisfied or waived, if such conditions are satisfied or waived
within at least two but no more than ten Business Days prior to such date or
(ii) on the second Business Day after such conditions are satisfied or waived,
if such conditions are satisfied or waived more than ten Business Days prior to
the last Business Day of the current calendar month, or (c) such other date and
time as Buyer and Sellers’ Agent may mutually determine (the actual date Closing
occurs being the “Closing Date”). Closing will be effective for Tax and
accounting purposes as of 11:59 p.m. on the Closing Date. All actions to be
taken and all documents to be executed or delivered at Closing will be deemed to
have been taken, executed and delivered simultaneously, and no action will be
deemed taken and no document will be deemed executed or delivered until all have
been taken, delivered and executed, except in each case to the extent otherwise
stated in this Agreement or any such other document; provided, however, that the
acquisition of the G2S Shares and the payment of the purchase price therefor
shall be deemed to have occurred immediately prior to the remainder of the
Closing. To the extent the Parties agree, documents may be delivered at Closing
by electronic means, and the receiving Party may rely on the receipt of such
documents so delivered as if the original had been received; provided, that,
original certificates representing the Interests shall be delivered in escrow to
Buyer or its counsel prior to the Closing Date. On the day following the Closing
Date, the Buyer shall deliver the Deferred Payment to Sellers as contemplated
herein.

7.2.    Conditions to Obligation of Buyer to Close.  The obligation of Buyer to
effect the closing of the Transactions is subject to the satisfaction at or
before Closing of all of the following conditions, any one or more of which may
be waived by Buyer, in Buyer’s sole discretion:

(a)    Accuracy of Representations and Warranties.  Each of Sellers’
representations and warranties in ARTICLES 3 and 4 will have been and will be
true and correct in all respects (if qualified by materiality or Material
Adverse Effect) and shall be true and correct in all material respects (if not
qualified by materiality or Material Adverse Effect), in each case as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date (or, in each case, if any such representation and warranty is
expressly stated to have been made as of a specific date, then, for such
representation and warranty, as of such specific date).

(b)    Observance and Performance.  Sellers will have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed and complied with by Sellers on or before the Closing
Date.

(c)     No Material Adverse Effect.  Since the earliest of the Most Recent
Fiscal Year Ends, there shall not have occurred any Material Adverse Effect.

(d)     Agent’s Certificate.  Sellers will have delivered to Buyer a certificate
executed by Sellers’ Agent, dated the Closing Date, in a form reasonably
acceptable to Buyer and its counsel, certifying the items in Sections 7.2(a),
7.2(b) and 7.2(c).

(e)     Required Consents.  Sellers will have obtained and delivered to Buyer
each of the consents set forth on SCHEDULE 7.2(e) (each a “Required Consent”),
each dated on or before the Closing Date and in a form reasonably satisfactory
to Buyer.

(f)    No Legal Actions.   No Governmental Authority of competent jurisdiction
will have instituted any Legal Action to restrain, prohibit or otherwise
challenge the legality or validity of the Transactions that has not been
dismissed or otherwise resolved in a manner that does not materially and
adversely affect the Transactions and no injunction, order or decree of any
Governmental Authority will be in effect that restrains or prohibits the
purchase or sale of the Interests or the consummation of the other Transactions.

 

Equity Purchase Agreement

Page 38

 

--------------------------------------------------------------------------------

 

(g)    HSR Act.  The applicable waiting period, and any extension thereof, under
the HSR Act, and any Non-US Competition Law, will have expired or been duly
terminated and any consents or approvals required under any Non-US Competition
Law will have been obtained.

(h)    Payoff Letters.  Company shall have obtained and delivered to Buyer one
or more payoff letters, in form and substance satisfactory to Buyer, from the
lenders under each Credit Facility, and the holders of any other indebtedness to
be repaid at the Closing.

(i)    Swap Termination.  Sellers will have caused the Acquired Companies to
terminate the Interest Rate Swap and complete all settlement obligations with
respect thereto such that all Liabilities of the Acquired Companies and their
Subsidiaries with respect to the Interest Rate Swap will have been fully
satisfied prior to the Closing.

(j)     Lien Releases.  Sellers will have caused the termination of all UCC-1
filings, security agreements, registrations pledging any interest, or any other
Encumbrances on the Interests or on any property or assets of the Acquired
Companies and their Subsidiaries (other than Permitted Encumbrances) and shall
have provided evidence of such termination in a form satisfactory to Buyer.

(k)    Offer Letters and Terminated Agreements.  Sellers will have caused each
of the Key Employees to have delivered (and not repudiated) a duly executed
counterpart of the offer letter provided by Buyer to such Key Employee. Sellers
will also have delivered documentation in form and substance reasonably
satisfactory to Buyer, signed by the parties to each Terminated Agreement,
terminating such Terminated Agreement effective immediately prior to, and
contingent on, the Closing, with no Liability with respect to the Terminated
Agreements to the Acquired Companies or their Subsidiaries from and after the
Closing.

(l)     Related Party Matters.  (A) Each Shareholder Agreement will have been
terminated as provided by SECTION 6.10(a) and (B) each of the Related Party
Leases shall be amended as provided by SECTION 6.10(b).

(m)     Delivery of Other Items.  Sellers will have delivered (or caused to be
delivered) to Buyer each of the other items contemplated to be so delivered by
this Agreement, including each item listed in SECTION 7.4.

7.3.    Conditions to Obligation of Sellers to Close.  The obligation of Sellers
to effect the closing of the Transactions is subject to the satisfaction at or
before Closing of all of the following conditions, any one or more of which may
be waived by Sellers’ Agent (acting on behalf of Sellers), in such agent’s sole
discretion:

(a)     Accuracy of Representations and Warranties.  Each of Buyer’s
representations and warranties in ARTICLE 5 will have been and will be true and
correct in all respects (if qualified by materiality or Material Adverse Effect)
and shall be true and correct in all material respects (if not qualified by
materiality or Material Adverse Effect), in each case as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (or, in each case, if any such representation and warranty is expressly
stated to have been made as of a specific date, then, for such representation
and warranty, as of such specific date).

(b)     Observance and Performance.  Buyer will have performed and complied
with, in all material respects, all covenants and agreements required by this
Agreement to be performed and complied with by Buyer on or before the Closing
Date.

(c)     Officer’s Certificate.  Buyer will have delivered to Sellers’ Agent a
certificate of a duly authorized officer of Buyer, dated the Closing Date and
executed by such officer, in a form reasonably acceptable to Seller and its
counsel, certifying the items in SECTIONS 7.3(a) and 7.3(b).

(d)     No Legal Actions.  No Governmental Authority of competent jurisdiction
will have instituted any Legal Action to restrain, prohibit or otherwise
challenge the legality or validity of the Transactions that has not been
dismissed or otherwise resolved in a manner that does not materially and
adversely affect the Transactions and no injunction, order or decree of any
Governmental Authority will be in effect that restrains or prohibits the
purchase or sale of the Interests or the consummation of the other Transactions.

(e)     HSR Act.  The applicable waiting period, and any extension thereof,
under the HSR Act and any Non-US Competition Law will have expired or been duly
terminated and any consents or approvals required under any Non-US Competition
Law will have been obtained.

 

Equity Purchase Agreement

Page 39

 

--------------------------------------------------------------------------------

 

(f)    Delivery of Other Items.  Buyer will have delivered (or caused to be
delivered) to Sellers each of the other items contemplated to be so delivered by
this Agreement, including each item listed in SECTION 7.5.

7.4.    Closing Deliveries of Sellers.  At Closing, Sellers will deliver, or
cause to be delivered, to Buyer, the following (each in form and substance
reasonably satisfactory to Buyer):

(a)    all certificates representing the Interests, each duly endorsed in blank
or accompanied by an assignment separate from certificate suitable in form to
transfer the Interests to the applicable Buyer Acquisition Entities in the
records of the Acquired Companies;

(b)    the written resignation in a form approved in advance by Buyer (such
approval not to be unreasonably withheld) or evidence reasonably satisfactory to
Buyer of the removal of each officer and director of the Acquired Companies and
their Subsidiaries, with each such resignation (or removal) effective no later
than immediately prior to the effective time of Closing;

(c)    the true, correct and complete minute books of each of the Acquired
Companies and their Subsidiaries, including the stock ledgers and stock records
of the Acquired Companies;

(d)    a certificate with respect to each Acquired Company and each of their
Subsidiaries, executed by an appropriate officer of such Acquired Company or
Subsidiary, dated the Closing Date, in a form reasonably acceptable to Buyer and
its counsel, certifying as to such Acquired Company: (1) a true, correct and
complete copy of its Charter Documents, (2) a true, correct and complete copy of
the requisite corporate or partnership actions approving this Agreement and the
Transactions, and (3) its good standing status in its jurisdiction of
organization, and attaching a good standing certificate from each relevant
Governmental Authority for the jurisdictions set forth for such entity on
Disclosure Schedule 4.1(a) or 4.3(a), each dated as of a date no more than five
days prior to the Closing Date;

(e)    true, correct and complete copies of all notices to third parties, and
the Required Consents;

(f)    a consent from each landlord party to a Real Property Lease, where
landlord’s consent to the Transactions is required;

(g)    an estoppel certificate from each landlord to a Real Property Lease if
such landlord has delivered an estoppel certificate; provided, however, that in
no event shall Acquired Companies or Sellers be obligated to deliver such
estoppels;

(h)    documentation of the termination of the Employee Benefit Plans listed on
Schedule 6.12;

(i)    evidence, reasonably satisfactory to Buyer, that Sellers have taken all
action necessary to cause the exception of Section 280G(b)(5)(A)(ii) of the Tax
Code to apply to any amount that might otherwise be considered to be a parachute
payment within the meaning of section 280G of the Tax Code;

(j)    executed forms 8023 with respect to the acquisition of Liberty Bell,
Label and XLC;

(k)    an affidavit issued to Buyer and any other Buyer Acquisition Entities by
an officer of each Acquired Company as required by Treasury Regulation
Section 1.1445-2(c)(3) certifying that such Acquired Company has not been a
United States real property holding corporation (as the term is defined in the
Tax Code and the Treasury Regulations promulgated in connection therewith) at
any time during the five (5)-year period ending on the Closing Date in form and
substance reasonably satisfactory to Buyer;

(l)    each of the documents and items contemplated by Section 7.2; and

(m)    all other documents and items required by any term of this Agreement to
be delivered, or caused to be delivered, by Sellers or the Acquired Companies at
Closing.

7.5.    Closing Deliveries of Buyer.  At Closing, Buyer will deliver, or cause
to be delivered, to Sellers, the following:

(a)    payment of the Estimated Closing Purchase Price and other closing
payments (on behalf of the Buyer Acquisition Entities) pursuant to
Section 2.2(c);

(b)    the certificate required by Section 7.3(c); and

 

Equity Purchase Agreement

Page 40

 

--------------------------------------------------------------------------------

 

(c)    all other documents and items required by any term of this Agreement to
be delivered, or caused to be delivered, by Buyer at Closing;

7.6.    Termination of Agreement.

(a)    The sole and exclusive rights to terminate this Agreement before Closing
(and the Party that has any such right) are as follows:

(i)    by mutual written consent of the Parties;

(ii)    by either Party, if Closing has not occurred on or before April 30,
2015;

(iii)    by Buyer, if any condition in Section 7.2 becomes incapable of
fulfillment at Closing or prior to the date stated in clause (ii) above; or

(iv)    by Sellers, if any condition in Section 7.3 becomes incapable of
fulfillment at Closing or prior to the date stated in clause (ii) above.

(b)    A termination of this Agreement under any of the preceding clauses (ii)
through (iv) will be effective two Business Days after the Party seeking
termination gives to the other Party written notice of such termination.
Notwithstanding any term in this SECTION 7.6, a Party will not have the right to
terminate this Agreement (except by mutual written consent pursuant to
SECTION 7.6(a)(i)) if the failure to satisfy any condition to Closing or
consummate the Transactions results in any material respect from the breach by
such Party of any of its representations, warranties, covenants or agreements
herein.

(c)    If this Agreement is terminated pursuant to this Section 7.6, then this
Agreement will be of no further force or effect, except for the terms of
Section 6.5 (entitled, “Confidentiality”), Section 9.8 (entitled,
“Governing Law”), Section 9.9 (entitled, “Jurisdiction, Venue and Waiver of Jury
Trial”), Section 9.10 (entitled, “Service of Process”), Section 9.13 (entitled,
“Expenses”) and this Section 7.6. Upon any termination pursuant to this Section,
no Party will have any further obligation or other Liability hereunder, except
(i) pursuant to a Section listed in the immediately preceding sentence or
(ii) for any breach or violation of this Agreement prior to the date of such
termination.

ARTICLE 8

INDEMNIFICATION

8.1.    Indemnification by Sellers.  Subject to the other terms of this ARTICLE
8, for the period commencing at the Closing and ending upon the expiration of
the applicable periods set forth in SECTION 8.4, Chant and Sellers (“Seller
Indemnitors”), jointly and severally, will indemnify, defend and hold harmless
Buyer from and against any and all Losses incurred or otherwise received or
sustained by any of Buyer, any other Buyer Acquisition Entities, the Acquired
Companies, their Affiliates and Subsidiaries or any of their respective
stockholders, officers, directors, partners, managers, employees, agents,
representatives, successors and assignees (collectively, “Buyer Indemnitees”),
in each case to the extent related to or arising out of any:

(a)    breach of any representation or warranty made by Sellers herein
(including any inaccuracy in any related Disclosure Schedule or in the
certificate delivered pursuant to Section 7.2(d));

(b)    breach or nonperformance of any covenant or agreement of or to be
performed by Sellers pursuant hereto;

(c)    fraud, intentional misrepresentation or willful breach by Sellers;

(d)    Pre-Closing Taxes;

(e)    any Closing Indebtedness, Closing Date Transaction Expenses or Change in
Control Payments, the amount of which was not otherwise deducted from the
Purchase Price in accordance with Article 2;

(f)    any Acquired Company’s failure to comply with all applicable payment card
industry standards regarding data security prior to the Closing Date;

(g)    any of the matters listed on Schedule 8.1(g); or

 

Equity Purchase Agreement

Page 41

 

--------------------------------------------------------------------------------

 

(h)    any Legal Action incident to any of the foregoing.

8.2.     Indemnification

by Buyer.  Subject to the other terms of this ARTICLE 8, for the period
commencing at the Closing and ending upon the expiration of the applicable
periods set forth in SECTION 8.4, Buyer will indemnify, defend and hold harmless
Sellers, their Affiliates and Subsidiaries or any of their respective
stockholders, officers, directors, partners, managers, employees, agents,
representatives, successors and assignees (collectively, “Sellers Indemnitees”),
from and against any and all Losses incurred or otherwise received or sustained
by Sellers Indemnitees, in each case to the extent directly or indirectly
related to or arising out of any:

(a)    breach of any representation or warranty made by Buyer herein (including
any inaccuracy in the certificate delivered pursuant to Section 7.3(c));

(b)    breach or nonperformance of any covenant or agreement of or to be
performed by Buyer pursuant hereto;

(c)    fraud, intentional misrepresentation or willful breach by Buyer; or

(d)    any Legal Action incident to any of the foregoing.

8.3.    Certain Terms and Limitations.  Notwithstanding any other term herein,
the following will apply:

(a)    Deductible.  Seller Indemnitors will not have any obligation under
SECTION 8.1(a), (f) and (h) (to the extent incident to SECTION 8.1(a) or (f)),
in each case other than regarding any breach of any Special Representation or
regarding any Wrongdoer Payments (as to which no deductible will apply), unless
and until the aggregate amount of indemnification for which Seller Indemnitors
are obligated thereunder exceeds $2.0 million (the “Deductible”), and then only
with respect to such amount in excess of the Deductible. Buyer will not have any
obligation under SECTION 8.2(a) and (d) (to the extent incident to
SECTION 8.2(a)) other than regarding any breach of any Special Representation
(as to which no deductible will apply), unless and until the aggregate amount of
indemnification for which Buyer is obligated thereunder exceeds the Deductible,
and then only with respect to such amount in excess of the Deductible.

(b)     Cap.  The obligations of Seller Indemnitors under SECTION 8.1(a),
(f) and (h) (to the extent incident to SECTION 8.1(a) or (f)), in each case
other than regarding any breach of any Special Representation or regarding any
Wrongdoer Payments (as to which no limitation or cap will apply), in the
aggregate, will not exceed an amount equal to $11.0 million (the “Cap”). The
obligations of Buyer under SECTION 8.2(a) and (d) (to the extent incident to
SECTION 8.1(a)), in each case other than regarding any breach of any Special
Representation (as to which no limitation or cap will apply), in the aggregate,
will not exceed an amount equal to the Cap. In addition, in no event shall any
Seller be responsible for any indemnification obligation or payment obligation
in excess of the portion of the Purchase Price received by him, her or it.

(c)     Special Provisions for Article 3.  Notwithstanding SECTION 8.1 herein,
if any Seller breaches a representation or warranty contained in ARTICLE 3, that
breaching Seller and its related Seller Indemnitors shall be solely and
exclusively liable for said breach and the other Seller Indemnitors shall not be
liable to Buyer in any manner. For the purposes of this SECTION 8.3(c) and
SECTION 8.9, (i) Chant is a related Seller Indemnitor of Chantco, (ii) Alison R.
(Bell) Keim and The Bell Family Trust for Alison (Bell) Keim are each related
Seller Indemnitors of the other, (iii) Lauren R. Bell and The Bell Family Trust
for Lauren Bell are each related Seller Indemnitors of the other, and (iv) each
of Sellers other than Chantco are related Seller Indemnitors of Logistic
Resources Group.

(d)    Special Provisions for Chant, Chantco and Logistic
Resources.  Notwithstanding SECTION 8.1 herein, Chant and Chantco shall not be
liable under SECTION 8.1 for any Losses which do not in any way relate to either
G2S or any of the representations, warranties, covenants and agreements
particular to Chant and Chantco under this Agreement or the Ancillary
Agreements. Notwithstanding SECTION 8.1 herein, Logistic Resources shall not be
liable under SECTION 8.1 for any Losses which in any way relate to either G2S or
any of the representations, warranties, covenants and agreements particular to
G2S under this Agreement or the Ancillary Agreements.

(e)     Effect of Investigation.  The representations, warranties and covenants
of each Party and any Person’s rights to indemnification with respect thereto
shall not be affected or deemed waived by reason of any investigation made by or
on behalf of such Person (including by any of his, her or its advisors,
consultants or representatives) or by reason of the fact that such Person or any
of such advisors, consultants or representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate. The waiver
of any condition based on the accuracy of any representation or warranty, or on
the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification or other remedy based on such
representations,

 

Equity Purchase Agreement

Page 42

 

--------------------------------------------------------------------------------

 

warranties, covenants, and obligations. All representations, warranties,
covenants, and agreements herein will be deemed material and relied upon by each
Party, and none will be waived by any failure to pursue any action or by
consummation of the Transactions.

(f)    Materiality Qualifiers.  For purposes of this ARTICLE 8, the
representations and warranties of each Party in this Agreement (other than
SECTION 4.8(b), SECTION 4.9, SECTION 4.12(a), SECTION 4.12(q), SECTION 4.14(e),
and SECTION 4.15(a)) and in any certificate delivered pursuant hereto shall be
deemed not to include any Materiality Qualifiers.

(g)     Mitigation; Insurance Proceeds.  The Party seeking indemnification under
this ARTICLE 8 shall use its Commercially Reasonable Efforts as required by
Applicable Law to mitigate any Losses which form the basis of an indemnification
claim hereunder. The amount of any Losses incurred or suffered by an indemnified
Person entitled to indemnification hereunder shall be calculated after giving
effect to any insurance proceeds actually received by such indemnified Person
with respect to such Losses, minus any costs of collection, any deductibles, the
effect of any increased premiums and any other costs resulting from making
claims or recovery thereunder; provided, however, the indemnified Person shall
have no obligation to pursue such insurance proceeds.

(h)    No Double Recovery.  No Party hereto shall be obligated to indemnify any
other Person with respect to any Losses with respect to any matter if the Losses
relating to such matter were included in the calculation of the adjustment to
Purchase Price pursuant to SECTION 2.3 (to the extent, but only the extent, so
included).

(i)    Sellers’ Agent.  For purposes of this ARTICLE 8, any references to the
Indemnifying Party (except provisions relating to an obligation to make any
payments) shall be deemed to refer to Sellers’ Agent when Seller Indemnitors are
the Indemnifying Parties. Sellers’ Agent shall have full power and authority on
behalf of each Seller Indemnitor to take any and all actions on behalf of,
execute any and all instruments on behalf of, and execute or waive any and all
rights of, Seller Indemnitors under this ARTICLE 8.

8.4.    Certain Survival Periods.

(a)     Representations and Warranties.  Each representation and warranty
contained herein (and in any related schedule) and the obligation of the Seller
Indemnitors under SECTION 8.1(f) will survive the Closing and will remain in
full force and effect for a period of 18 months after the Closing Date, except
as follows:

(i)    Except as set forth in Section 8.4(a)(ii), each Special Representation
(and related schedule) will survive the Closing and will remain in full force
and effect indefinitely after the Closing Date. “Special Representation” means
any representation or warranty in ARTICLE 3 or in SECTION 4.1 (entitled
“Organization, Qualification, and Corporate Power”), SECTION 4.2 (entitled
“Capitalization”), SECTION 4.12 (entitled “Tax Matters”), SECTION 4.3(a),
(b) and (d) (entitled “Subsidiaries”), SECTION 4.5 (entitled “Brokers’ Fees”),
SECTION 4.28 (entitled “Investment Company Act”), SECTION 4.31 (entitled
“Operations of XLC”) or SECTION 5.4 (entitled “Brokers’ Fees”);

(ii)    The representations and warranties set forth in Section 4.12 (entitled
“Tax Matters”) shall survive the Closing for the applicable statute of
limitations, including any extension thereof; and

(iii)    Notwithstanding anything to the contrary, (i) any representation or
warranty fraudulently made or otherwise made with the intent to deceive or
otherwise mislead (and, in each case, any related schedule) will survive
indefinitely until all Liabilities hereunder relating thereto are barred by all
applicable statutes of limitations and (ii) any claims for Wrongdoer Payments
will survive indefinitely until all Liabilities hereunder relating thereto are
barred by all applicable statutes of limitations.

(b)     Survival Until Final Determination.  For each claim for indemnification
under this Agreement regarding a breach of a representation or warranty (or
related schedule) that is made prior to expiration of the survival period for
such representation or warranty (as set forth in SECTION 8.4(a)), such claim and
associated right to indemnification will not terminate before final
determination and satisfaction of such claim.

(c)     Survival of Other Terms.  Except as provided in the preceding terms of
this SECTION 8.4 regarding representations and warranties, each covenant or
agreement contained herein, and all associated rights under this ARTICLE 8, will
survive Closing and will continue in full force thereafter, subject to any
limitation stated by their respective terms.

8.5.    Third-Party Claims.

(a)     Notice.  A Party entitled to indemnification hereunder (the “Claiming
Party”) will give the Party obligated to provide such indemnification (the
“Indemnifying Party”) prompt notice of any claim of a third party (a
“Third-Party Claim”) as to

 

Equity Purchase Agreement

Page 43

 

--------------------------------------------------------------------------------

 

which the Claiming Party has the right to demand indemnification hereunder (the
“Initial Claim Notice”). The failure to promptly give such Initial Claim Notice
to the Indemnifying Party will not relieve the Indemnifying Party of any
liability hereunder, unless the Indemnifying Party was prejudiced thereby, and
then only to the extent of such prejudice.

(b)    Commencement of Defense and Participation.  Promptly after receiving such
Initial Claim Notice, the Indemnifying Party may, in its discretion, assume the
Defense of such Third-Party Claim at its own expense and may settle such
Third-Party Claim, but will not, without the written consent of the Claiming
Party, agree to (i) any injunctive relief affecting the Claiming Party or any of
its Affiliates or (ii) any settlement that would adversely affect the business
or operations of the Claiming Party or any of its Affiliates, including the
settlement of a Third-Party Claim involving a Governmental Authority that
relates to a Pre-Closing Tax Period, provided, however, that Sellers shall have
the sole right to control, defend and settle any claim (including an audit) of
any income Tax that is attributable to a Pre-Closing Tax Period unless such
Third-Party Claim could have the impact of increased income or decreased
deductions for, or otherwise increase the Tax Liability of, any of the Acquired
Entities, Buyer or their respective Subsidiaries and Affiliates after Closing.

(c)     Participation by Claiming Party.  The Claiming Party will have the right
to engage its own legal counsel (and other professional advisers) in connection
with such Defense and Third-Party Claim, at the Claiming Party’s expense (or at
the Indemnifying Party’s expense if the Claiming Party is advised by counsel
that a conflict exists between the Claiming Party and the Indemnifying Party in
connection with such Defense and Third-Party Claim). The Indemnifying Party will
keep the Claiming Party fully informed of all matters material to such Defense
and Third-Party Claim at all stages thereof, whether or not the Claiming Party
is represented by separate legal counsel; provided, that with respect to
Third-Party Claims with respect to which Sellers have the sole right to control
pursuant to SECTION 8.5(b), Sellers will keep Buyer reasonably informed as to
the Defense and progress on any settlements.

(d)    Failure to Commence Defense.  If the Indemnifying Party does not commence
a Defense within 30 days following receipt of such Initial Claim Notice (or such
shorter period, if any, during which a Defense must be commenced for the
preservation of rights), the Claiming Party may, at its option, settle or defend
such Third-Party Claim at the expense of the Indemnifying Party.

(e)     Resolution of Third-Party Claim.  Subject to the other terms of this
ARTICLE 8, if (i) a final judgment or order in favor of such third party is
rendered against the Claiming Party that is not subject to appeal or with
respect to which the time to appeal has expired without an appeal having been
made or (ii) such Third-Party Claim is settled in accordance with this ARTICLE 8
resulting in Losses on the part of the Claiming Party, then the amount of such
Losses incurred by the Claiming Party will be paid by the Indemnifying Party.

(f)    Access and Cooperation.  Each Party will, and will cause its Affiliates
to, promptly make available to the other Party (and its legal counsel and other
professional advisers with a reasonable need to know) all books and records of
such Party relating to such Defense and Third-Party Claim, subject to reasonable
confidentiality requirements (including withholding any materials subject to
attorney-client or other legal privilege). Each Party will render to the other
Party such assistance as such other Party may reasonably request to ensure the
proper and adequate Defense of such Third-Party Claim.

(g)     Protecting Goodwill.  In conducting any Defense or dealing with any
Third-Party Claim hereunder, each Party will use Commercially Reasonable Efforts
to protect and preserve the reputation and goodwill associated with each other
Party.

8.6.     Additional Notices.    In addition to and not in limitation of
Section 8.5, a Claiming Party will give prompt notice to an Indemnifying Party
of each claim for indemnification hereunder for which such Claiming Party
proposes to demand indemnification (whether or not involving a third party),
specifying the amount and nature of such claim (to the extent known). The
failure to promptly give such notice to the Indemnifying Party will not relieve
the Indemnifying Party of any liability hereunder, unless the Indemnifying Party
was materially prejudiced thereby, and then only to the extent of such
prejudice.

8.7.    Specific Performance.  Each Party acknowledges and agrees that each
other Party would be damaged irreparably in the event any term of this Agreement
is not performed in accordance with its specific terms or otherwise is breached,
so that a Party will be entitled to injunctive relief to prevent breaches of
this Agreement and to enforce specifically this Agreement and the terms hereof
in addition to any other remedy to which such Party may be entitled, at law or
in equity. In particular, each Party recognizes and affirms that in the event
any Seller Indemnitor breaches this Agreement, money damages may be inadequate
and Buyer would have no adequate remedy at law, so that Buyer will have the
right, in addition to any other rights and remedies existing in its favor, to
seek enforcement of its rights and each other Party’s obligations hereunder not
only by action for damages but also by action for specific performance,
injunctive or other equitable relief.

 

Equity Purchase Agreement

Page 44

 

--------------------------------------------------------------------------------

 

8.8.    Exclusive Remedy.  Except with respect to (a) fraud and (b) claims for
injunctive or other equitable relief, the terms in this Article 8 set forth the
sole and exclusive remedies for the matters in this Agreement, including for
breach of any representation, warranty, covenant or agreement in this Agreement.

8.9.    Source of Recovery.  Any amount owed by any Seller Indemnitor hereunder,
including pursuant to SECTION 2.3, SECTION 6.7, or this ARTICLE 8, shall first
be paid or set off from the applicable Holdback Amounts in accordance with
SECTION 2.4; provided, that if the amount of any Loss exceeds the amount then
remaining in the applicable Holdback Amounts, then Seller Indemnitors, subject
to the limitations contained in this ARTICLE 8, shall pay Buyer or any Buyer
Indemnitee an amount equal to such excess as soon as practicable (but in any
event within ten Business Days) after such determination. Furthermore, Buyer may
set-off and retain any amount owed by any Seller Indemnitor hereunder against
any amount payable by Buyer or its Affiliates to such Seller Indemnitor,
including the Earn-Out Payments. The exercise of or failure to exercise such
right of set off will not constitute an election of remedies or limit in any
manner the enforcement of any other remedy that may be available to any Buyer
Indemnitee.

Article 9

CERTAIN ADDITIONAL TERMS

9.1.    Interpretation; Construction.  In this Agreement:

(a)    the table of contents and headings hereof are for reference purposes only
and will not affect the meaning or interpretation of this Agreement;

(b)    words such as “herein,” “hereof,” “hereunder” and similar words refer to
this Agreement as a whole and not to the particular term or Section where they
appear;

(c)    terms used in the plural include the singular, and vice versa, unless the
context clearly otherwise requires;

(d)    unless expressly stated herein to the contrary, reference to any
agreement, instrument or other document means such agreement, instrument or
document as amended or modified and as in effect from time to time in accordance
with the terms thereof;

(e)    “include,” “including” and variations thereof are deemed to be followed
by the words “without limitation” and will not limit the generality of any term
accompanying such word;

(f)    “or” is used in the inclusive sense of “and/or” and “any” is used in the
non-exclusive sense;

(g)    unless expressly stated herein to the contrary, reference to an
agreement, instrument or other document, including this Agreement, will be
deemed to refer as well to each addendum, exhibit, schedule or amendment
thereto;

(h)    unless expressly stated herein to the contrary, reference to an Article,
Section, Schedule or Exhibit is to an article, section, schedule or exhibit,
respectively, of this Agreement;

(i)    all references to “dollars” or $” shall mean United States Dollars;

(j)    all references to “CAD$” shall mean Canadian dollars;

(k)    except where otherwise indicated, all dollar amounts are expressed in
United States Dollars and will be paid in cash in United States currency;

(l)    each Party was, or had ample opportunity to be, represented by legal
counsel in connection with this Agreement and each Party and each Party’s
counsel has reviewed and revised, or had ample opportunity to review and revise,
this Agreement and any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party will not be employed in the
interpretation hereof; and

(m)    each representation, warranty, covenant and agreement herein will have
independent significance, and if any Party has breached any representation,
warranty, covenant or agreement herein in any respect, the fact that there
exists another representation, warranty, covenant or agreement relating to the
same subject matter (regardless of the relative levels of specificity) that such
Party has not breached will not detract from or mitigate the fact that such
Party is in breach of such first representation, warranty, covenant or
agreement.

 

Equity Purchase Agreement

Page 45

 

--------------------------------------------------------------------------------

 

9.2.    Press Releases and Public Announcements.  Buyer may issue a press
release and file a Current Report on Form 8-K with the U.S. Securities and
Exchange Commission in connection with the signing of this Agreement, subject to
the approval of Sellers’ Agent (which shall not be unreasonably withheld,
conditioned or delayed). Except for such press release and Current Report on
Form 8-K, none of Buyer, Sellers or Chant or their respective Affiliates will
issue any press release or make any public announcement relating to the subject
matter of this Agreement prior to Closing without the prior approval of Sellers’
Agent and Buyer, except as may be required by Applicable Law. Following the
Closing, neither Sellers, Chant nor their respective Affiliates will issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of Buyer, except as may be
required by Applicable Law.

9.3.    No Third-Party Beneficiaries.  This Agreement will not confer any rights
or remedies upon any Person other than the Parties, the other Buyer Acquisition
Entities and their respective successors and permitted assigns.

9.4.    Entire Agreement.  This Agreement (including the Disclosure Schedules,
Exhibits, Schedules and other documents referred to herein) constitutes the
entire agreement among the Parties and supersedes any prior understandings,
agreements, or representations by or among the Parties, written or oral, to the
extent they relate in any way to the subject matter hereof.

9.5.    Succession and Assignment.  This Agreement will be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.

9.6.    Counterparts.  This Agreement may be executed by facsimile or electronic
mail signature and in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.

9.7.    Notices.  All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder will be deemed given only
(a) when delivered personally to the recipient, (b) one Business Day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
(c) when sent to the recipient by facsimile transmission, if sent prior to 5:00
p.m. Eastern Time on a Business Day, otherwise the next Business Day after being
so sent, or (d) four Business Days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
in each case if addressed to the intended recipient as set forth below:

(i)

if to Buyer:
United Stationers Supply Co.
Attn:  General Counsel
One Parkway North Blvd., Suite 100
Deerfield, IL 60015-2559
Telephone:  (847) 627-7087
Fax:  (847) 627-2087

with a copy to:
Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attention:  Michael A. Stanchfield
Telephone:  (612) 766-7764
Fax:  (612) 766-1600

(ii)

if to any particular Seller, as set forth on Schedule A.

(iii)

if to Chant, as set forth on Schedule A for Chantco.

(iv)

if to Sellers’ Agent, or to Sellers or Seller Indemnitors generally:

c/o Sellers’ Agent
Donald R. Bernhardt
Liberty Bell Equipment Corp.
3201 South 76th Street
Philadelphia, PA 19153
Telephone:  (215) 492-4700, ext. 1333
Fax:  (215) 492-0655


 

Equity Purchase Agreement

Page 46

 

--------------------------------------------------------------------------------

 


with a copy to:
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Attention:  Bruce K. Fenton
Telephone:  (215) 981-4646
Fax:  (215) 689-4644

Any Party may change the address to which such notices and communications are to
be delivered by giving the other Parties notice in the manner stated above.

9.8.    Governing Law.  This Agreement, and all matters, will be governed by and
construed in accordance with the laws of the State of Illinois, without giving
effect to principles of conflicts of law.

9.9.    Jurisdiction, Venue and Waiver of Jury Trial.  Each Party hereby
irrevocably submits to the non-exclusive jurisdiction of any state or federal
court sitting in Cook County, Illinois in any proceeding arising out of or
relating to this Agreement or any Ancillary Agreement and to the respective
court to which an appeal of the decisions of any such court may be taken. Each
Party hereby irrevocably waives, to the fullest extent it may do so, the defense
of an inconvenient forum to the maintenance therein of such a proceeding. Each
Party hereby expressly waives any right it may have to a jury trial in any such
proceeding.

9.10.    Service of Process.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 9.7.
Nothing in this Section 9.10, however, will affect the right of any Party to
serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought will
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

9.11.    Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by Buyer
and Sellers’ Agent. No waiver by any Party of any provision of this Agreement or
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, will be valid unless the same will be in writing and
signed by the Party making such waiver (or, in the case of a waiver by Sellers,
by Sellers’ Agent) nor will such waiver be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such default, misrepresentation, or breach of warranty or covenant.

9.12.    Severability; Blue Pencil.  Any term of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms hereof or the validity or
enforceability of the offending term in any other situation or in any other
jurisdiction. If any term of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced
(including any term of Section 6.7), then it is the Parties’ intent that all
other terms of this Agreement will nevertheless remain in full force and effect,
and such term automatically will be amended so that it is valid, legal and
enforceable to the maximum extent permitted by Applicable Law, but as close to
the Parties’ original intent as is permissible.

9.13.    Expenses.  Except as otherwise expressly provided in this Agreement,
the Parties will each bear their own costs and expenses (including legal and
other professional fees and expenses) incurred in connection with this Agreement
and the Transactions; provided that Sellers will also bear the costs and
expenses of the Acquired Companies and their Subsidiaries (including its legal
and other professional fees and expenses) accrued or incurred up to and
including the Closing in connection with this Agreement and the Transactions.

9.14.    Incorporation of Exhibits, Disclosure Schedules and Schedules.  The
Exhibits, Disclosure Schedules and Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

9.15.    Nature of Disclosure Schedules; Disclosure Schedule Updates.  Nothing
in the Disclosure Schedules will be deemed to disclose an exception to a
representation or warranty made in this Agreement unless the Disclosure Schedule
identifies the item as an exception to such representation or warranty; however,
any information disclosed in any section number shall be deemed to be disclosed
and incorporated into any other section number under this Agreement to the
extent (but only the extent) that it is reasonably apparent from the text of
such disclosure alone that such information is responsive to the representations
to which such other section relates. A disclosure made by Sellers in any section
of this Agreement or any Disclosure Schedule will expressly not be deemed to

 

Equity Purchase Agreement

Page 47

 

--------------------------------------------------------------------------------

 

constitute an admission by Sellers, or otherwise imply, that any such matter is
material or creates a measure for materiality for the purposes of this
Agreement. Sellers’ Agent may at any time prior to the Closing update or
supplement any Section of the Disclosure Schedules or provide a new Section
qualifying any representation or warranty of Sellers contained herein that is
not subject to the Disclosure Schedule as of the date of this Agreement with
respect to any fact or condition that arises only after the date hereof and
which would have been required to be set forth or described in the Disclosure
Schedule (each, a “Schedule Supplement”). If such Schedule Supplement is not
material, such Schedule Supplement shall be treated for all purposes as if it
had been included in this Agreement as of the date hereof and, accordingly,
Buyer (for itself and all Buyer Indemnitees) shall be deemed to have waived any
and all rights it and all other Buyer Indemnitees may have arising from or
relating to the breach or inaccuracy of the representations or warranty
described in such non-material Schedule Supplement (including the right to
indemnification pursuant to ARTICLE 8). For the avoidance of doubt, and
irrespective of whether or not the Closing occurs, no material Schedule
Supplement will be deemed to have cured any inaccuracy in or breach of any
representation or warranty contained in this Agreement for any purpose nor shall
any material Schedule Supplement limit the rights of Buyer under this Agreement,
including ARTICLE 7 and ARTICLE 8. For the avoidance of doubt, except as set
forth in SECTION 7.6, nothing under this SECTION 9.15 shall permit Buyer to
terminate this agreement.

9.16.    Chant Guaranty.  Chant hereby absolutely, unconditionally and
irrevocably guarantees the full and prompt payment and performance when due of
any and all of Chantco’s obligations under this Agreement. No act or thing will
in any way discharge Chant from his obligations pursuant to this Section 9.16,
except full payment and performance of all of the guaranteed obligations. Chant
hereby waives any and all defenses and discharges available to a guarantor or
accommodation co-obligor in such capacity and hereby waives any and all
defenses, claims, setoffs and discharges of Sellers or any other Person
obligated to pay or perform any of the guaranteed obligations, except the
defenses of discharge by payment and performance in full. In furtherance, and
not in limitation, of the foregoing and of Chant’s other obligations under this
Agreement, Chant acknowledges and agrees that Buyer’s entry into this Agreement
and consummation of the Transactions is conditioned upon this Section 9.16 and
Chant will benefit from Buyer entering into this Agreement and consummating the
Transactions.

9.17.    English Language.  The Parties confirm that it is their wish that this
Agreement and any other documents delivered or given under this Agreement,
including notices, have been and will be in the English language only. Les
parties aux présents confirment leur volonté que cette convention de même tous
les documents, y compris tous avis, s’y rattachant, soient rédigés en anglais
seulement.

Article 10

SELLERS’ AGENT

10.1.    Appointment of Sellers’ Agent.

(a)    Sellers’ Agent is hereby appointed, authorized and empowered to be the
exclusive proxy, representative, agent and attorney-in-fact of each Covenant
Seller, with full power of substitution, to make all decisions and
determinations and to act and execute, deliver and receive all documents,
instruments and consents on behalf of Covenant Sellers at any time, in
connection with, and that may be necessary or appropriate to accomplish the
intent and implement the provisions of, this Agreement and the Ancillary
Agreements, and to facilitate the consummation of the Transactions, and in
connection with the activities to be performed by or on behalf of such Covenant
Sellers under this Agreement and the Ancillary Agreements, and each other
agreement, document, instrument or certificate referred to herein or therein
(including in connection with any and all claims for remedies brought pursuant
to this Agreement or the Ancillary Agreements). By executing this Agreement,
Sellers’ Agent accepts such appointment, authority and power.

(b)    Without limiting the generality of the foregoing, Sellers’ Agent shall
have the power to take any of the following actions on behalf of Covenant
Sellers: (i) to give and receive notices, communications and consents under this
Agreement and the Ancillary Agreements; (ii) to receive and distribute payments
pursuant to this Agreement and the Ancillary Agreements; (iii) to approve any
amendment, supplement or other modification to this Agreement or Ancillary
Agreements; (iv) to waive any provision of this Agreement and the Ancillary
Agreements; (v) to assert any claim or institute any Legal Action; (vi) to
investigate, defend, contest or litigate any Legal Action initiated by any
Person against Sellers’ Agent (on behalf of Covenant Sellers); (vii) to receive
process on behalf of any or all Covenant Sellers in any such Legal Action;
(viii) to negotiate, enter into settlements and compromises of, resolve and
comply with orders of courts and awards of arbitrators or other third party
intermediaries with respect to any disputes arising under this Agreement and the
Ancillary Agreements; (ix) to agree to any offsets or other additions or
subtractions of amounts to be paid under this Agreement and the Ancillary
Agreements; and (x) to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, letters and other writings, and, in general, to do
any and all things and to take any and all action that Sellers’ Agent, in his
sole and absolute discretion, may consider necessary or proper or convenient in
connection with or to carry out the activities described in this Section 10.1
and the Transactions.

 

Equity Purchase Agreement

Page 48

 

--------------------------------------------------------------------------------

 

(c)    Upon Donald R. Bernhardt’s resignation or removal as Sellers’ Agent, or
in the event Donald R. Bernhardt is otherwise unable to serve as Sellers’ Agent
under this Agreement, within ten days after cessation of service, Sellers
representing a majority of the Pro Rata Shares of all Sellers shall appoint a
successor Sellers’ Agent, who shall serve with all such rights and powers of the
original Sellers’ Agent as set forth in this Article 10.

10.2.    Authority.  The appointment of Sellers’ Agent by each Covenant Seller
is coupled with an interest and may not be revoked in whole or in part
(including upon the death or incapacity of such Covenant Seller). Such
appointment shall be binding upon the heirs, executors, administrators, estates,
personal representatives, officers, directors, securityholders, members,
managers, successors and assigns of each Covenant Seller. All decisions of
Sellers’ Agent shall be final and binding on all of Covenant Sellers and no
Covenant Seller shall have the right to object, dissent, protest or otherwise
contest the same. Buyer shall be entitled to rely conclusively upon, without
independent investigation, any act, notice, instruction or communication from
Sellers’ Agent and any document executed by Sellers’ Agent on behalf of any
Covenant Seller and shall be fully protected and relieved from any liability to
any Person in connection with any action or inaction taken or omitted to be
taken in reliance thereon absent willful misconduct. No Buyer Indemnitee shall
have any liability or responsibility to any Seller, Seller Indemnitee or other
Person for any act or omission of the Sellers’ Agent.

10.3.    Limitation on Liability.  Sellers’ Agent shall not be responsible for
any loss suffered by, or Liability of any kind to, Covenant Sellers arising out
of any act done or omitted by Sellers’ Agent in connection with the acceptance
or administration of Sellers’ Agent’s duties hereunder, unless such act or
omission involves gross negligence or willful misconduct.

10.4.    Role of Sellers’ Agent.  Without limiting the generality or effect of
Section 10.1, any claims or disputes between or among any Buyer Indemnitees,
Sellers’ Agent and/or any one or more Covenant Sellers relating to this
Agreement, the Ancillary Agreements or the Transactions shall in the case of any
claim or dispute asserted by or against or involving any Covenant Seller (other
than any claim against or dispute with Sellers’ Agent), be asserted or otherwise
addressed solely by Sellers’ Agent on behalf of such Covenant Seller (and not by
such Covenant Seller acting on his, her or its own behalf).

10.5.    Administrative Expense Account.

(a)    Sellers’ Agent shall hold the Administrative Expense Amount in the
Administrative Expense Account as a fund from which Sellers’ Agent may pay any
amounts due Covenant Sellers hereunder, including any losses, third-party fees,
expenses or costs it incurs in performing its duties and obligations under this
Agreement by or on behalf of Covenant Sellers, including, without limitation,
fees and expenses incurred pursuant to the procedures and provisions set forth
in SECTION 2.2 and ARTICLE 8 and legal and consultant fees, expenses and costs
for reviewing, analyzing and defending any claim or process arising under or
pursuant to this Agreement (collectively, “Administrative Costs”).

(b)    Amounts drawn from the Administrative Expense Account to Administrative
Costs shall be drawn to reflect each Covenant Seller’s liability for such
Administrative Costs in accordance with its respective Pro Rata Share.

(c)    At such time, and from time to time, that Sellers’ Agent determines in
its good faith discretion that the Administrative Expense Amount will not be
required for the payment of such fees, expenses or costs, Sellers’ Agent shall
distribute to Covenant Sellers, based on such Person’s Pro Rata Share, their
applicable pro rata amounts from the Administrative Expense Account; provided,
that, unless a claim is pending which could require payment from the
Administrative Expense Account, Sellers’ Agent shall distribute the amounts
required to be distributed pursuant to this SECTION 10.5 to Sellers no later
than five years from the Closing.

(d)    Sellers’ Agent shall report and withhold any Taxes (from amounts paid by
or from the Administrative Expense Account) as it determines may be required by
Applicable Law or regulation in effect at the time of any distribution

(e)    This Section 10.5 contains agreements among Sellers’ Agent and Covenant
Sellers only, and one of Buyer, the Acquired Companies or their respective
Subsidiaries and Affiliates shall have any Liability under this Section 10.5

 

Equity Purchase Agreement

Page 49

 

--------------------------------------------------------------------------------

 

Article 11

DEFINITIONS

“338(h)(10) Elections” is defined in SECTION 6.8(g).

“Achievement Percentage” is defined in SECTION 2.5(a)(i).

“Acquired Companies” is defined in the recitals to this Agreement.

“Adjustment Holdbacks” is defined in SECTION 2.4(a)(i)(A).

“Administrative Costs” is defined in SECTION 10.5.

“Administrative Expense Account” means the account maintained by Sellers’ Agent
into which the payment required by Sellers in SECTION 2.2 shall be made and any
successor account in which the Administrative Expense Amount shall be held by
Sellers’ Agent.

“Administrative Expense Amount” means an amount equal to $10,000, and such
amount may be reduced from time to time due to payments made therefrom in
accordance with the terms of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise.

“Affiliated Group” means any affiliated group within the meaning of Tax
Code Section 1504(a) or any similar group defined under a similar provision of
state, provincial, municipal, local or foreign law.

“Agreement” is defined in the preamble to this Agreement.

“Ancillary Agreements” is defined in SECTION 3.1.

“Annual Earn-Out Base Amount” is defined in SECTION 2.5(a)(ii).

“Annual Earn-Out Payment” is defined in SECTION 2.5(a)(iii).

“Annual Earn-Out Period” is defined in SECTION 2.5(a)(iv).

“Applicable Exchange Rate” means (a) with respect to the calculation of the
Canadian Estimated Closing Purchase Price, the most recent spot rate of exchange
for converting Canadian dollars to U.S. dollars, as listed on Bloomberg.com
prior to the delivery of the Closing Certificate, (b) with respect to the
calculation of the Canadian Final Closing Purchase Price and the Canadian
Purchase Price, the spot rate of exchange for converting Canadian dollars to
U.S. dollars on the Closing Date, as listed on Bloomberg.com, and (c) with
respect to the calculation of the Earn-Out Payment for each Earn-Out Period, the
average of the spot rates of exchange for converting Canadian dollars (or other
applicable foreign currency) to U.S. dollars on each day of such Earn-Out
Period, in each case as listed on Bloomberg.com. Upon the mutual written consent
of Buyer and the Sellers’ Agent, the spot rate of exchange may be obtained from
a source other than Bloomberg.com.

“Applicable GAAP” means (a) with respect to G2S, the Canadian Accounting
Standards for Private Enterprises approved by CPA Canada, or its successor and
(b) with respect to any other Person, United States generally accepted
accounting principles, in each case (i) as in effect from time to time and
consistently applied and (ii) with respect to the Financial Statements, with
such exceptions or deviations from the foregoing accounting standards as are set
forth on Disclosure Schedule 4.8 or which Sellers can otherwise establish were
actually known by Buyer prior to the date of this Agreement.

“Applicable Interest” means, with respect to any amount, simple interest
calculated upon such amount at the rate of 1.5% per annum from the Closing Date
to the date of payment of such amount.

“Applicable Laws” means any applicable provision of any constitution, treaty,
statute, law (including the common law), rule, regulation, ordinance, code or
order enacted, adopted, issued or promulgated by any Governmental Authority.
Unless expressly stated

 

Equity Purchase Agreement

Page 50

 

--------------------------------------------------------------------------------

 

herein to the contrary, reference to any Applicable Law means such Applicable
Law as amended, modified, codified, replaced or reenacted, in whole or in part,
and as in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Applicable
Law means that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision.

“Arm’s Length” has the meaning set forth in the ITA.

“Business Day” means any day other than a Saturday, Sunday or a day that banks
in the States of Illinois or Pennsylvania are not generally authorized or
required by Applicable Laws to be closed.

“Business” means the businesses conducted by the Acquired Companies and their
Subsidiaries.

“Buyer” is defined in the preamble to this Agreement.

“Buyer Acquisition Entities” means (a) Buyer, (b) Canadian Newco and (c) GP
Newco.

“Buyer Indemnitees” is defined in SECTION 8.1.

“Canadian Adjustment Holdback” is defined in SECTION 2.4(a)(ii)(B).

“Canadian Change in Control Payments” is defined in SECTION 232(a)(ii)(E).

“Canadian Change in Control Payments Estimate” is defined in SECTION
2.2(a)(vi)(B).

“Canadian Closing Cash” is defined in SECTION 2.3(a)(ii)(A).

“Canadian Closing Cash Estimate” is defined in SECTION 2.2(a)(ii)(B).

“Canadian Closing Date Transaction Expenses” is defined in SECTION
2.3(a)(ii)(D).

“Canadian Closing Date Transaction Expenses Estimate” is defined in SECTION
2.2(a)(iv)(B).

“Canadian Closing Indebtedness” is defined in SECTION 2.3(a)(ii)(C).

“Canadian Closing Indebtedness Estimate” is defined in SECTION 2.2(a)(v)(B).

“Canadian Closing Working Capital” means (a) the current assets of G2S less
(b) the current liabilities of G2S, in each case as of 11:59 p.m. on the Closing
Date (but without giving effect to the reduction of any such liabilities as part
of the Transactions or to changes as a result of actions taken by Buyer on the
Closing Date outside the Ordinary Course of Business if and to the extent Buyer
has operational control of G2S on such date), excluding Closing Cash and Closing
Indebtedness (to the extent otherwise constituting current assets or current
liabilities), and calculated in accordance with SECTION 2.2, SECTION 2.3,
SECTION 6.12, SECTION 6.14 and the Illustrative Statement.

“Canadian Earn-Out Payments” is defined in SECTION 2.5(c).

“Canadian Estimated Closing Purchase Price” is defined in SECTION 2.1(c).

“Canadian Final Adjustment Amount” is defined in SECTION 2.3(d).

“Canadian Final Closing Purchase Price” is defined in SECTION 2.3(a)(ii)(E).

“Canadian Newco” is defined in SECTION 1.2(a).

“Canadian Pro Rata Share” means, with respect to each Seller, the “Canadian Pro
Rata Share” of such Seller as set forth on SCHEDULE A.

“Canadian Purchase Price” is defined in SECTION 2.1(a).

 

Equity Purchase Agreement

Page 51

 

--------------------------------------------------------------------------------

 

“Canadian Working Capital Deficiency Estimate” is defined in
SECTION 2.2(a)(iii)(B).

“Canadian Working Capital Deficiency” means the amount (if any) by which the
Canadian Closing Working Capital is less than the Canadian Working Capital
Target.

“Canadian Working Capital Excess Estimate” is defined in SECTION 2.2(a)(iii)(B).

“Canadian Working Capital Excess” means the amount (if any) by which Canadian
Closing Working Capital exceeds the Canadian Working Capital Target.

“Canadian Working Capital Target” means CAD$7.7 million.

“Cap” is defined in Section 8.3(b).

“Catch-Up Amount” is defined in SECTION 2.5(a)(v).

“Change in Control Payments Estimate” is defined in SECTION 2.2(a)(vi)(B).

“Change in Control Payments” means any commission, settlement, bonus, or other
similar payment payable by any of the Acquired Companies or their Subsidiaries
to any director, officer, any member of management, employee, consultant, or any
other Person that is compensatory in nature and that is accelerated or triggered
(whether alone or in combination with other events) upon the consummation of the
Transactions, together with any Tax or other Liability of any of the Acquired
Companies or their Subsidiaries associated therewith.

“Chant” is defined in the preamble to this Agreement.

“Chantco” is defined in recitals to this Agreement.

“Charter Documents” means, for any Person: (a) the articles or certificate of
incorporation, formation or organization (as applicable) and the by laws or
similar governing document of such Person; (b) any limited liability company
agreement, partnership agreement, operating agreement, shareholder agreement,
voting agreement, voting trust agreement or similar document of or regarding
such Person; (c) any other charter or similar document adopted or filed in
connection with the incorporation, formation, organization or governance of such
Person; and (d) any Contract regarding the governance of such Person or the
relations among any of its equity holders with respect to such Person.

“Claiming Party” is defined in SECTION 8.5(a).

“Closing” is defined in SECTION 7.1.

“Closing Cash” means the sum of all cash and cash equivalents held by the
Acquired Companies and their Subsidiaries (including cash in hand, bank
balances, cash deposit accounts, marketable securities and short term
investments but excluding checks and other instruments that are subsequently
dishonored), net of any Tax Liability that would be associated with the
repatriation of any such Closing Cash held outside the United States, in each
case, measured as of 11:59 p.m. on the Closing Date (without giving effect to
the Transactions or to changes as a result of actions taken by Buyer on the
Closing Date outside the Ordinary Course of Business if and to the extent Buyer
has operational control of the Acquired Companies and their Subsidiaries on such
date) and reflected without duplication on the Estimated Closing Statement and
the Closing Statement. For the avoidance of doubt, no portion of the Nevadaco
Consideration Amount shall be included in the Closing Cash.

“Closing Certificate” is defined in SECTION 2.2(a).

“Closing Date” is defined in SECTION 7.1.

“Closing Date Transaction Expenses Estimate” is defined in
SECTION 2.2(a)(iv)(B).

“Closing Date Transaction Expenses” means the sum of (A) all fees, costs, and
expenses or other Liabilities incurred by or on behalf of Sellers, the Acquired
Companies or their Subsidiaries in connection with this Agreement and the
Transaction, including legal, accounting, and investment banking fees, that
remain unpaid immediately prior to the Closing and (B) the estimated cost, as
determined pursuant to SECTION 6.17(b), of all Punchlist Items that have not
been completed as of the Closing.

 

Equity Purchase Agreement

Page 52

 

--------------------------------------------------------------------------------

 

“Closing Indebtedness Estimate” is defined in SECTION 2.2(a)(v)(B).

“Closing Indebtedness” means the sum, without duplication, of all of the
Acquired Companies’ and their Subsidiaries’ (A) obligations for borrowed money
(including all sums due on early termination and repayment or redemption
calculated to the Closing Date) or extensions of credit (including under bank
overdrafts and advances) (B) obligations evidenced by bonds, debentures, notes,
or other similar instruments (including all sums due on early termination and
repayment or redemption calculated to the Closing Date), (C) obligations,
contingent or otherwise, directly or indirectly guaranteeing any obligations of
any other Person, (D) obligations to reimburse the issuer in respect of amounts
outstanding under letters of credit or under performance or surety bonds, or
other similar obligations, (E) obligations in respect of bankers’ acceptances
and under reverse repurchase agreements, (F) obligations of the type referred to
in clause (A) through (E) above of others secured by a Encumbrance on any asset
of any of the Acquired Companies or their Subsidiaries, (G) accrued interest
related to any of the foregoing, and (H) prepayment premiums or penalties, and
fees and expenses related to any of the foregoing (including any prepayment
premiums payable as a result of the consummation of the Transactions), in each
case as of 11:59 p.m. on the Closing Date (but without giving effect to the
repayment of Closing Indebtedness as part of the Transactions or to changes as a
result of actions taken by Buyer on the Closing Date outside the Ordinary Course
of Business if and to the extent Buyer has operational control of the Acquired
Companies and their Subsidiaries on such date).

“Closing Statement” is defined in SECTION 2.3(a).

“Closing Working Capital” means the sum of (a) the U.S. Closing Working Capital
and (b) the Canadian Closing Working Capital.

“COBRA” means the health coverage continuation requirements reflected in Tax
Code section 4980B and ERISA sections 601 through 606, as added by the
Consolidated Omnibus Budget Reconciliation Act of 1985, or similar Applicable
Law.

“Collateral” means all property, other than real estate, in which any Acquired
Company or any of its Subsidiaries has any right or interest, including
Accounts, Chattel Paper, Documents, Equipment, Fixtures, General Intangibles,
Instruments, Inventory, Deposit Accounts or other deposits (general or special,
time or demand, provisional or final) with any bank or other financial
institution, Commercial Tort Claims and Investment Property (as each of those
terms is defined in Article 9 of the New York UCC or in the Personal Property
Security Act in effect from time to time in the Province of Ontario or such
similar legislation in effect in any other Province of Canada, as applicable)
and equity securities and debt securities, in each case wherever such property
is located, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto.

“Commercially Reasonable Efforts” means the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to
expeditiously achieve such result; provided, however, that a Person required to
use Commercially Reasonable Efforts under or in connection with this Agreement
shall not be thereby required to take action that would result in a material
adverse change in the benefit to such Person under this Agreement or any
Transactions (in each case, taken as a whole) or to dispose of any material
portion of, or make any material change to, its business.

“Competitive Business” is defined in SECTION 6.7(b)(i).

“Computer Systems” means any combination of the computer software (including
source code, executable code, databases and related documentation), computer
firmware, computer hardware (whether general or special purpose), and other
similar or related items of automated, computerized, and/or software systems
that are used or relied on by any of the Acquired Companies and their
Subsidiaries for its operations, including any item or systems provided in a
“software-as-a-service,” “cloud computing” or hosted arrangement.

“Confidential Information” means all confidential, proprietary or non-public
information of or relating to (a) Buyer or any of its Affiliates or (b) any of
the Acquired Companies and their Subsidiaries that is not otherwise publicly
disclosed or generally available (other than as a result of a disclosure by
Sellers), including information entrusted to Sellers by others. Without limiting
the generality of the foregoing, Confidential Information includes: (a) customer
lists, lists of potential customers and details of agreements with customers;
(b) acquisition, expansion, marketing, financial and other business information
and plans; (c) research and development; (d) Intellectual Property, except as
published in the normal course of prosecution by a patent office or other
agency; (e) sources of supplies; (f) identity of specialized consultants and
contractors and Confidential Information developed by them; (g) purchasing,
operating and other cost data; (h) special customer needs, cost and pricing
data; (i) employee information; and (j) information recorded in manuals,
memoranda, projections, minutes, plans, drawings, designs, formula books,
specifications, computer programs and records, whether or not legended or
otherwise identified as Confidential Information, as well as information that is
the subject of meetings and discussions and not so recorded.

 

Equity Purchase Agreement

Page 53

 

--------------------------------------------------------------------------------

 

“Confidentiality Agreement” means the Non-Disclosure Agreement dated as of
December 16, 2013 between Buyer and Liberty Bell.

“Contract” means any contract, agreement, arrangement, purchase order, license
or use agreement, lease (whether a lease for real estate, a capital lease, an
operating lease or other), instrument, note or other binding obligation or
commitment, in each case whether oral or written.

“Covenant Sellers” means each of Sellers and Chant.

“Covered Person” is defined in SECTION 6.14.

“Credit Facilities” means (a) (1) the Loan and Security Agreement, dated
June 30, 2010, by and among Citizens Bank of Pennsylvania, Liberty Bell, G2S,
Jarsam LLC, Liberty Bell GA, LLC, DALB L.L.C. and Richard and Donna Bell,
(2) the Conventional Hypothec without Delivery of $25,000,000 together with
interest thereon at the rate of 25% per annum from June 25, 2010, registered in
favor of Citizens Bank of Pennsylvania on June 29, 2010 (10 0422998 0001),
(3) Subordination Agreement, dated June 30, 2010, by and among G2S, 6772731
Canada Inc. and Citizens Bank of Pennsylvania, (b) Credit Agreement, dated
June 15, 2007, by and among G2S, Liberty Bell, Chant Tobi, Christine Tchakedjian
Tobi and Bank of America, N.A., (c) Promissory Note, dated June 1, 2010,
evidencing debt of $2,500,000 owed by G2S to 6772731 Canada Inc.,
(d) (1) Promissory Note, dated October 19, 2013, evidencing debt of $586 owed by
Liberty Bell to Alison Bell Keim, (2) Promissory Note, dated December 21, 2012,
evidencing debt of $500,000 owed by Liberty Bell to Alison Bell Keim,
(3) Promissory Notes, dated May 12, 2011 thru March 6, 2014 (total of 6 Notes),
evidencing a total debt of $ 765,675.06 owed by Liberty Bell to Lauren Bell,
(4) Promissory Note, dated December 21, 2012, evidencing debt of $ 500,000 owed
by Liberty Bell to Lauren Bell and (5) Promissory Note, dated May 1, 2013,
evidencing debt of $ 16,650,000 owed by Liberty Bell to Richard Bell, and any
other Indebtedness designated by Buyer, in each case as amended from time to
time and together with all related agreements, instruments and other documents.

“Cumulative Calculation” is defined in SECTION 2.5(a)(vi).

“Deductible” is defined in SECTION 8.3(a).

“Defense” means legal defense reasonably conducted by reputable legal counsel of
good standing selected with the written consent of the Claiming Party, which
consent will not be unreasonably withheld, conditioned or delayed.

“Deferred Payment” is defined in SECTION 2.2(d).

“Disclosure Schedules” is defined in ARTICLE 4.

“DOJ” is defined in Section 6.1(b).

“Earn-Out Objective Notice” is defined in SECTION 2.5(b).

“Earn-Out Payments” is defined in SECTION 2.5(a)(vii).

“Earn-Out Period” is defined in SECTION 2.5(a)(viii).

“Earn-Out Schedule” is defined in SECTION 2.5(b).

“EBITDA Margin” is defined in SECTION 2.5(a)(ix).

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other employee benefit plan, program or
arrangement of any kind, including any stock option or ownership plan, stock
appreciation rights plan, phantom stock plan or other equity based awards,
executive compensation plan, bonus, incentive compensation, deferred
compensation or profit-sharing plan, pension or retirement plan, severance plan
or any vacation, holiday, sick leave, flexible spending account, educational
assistance, adoption assistance, fringe benefit or group life insurance plan, in
each case (i) for the benefit of, or relating to, any current or former
employee, director or officer (or dependent) of any Acquired Company or its
ERISA Affiliates, (ii) maintained, contributed to, or agreed to by any Acquired
Company or its ERISA Affiliates or (iii) with respect to which any Acquired
Company or any of its ERISA Affiliates is under any obligation to contribute or
has any Liability, whether current or contingent, including with respect to G2S,
the Canadian Pension Plan, the Alberta Health Care Insurance Plan, the Quebec
Pension

 

Equity Purchase Agreement

Page 54

 

--------------------------------------------------------------------------------

 

Plan and other similar health plans established and administered by any other
province, and workplace safety and compensation insurance provided pursuant to
Applicable Laws.

“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, hypothec,
security interest or other restriction of any kind (other than those created
under applicable securities laws).

“Enforcement Limitations” means any applicable bankruptcy, fraudulent transfer,
reorganization, insolvency, moratorium or other similar Applicable Law from time
to time in effect affecting creditors’ rights generally and principles governing
the availability of equitable remedies.

“Environmental Claim” means any written notice by a Person alleging potential
Liability (including potential Liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on, or resulting from the
presence, or release into the environment, of any Hazardous Substance at any
location, whether or not owned or leased by any Acquired Company or any of its
Subsidiaries.

“Environmental Laws” means all Applicable Laws relating to (a) human and
occupational health and safety or (b) protection of human health and the
environment (including ambient air, indoor air, water vapor, surface water,
groundwater, wetlands, drinking water supply, land surface or subsurface strata,
biota and other natural resources). For the avoidance of doubt, Environmental
Laws includes any Applicable Laws relating to exposure to, or use, generation,
treatment, recycling, storage, disposal, transport, labeling, presence,
handling, release or threatened release of any Hazardous Substances.

“ERISA Affiliate” means each entity that is treated as a single employer with
any of the Acquired Companies or their Subsidiaries for purposes of Tax
Code Section 414 or similar provisions of other Applicable Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Closing Purchase Price” means the sum of the Canadian Estimated
Closing Purchase Price and the U.S. Estimated Closing Purchase Price.

“Estimated Closing Statement” is defined in SECTION 2.2(a)(i).

“ETA” means the Excise Tax Act (Canada), the regulations thereunder and any
other equivalent statutes, rules and regulations of any province of Canada,
including, without limitation, an An Act Respecting the Québec Sales Tax, in
each case as amended to the date of this Agreement.

“Exchange Act” is defined in SECTION 4.11(c).

“Fair Consideration” means fair consideration, as determined by the applicable
Acquired Company in good faith; provided, however, that with respect to any
transactions between an Acquired Company or any of its subsidiaries, on the one
hand, and any of the Sellers or any of their Affiliates or other related
parties, on the other hand, the details of such transaction are disclosed in in
the Disclosure Schedule on the date hereof or subsequently approved by Buyer in
writing.

“Financial Statements” is defined in SECTION 4.8(a).

“Foreign Official” means any officer or employee of a foreign government, a
public international organization or any department or agency thereof, any
Person acting in an official capacity in relation to a foreign government, a
member of a royal family or a member of a foreign legislative body, any employee
of a state-owned enterprise and any other individual included within the
definition of such term under the U.S. Foreign Corrupt Practices Act of 1977 or
similar provisions of Applicable Law.

“ FTC” is defined in Section 6.1(b).

“G2S” is defined in recitals to this Agreement.

“G2S Audited Financial Statements” is defined in SECTION 4.8(a)(ii).

“G2S Class A Shares” means Class “A” Common voting shares of G2S.

“G2S Class B Shares” means Class “B” Common voting shares of G2S.

 

Equity Purchase Agreement

Page 55

 

--------------------------------------------------------------------------------

 

“G2S Financial Statements” is defined in SECTION 4.8(a)(ii).

“G2S Most Recent Financial Statements” is defined in SECTION 4.8(a)(ii).

“G2S Most Recent Fiscal Month End” is defined in SECTION 4.8(a)(ii).

“G2S Most Recent Fiscal Year End” is defined in SECTION 4.8(a)(ii).

“G2S Shares” means the G2S Class A Shares and the G2S Class B shares,
collectively.

“Governmental Authority” means, wherever located, any: (a) nation, state,
province, county, city, town, village, district, municipality or other
jurisdiction of any nature; (b) federal, state, provincial, local or foreign
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, administration, branch, commission, bureau,
instrumentality, department, official, entity, court or tribunal);
(d) multi-national organization or body; or (e) body or Person exercising any
arbitrative, administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power.

“GP Newco” is defined in Section 1.2(b).

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, asbestos, petroleum and fractions thereof, and all other
chemicals, wastes, substances, constituents, and materials defined, regulated or
for which liability or standards are imposed by any Environmental Law.

“Holdback Amounts” is defined in SECTION 2.4(a)(ii)(B).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Illustrative Statement” is defined in SECTION 2.2(a)(i).

“Improvements” is defined in Section 4.13(d).

“Income Tax” means any Tax (other than sales, use, stamp, duty, value added,
business, goods and services, property, transfer, recording, documentary,
conveyancing or similar Tax) based upon or measured by gross or net receipts of
gross or net income (including any Tax in the nature of minimum taxes, tax
preference items and alternative minimum taxes) and including any Liability
arising pursuant to the application of Treasury Regulation Section 1.1502-6 or
any similar provision of any Applicable Law regarding any Tax.

“Indemnification Holdback” is defined in SECTION 2.4(a).

“Indemnifying Party” is defined in SECTION 8.5(a).

“Initial Claim Notice” is defined in SECTION 8.5(a).

“Integrated Revenue” is defined in SECTION 2.5(a)(xi).

“Intellectual Property” means (a) all inventions, all improvements thereto, and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions,
reexaminations and post-grant reviews thereof, (b) all trademarks, service
marks, trade dress, logos, trade names, corporate names and domain names,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all Trade Secrets and Know-How, and
(f) all computer software.

“Interest Rate Swap” means the letter agreement by and between Citizens Bank of
Pennsylvania and Liberty Bell, date as of February 22, 2013, regarding reference
number CMD04331 and the USD 17,000,000.00 Interest Rate Swap, in each case as
amended from time to time and together with all related agreements, instruments
and other documents and the transactions contemplated thereby and any
predecessor thereto (including as contemplated by the letter agreement by and
between Citizens Bank of Pennsylvania and Liberty Bell, dated as of February 22,
2013, regarding reference number CXCMD04140 and the USD 11,000,000.00 Interest
Rate Swap Cancellation).

 

Equity Purchase Agreement

Page 56

 

--------------------------------------------------------------------------------

 

“Interests” is defined in the recitals to this Agreement and, for the avoidance
of doubt, includes all of the Liberty Bell Shares, the G2S Shares, the Label
Shares, the TransSupply Interests and the XLC Interests.

“Invasive Testing” is defined in SECTION 6.3(b).

“Inventory” is defined in SECTION 4.7(a).

“IRS” is defined in Section 4.21(a).

“Investment Canada Act” means the Investment Canada Act (Canada).

“ITA” means the Income Tax Act (Canada), the regulations thereunder and any
other equivalent statutes, rules and regulations of any province of Canada,
including, without limitation, the QTA, in each case as amended to the date of
this Agreement.

“Key Employees” means each of the following individuals: (a) Chant, (b) Holger
Baeuerle, and (c) any other Person party to a Contract providing for the
severance or other benefits in connection with a termination of such Person’s
employment or other relationship with any of the Acquired Company or their
Subsidiaries.

“Know-How” means all design technology, manufacturing techniques, process
development, materials technology, and drawings and specifications for products.

“Knowledge of Sellers” and “Sellers’ Knowledge” means the actual knowledge of
each of Sellers, Chant, and the directors and officers of each Acquired Company
and the knowledge that such Persons would reasonably be expected to have based
on their respective positions with the Acquired Companies and their
Subsidiaries, in each case after reasonable inquiry relating to the subject
matter of the representation in question.

“Label” is defined in recitals to this Agreement.

“Label Annual Financial Statements” is defined in SECTION 4.8(a)(iii).

“Label Financial Statements” is defined in SECTION 4.8(a)(iii).

“Label Most Recent Financial Statements” is defined in SECTION 4.8(a)(iii).

“Label Most Recent Fiscal Month End” is defined in SECTION 4.8(a)(iii).

“Label Most Recent Fiscal Year End” is defined in SECTION 4.8(a)(iii).

“Label Shares” means shares of common stock, par value $1.00 per share, of
Label.

“Leased Real Property” is defined in SECTION 4.13(b).

“Lease” is defined in Section 4.13(b).

“Lease Amendments” is defined in SECTION 6.11(b).

“Legal Action” means any action, suit, proceeding, arbitration, hearing,
investigation, charge, complaint, claim, demand or similar action taken by,
filed with or otherwise involving any Governmental Authority.

“Legal Restriction” means any injunction, judgment, order, decree, ruling,
charge, settlement or other similar restriction of any Governmental Authority.

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due), and
whether or not required to be reflected on a balance sheet by Applicable GAAP.

“Liberty Bell” is defined in recitals to this Agreement.

 

Equity Purchase Agreement

Page 57

 

--------------------------------------------------------------------------------

 

“Liberty Bell Audited Financial Statements” is defined in SECTION 4.8(a)(i).

“Liberty Bell Financial Statements” is defined in SECTION 4.8(a)(i).

“Liberty Bell Most Recent Financial Statements” is defined in SECTION 4.8(a)(i).

“Liberty Bell Most Recent Fiscal Month End” is defined in SECTION 4.8(a)(i).

“Liberty Bell Most Recent Fiscal Year End” is defined in SECTION 4.8(a)(i).

“Liberty Bell Non-Voting Shares” means shares of non-voting common stock, par
value $1.00 per share, of Liberty Bell.

“Liberty Bell Shares” means the Liberty Bell Voting Shares and the Liberty Bell
Non-Voting Shares, collectively.

“Liberty Bell Voting Shares” means shares of voting common stock, par value
$1.00 per share, of Liberty Bell.

“Logistic Resources” is defined in SECTION 2.3(d)(iv).

“Losses” means any Liability, claim, loss, fine, fee, interest, penalty,
assessment, cost or expense (including reasonable attorneys’ fees or expenses
and costs of investigation) or damage.

“Mallon Warrant” means the Stock Purchase Warrant, dated December 28, 2009,
issued by Robert W. Mallon, Inc.

“Material Adverse Effect” means any condition, change, effect or circumstance
that, individually or when taken together with all such conditions, changes,
effects or circumstances, has or could reasonably be expected to have a material
adverse effect on (i) the business, operations, condition (financial or
otherwise), properties, assets, liabilities, or results of operations of the
Acquired Companies and their Subsidiaries (taken as a whole) or (ii) the ability
of Sellers to consummate the Transactions on a timely basis and perform their
obligations under this Agreement or under any Ancillary Agreement; provided,
however, that none of the following shall be deemed to constitute, or shall be
taken into account in determining whether there has been a Material Adverse
Effect: (a) conditions generally affecting the industries in which the Acquired
Companies operate or the North American economy as a whole; (b) national or
international political or social conditions; (c) financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (d) acts of God (including
earthquakes, storms, fires, floods and natural catastrophes), (e) effects
arising from changes or proposed changes in laws, rules, regulations or
accounting principles, or (f) effects relating to or arising from the
announcement of the execution of this Agreement or the Transactions or the
identity of Buyer or its Affiliates, except, in the case of the foregoing
clauses (a) through (e), to the extent that any of the foregoing have a
disparate impact on the Acquired Companies compared to others in its industry.

“Material Contract” is defined in SECTION 4.15(a).

“Materiality Qualifier” means a qualification to a representation or warranty by
use of the word “material,” “materially” or “materiality” or by a reference
regarding the occurrence or non-occurrence or possible occurrence or
non-occurrence of a Material Adverse Effect or a “materially adverse effect.”

“Most Recent Balance Sheets” means the balance sheets contained within the Most
Recent Financial Statements.

“Most Recent Financial Statements” is defined in SECTION 4.8(a).

“Most Recent Fiscal Month Ends” is defined in SECTION 4.8(a).

“Most Recent Fiscal Year Ends” is defined in SECTION 4.8(a).

“Neutral Auditor” means PricewaterhouseCoopers LLP or an alternative financial
expert from a nationally recognized independent public accounting firm jointly
selected by Buyer and Sellers’ Agent.

“Nevadaco” is defined in recitals to this Agreement.

 

Equity Purchase Agreement

Page 58

 

--------------------------------------------------------------------------------

 

“Nevadaco Consideration Amount” means an amount equal to 51% of the Canadian
Estimated Closing Purchase Price. For the avoidance of doubt, the Nevadaco
Consideration Amount is based solely on the Canadian Estimated Closing Purchase
Price and is not subject to adjustment after the Closing.

“Nevadaco Shares” is defined in recitals to this Agreement.

“Non-Compete Period” means the period commencing on the Closing Date and ending
on the third anniversary of the Closing Date.

“Non-US Competition Law” means any Applicable Law in any non-United States
jurisdiction that is applicable to the Transactions which is comparable in
intent and purpose to the HSR Act in that it requires notification to, filing
with, or clearance or approval from, a Governmental Authority with respect to
antitrust, competition, market concentration, or similar matters.

“Objection Notice” is defined in SECTION 2.3(b).

“Ordinary Course of Business” means an action (which includes, for this
definition, a failure to take action), condition, circumstance or status of or
regarding a Person that is: (a) consistent with the past customs and practices
of such Person and is taken or exists in the ordinary course of the normal
operations of such Person; or (b) similar in nature and magnitude to actions
customarily taken (or not taken) without any specific authorization by the board
of directors (or by any Person or group of Persons exercising similar authority)
or partners or shareholders of such Person.

“Party” has the meaning set forth in the preamble to this Agreement.

“Pending Claim Amounts” means, at any time, the aggregate dollar amount of any
pending claim notices given by Buyer to Sellers prior to the Termination Date
pursuant to ARTICLE 8.

“Performance Objective” is defined in SECTION 2.5(a)(x).

“Permits” is defined in Section 4.11(a).

“Permitted Encumbrances” means (a) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, (b) mechanics’, carriers’, workers’, warehouseman’s, repairers’ and
other similar liens arising or incurred in the Ordinary Course of Business
relating to obligations as to which there is no default on the part of any of
the Acquired Companies and their Subsidiaries, or the validity or amount of
which is being contested in good faith by appropriate proceedings, or pledges,
deposits or other liens securing the performance of bids, trade contracts,
leases or statutory obligations (including workers’ compensation, unemployment
insurance or other social security legislation), (c) generally applicable zoning
or building ordinances, entitlement, conservation restriction, and other land
use and environmental regulations promulgated by Governmental Authorities or
established by utility providers, (d) any statutory, common law or contractual
liens of landlords under the Leases in the Ordinary Course of Business relating
to obligations as to which there is no default on the part of any of the
Acquired Companies and their Subsidiaries, and (e) declarations, easements or
rights-of-way in favor of utility providers or other Persons which do not
adversely affect the value of such property or its use as currently used by the
Acquired Companies.

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or any other business entity or association or any Governmental
Authority.

“Post-Closing Acquired Business” is defined in Section 2.5(a)(xi).

“Pre-Closing Tax Period” means (a) any Tax period ending on or before the
Closing Date and (b) with respect to a Straddle Period, any portion thereof
through the Closing Date.

“Pre-Closing Taxes” means all Taxes with respect to any (a) Acquired Company or
any of its Subsidiaries with respect to any Pre-Closing Tax Period, (b) member
of an affiliated, consolidated, combined or unitary group of which an Acquired
Company or any of its Subsidiaries (or any predecessor thereto) is or was a
member before Closing to which one or more entities other than an Acquired
Company or any of its Subsidiaries is or was also a member, including Taxes
pursuant to Treasury Regulation 1.1502-6 or any similar Applicable Law and Taxes
arising in any Pre-Closing Tax Period as a result of the deemed sale of assets
pursuant to the 338(h)(10) Elections and (c) Person (other than an Acquired
Company or any of its Subsidiaries) imposed on an Acquired Company

 

Equity Purchase Agreement

Page 59

 

--------------------------------------------------------------------------------

 

or any of its Subsidiaries for any period as a transferee or successor with
respect to a transaction occurring on or before the Closing Date, by Applicable
Law, Contract or otherwise.

“Pro Rata Share” means, with respect to each Seller, the “Pro Rata Share” of
such Seller as set forth on SCHEDULE A.

“Punchlist Items” is defined in SECTION 6.17(a).

“Purchase Price” means the sum of the Canadian Purchase Price and the U.S.
Purchase Price.

“QTA” means the Taxation Act (Québec), the regulations thereunder, in each case
as amended to the date of this Agreement.

“Real Property Laws” means applicable building, zoning, subdivision, health and
safety and other land use Applicable Laws, including the Americans with
Disabilities Act of 1990; all insurance requirements affecting the Leased Real
Property; any Permits relating to Leased Real Property; and any easement,
covenant, condition, restriction or similar provision in any instrument of
record affecting such Leased Real Property.

“Registered IP” means all (a) registered trademarks, service marks, trade names
and domain names and pending applications to register any trademarks, service
marks or trade names; (c) patents and pending patent applications;
(c) registered copyrights and pending applications to register copyrights,
(d) other Intellectual Property the rights to which are issued by or registered
with any Governmental Authority, and pending applications therefor, and
(e) domain name registrations and pending applications to register domain names.

“Related Party Leases” means the leases relating to the following Leased Real
Properties: (a) 810 North Jefferson Avenue, St. Louis, Missouri 63106; (b) 572
West Street, Mansfield, Massachusetts 02048, (c) 5362 Royal Woods Parkway
Tucker, Georgia 30084 and (d) 3201 South 76th Street, Philadelphia, Pennsylvania
19153.

“Released Claims” is defined in SECTION 6.13.

“Required Consent” is defined in SECTION 7.2(e).

“Restricted Area” is defined in SECTION 6.7(a).

“Sales Revenue” is defined in SECTION 2.5(a)(xi).

“Schedule Supplement” is defined in SECTION 9.15.

“Securities Act” means the Securities Act of 1933.

“Seller Indemnitors” is defined in SECTION 8.1.

“Sellers” is defined in the preamble to this Agreement.

“Sellers Indemnitees” is defined in SECTION 8.2.

“Sellers’ Agent” is defined in the preamble to this Agreement.

“ Shareholder Agreement” means each of the following agreements: (a) the
Shareholders Agreement, dated as of September 16, 2012, by and among Liberty
Bell and each Seller holding Liberty Bell Shares, (b) the Unanimous Shareholder
Agreement of G2S, dated June 11, 2007, by and among Nevadaco, Chantco, G2S,
Chant and Richard Bell, and (c) and each other Contract listed on Disclosure
Schedules 3.6, 4.2 or 4.24 (except for such Contracts that are designated by a
dagger (†) on such schedule, which shall not be “Shareholder Agreements”), in
each case as amended.

“Special Representation” is defined in SECTION 8.4(a)(i).

“Straddle Period” means any complete Tax period of any Acquired Company or any
of its Subsidiaries relating to any Tax that includes but does not end on the
Closing Date.

 

Equity Purchase Agreement

Page 60

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, at least 20% of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association or other business entity (other than
a corporation), at least 20% of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own at least a 20% ownership interest
in such a business entity (other than a corporation) if such Person or Persons
will be allocated at least 20% of such business entity’s gains or losses or will
be or control any managing member, director or general partner of such business
entity (other than a corporation). The term “Subsidiary” includes all direct and
indirect Subsidiaries of such Subsidiary.

“Takeover Proposal” is defined in SECTION 6.10.

“Tax Code” means the Internal Revenue Code of 1986, as amended.

“Tax Distributions” means a cash dividend or distribution, made by an Acquired
Company in the Ordinary Course of Business and in compliance with its Charter
Documents and Applicable Laws, in order to enable the payment by the
shareholders or partners of such Acquired Company of current Tax obligations
related to the “pass-through” income of such Acquired Company.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement or filing relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

“Tax” or “Taxes” means any federal, state, provincial, municipal, local or
foreign income (including any tax on or based upon net income, gross income or
income as specially defined, or earnings, profits, or selected items of income,
earnings or profits), gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Tax Code Section 59A), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, sales, goods
and services, harmonized, use, transfer, registration, value added, consumption,
harmonized, leasing, lease, fuel, escheat, unclaimed property, abandoned
property, clawback, recapture, ad valorem, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, penalty
or addition thereto, whether disputed or not, and including any obligation to
indemnify or otherwise assume or succeed to the Tax Liability of any other
Person.

“Terminated Agreements” mean each of the Employment Agreement, dated June 11,
2007, between Chant Tobi and G2S and the Offer Letter, dated April 11, 2013,
between Holger Baeuerle and MEDCO.

“Terminated Agreement Party” means each party to a Terminated Agreement.

“Termination Date” shall mean the first Business Day occurring after the date
that is 18 months following the Closing Date.

“Third-Party Claim” is defined in SECTION 8.5(a).

“Three-Year Earn-Out Payment” is defined in SECTION 2.5(a)(xii).

“Three-Year Earn-Out Period” is defined in SECTION 2.5(a)(xiii).

“Trade Secret” means any asset or information (including a formula, pattern,
compilation, program, device, method, technique, or process) of any of the
Acquired Companies and their Subsidiaries, including assets and information
transferred by Sellers to any of the Acquired Companies and their Subsidiaries,
that derives independent economic value, actual or potential, from not being
generally known or readily ascertainable by others who can obtain economic value
from its disclosure or use.

“Transfer Tax” means any sales, use, value-added, business, goods and services
(including the GST, the harmonized sales tax (HST) and the Quebec sales tax
(QST), retail sales tax, harmonized, transfer (including any stamp duty or other
similar tax chargeable in respect of any instrument transferring property), land
transfer duties, documentary, conveyancing or similar tax or expense or any
recording fee, in each case that is imposed as a result of any of the
Transactions, together with any penalty, interest and addition to any such item
with respect to such item.

 

Equity Purchase Agreement

Page 61

 

--------------------------------------------------------------------------------

 

“Transactions” is defined in SECTION 3.2. For the avoidance of doubt,
Transactions include the purchase and sale of the Interests, the execution,
delivery and performance of the Ancillary Agreements, and each of the other
transactions contemplated by this Agreement.

“TransSupply” is defined in recitals to this Agreement.

“TransSupply Annual Financial Statements” is defined in SECTION 4.8(a)(iv).

“TransSupply Financial Statements” is defined in SECTION 4.8(a)(iv).

“TransSupply Most Recent Financial Statements” is defined in SECTION 4.8(a)(iv).

“TransSupply Most Recent Fiscal Month End” is defined in SECTION 4.8(a)(iv).

“TransSupply Most Recent Fiscal Year End” is defined in SECTION 4.8(a)(iv).

“TransSupply Interests” means the partnership interests of TransSupply and any
other right, title or interest of any Person in their capacity as a partner or
other equity owner of TransSupply.

“U.S. Acquired Companies” is defined in SECTION 2.2(a)(ii)(A).

“U.S. Adjustment Holdback” is defined in SECTION 2.4(a)(i)(A).

“U.S. Change in Control Payments” is defined in SECTION 2.3(a)(i)(E).

“U.S. Change in Control Payments Estimate” is defined in SECTION 2.2(a)(vi)(A).

“U.S. Closing Cash” is defined in SECTION 2.3(a)(i)(A).

“U.S. Closing Cash Estimate” is defined in SECTION 2.2(a)(ii)(A).

“U.S. Closing Date Transaction Expenses” is defined in SECTION 2.3(a)(i)(D).

“U.S. Closing Date Transaction Expenses Estimate” is defined in SECTION
2.2(a)(iv)(A).

“U.S. Closing Indebtedness” is defined in SECTION 2.3(a)(i)(C).

“U.S. Closing Indebtedness Estimate” is defined in SECTION 2.2(a)(v)(A).

“U.S. Closing Working Capital” means (a) the current assets of the Acquired
Companies and their Subsidiaries (other than G2S, Label and XLC), taken as a
whole, less (b) the current liabilities, of the Acquired Companies and their
Subsidiaries (other than G2S, Label and XLC), taken as a whole, in each case as
of 11:59 p.m. on the Closing Date (but without giving effect to the reduction of
any such liabilities as part of the Transactions or to changes as a result of
actions taken by Buyer on the Closing Date outside the Ordinary Course of
Business if and to the extent Buyer has operational control of the Acquired
Companies and their Subsidiaries (other than G2S, Label and XLC) on such date),
excluding the Nevadaco Consideration Amount, Closing Cash and Closing
Indebtedness (to the extent otherwise constituting current assets or current
liabilities), and calculated in accordance with SECTION 2.2, SECTION 2.3,
SECTION 6.12, SECTION 6.14 and the Illustrative Statement.

“U.S. Earn-Out Payments” is defined in SECTION 2.5(c).

“U.S. Estimated Closing Purchase Price” is defined in SECTION 2.1(d).

“U.S. Final Adjustment Amount” is defined in SECTION 2.3(d).

“U.S. Final Closing Purchase Price” is defined in SECTION 2.3(a)(i)(F).

“U.S. Interests” is defined in recitals to this Agreement.

 

Equity Purchase Agreement

Page 62

 

--------------------------------------------------------------------------------

 

“U.S. Pro Rata Share” means, with respect to each Seller, the “U.S. Pro Rata
Share” of such Seller as set forth on SCHEDULE A.

“U.S. Purchase Price” is defined in SECTION 2.1(b).

“U.S. Working Capital Deficiency Estimate” is defined in SECTION 2.2(a)(iii)(A).

“U.S. Working Capital Deficiency” means the amount (if any) by which the U.S.
Closing Working Capital is less than the U.S. Working Capital Target.

“U.S. Working Capital Excess Estimate” is defined in SECTION 2.2(a)(iii)(A).

“U.S. Working Capital Excess” means the amount (if any) by which U.S. Closing
Working Capital exceeds the U.S. Working Capital Target.

“U.S. Working Capital Target” means $42.8 million.

“Warranty Obligations” is defined in SECTION 4.26(a).

“Wrongdoer Payment” means any indemnification, contribution or reimbursement
payment actually made by any of the Acquired Companies or any of their
Subsidiaries to any Seller Indemnitee in connection with facts and circumstances
which constitute an actual breach of the representations, warranties, agreements
or covenants of any Seller Indemnitors under this Agreement, in each case to the
extent constituting Losses under SECTION 8.1 (determined without regard to the
limitations of SECTION 8.3(a) and (b) and SECTION 8.4).

“XLC” is defined in recitals to this Agreement.

“XLC Interests” means the limited liability company interests of XLC and any
other right, title or interest of any Person in their capacity as a member or
other equity owner of XLC.

*[Signature Page to Follow]*

 

 

 

Equity Purchase Agreement

Page 63

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has executed this Equity Purchase Agreement
effective as of the date first written above.

 

BUYER:

 

United Stationers Supply Co.

 

 

By:

 

/s/Paul C. Phipps

Name:

 

Paul C. Phipps

Title:

 

President and Chief Executive Officer

 

SELLERS:

 

/s/Richard Bell 

Richard Bell

 

/s/Lauren R. Bell 

Lauren R. Bell, individually and as co-Trustee of the Bell Family Trust for
Lauren Bell

 

/s/Alison R. Bell Keim

Alison R. (Bell) Keim, individually and as co-Trustee of The Bell Family Trust
for Alison (Bell) Keim

 

/s/Andrew Keim 

Andrew Keim

 

/s/Donna Bell 

Donna Bell, as co-Trustee of (i) The Bell Family Trust for Lauren Bell and
(ii) The Bell Family Trust for Alison (Bell) Keim

 

Logistic Resources Group, LLC

 

 

By:

 

/s/Andrew Keim 

Name:

 

Andrew Keim

Title:

 

Sole Member

 

 

6772731 Canada Inc.

 

 

 

By:

 

/s/Chant Tobi 

Name:

 

Chant Tobi

Title:

 

President

 

CHANT (solely for purposes specified in the Agreement):

 

/s/Chant Tobi 

Chant Tobi

 

SELLERS’ AGENT:

 

/s/Donald R. Bernhardt 

Donald R. Bernhardt

 

 

 

Equity Purchase Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

Equity Purchase Agreement

Exhibit A

 